Exhibit 10.17

 

 

 

RECEIVABLES LOAN AND SECURITY AGREEMENT

Dated as of November 1, 2007

Among

LEAF CAPITAL FUNDING III, LLC,

as the Borrower

and

LEAF FINANCIAL CORPORATION,

as the Servicer

and

MORGAN STANLEY BANK, N.A.

As Collateral Agent

and

MORGAN STANLEY ASSET FUNDING INC.

as a Class A Lender and as a Class B Lender

and

THE ROYAL BANK OF SCOTLAND PLC

as a Class A Lender and as a Class B Lender

and

U.S. BANK NATIONAL ASSOCIATION,

as the Custodian and the Lenders’ Bank

and

LYON FINANCIAL SERVICES, INC. (D/B/A U.S. BANK PORTFOLIO SERVICES),

as the Backup Servicer

 

 

 



--------------------------------------------------------------------------------

This RECEIVABLES LOAN AND SECURITY AGREEMENT is made as of November 1, 2007,
among:

(1) LEAF CAPITAL FUNDING III, LLC, a Delaware limited liability company (the
“Borrower”);

(2) LEAF FINANCIAL CORPORATION, a Delaware corporation (“LEAF Financial” or the
“Initial Servicer”), as the Servicer (as defined herein);

(3) MORGAN STANLEY BANK, N.A. (f/k/a Morgan Stanley Bank) Morgan Stanley”)
Collateral Agent (as defined herein);

(4) THE ROYAL BANK OF SCOTLAND PLC, as a Class A Lender (“RBS” and a “Lender”
hereunder) and as a Class B Lender (a “Lender” hereunder);

(5) MORGAN STANLEY ASSET FUNDING INC., as a Class A Lender and Class B Lender
(“Morgan Stanley AFI” and a “Lender” hereunder and, together with RBS, the
“Lenders”);

(6) U.S. BANK NATIONAL ASSOCIATION, as the Custodian and the Lenders’ Bank (as
each such term is defined herein); and

(7) LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services), a
Minnesota corporation, as the Backup Servicer (as defined herein).

IT IS AGREED as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms. (a) Certain capitalized terms used
throughout this Agreement are defined above or in this Section 1.01.

(b) As used in this Agreement and the exhibits and schedules thereto (each of
which is hereby incorporated herein and made a part hereof), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“Accountants’ Report” has the meaning assigned to that term in Section 6.11(b).

“Active Backup Servicer’s Fee” means, for any Fee Period or portion thereof
after the occurrence of a Servicer Default and the appointment of the Backup
Servicer as Servicer hereunder, an amount, payable out of Collections on the
Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to the greater of (i) the Active
Backup Servicing Fee Rate, multiplied by the Eligible Receivables Balance as of
the first day of such Fee Period, multiplied by a fraction, the numerator of
which shall be the actual number of days in such Fee Period and the denominator
of which shall be 360, and (ii) $7,000. The Active Backup Servicer’s Fees shall
also include reasonable out-of-pocket expenses incurred by the Backup Servicer
in performing its duties as Servicer.

 

1



--------------------------------------------------------------------------------

“Active Backup Servicing Fee Rate” means 1.50%.

“Adjusted Eurodollar Rate” means, (i) on and prior to November 23, 2008, with
respect to any Interest Period for any Loan (or portion thereof) allocated to
such Interest Period, an interest rate per annum equal to the average of the
interest rates per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) reported during such Interest Period on Reuters LIBOR01 Page (British
Bankers Association Settlement Rate) as the London Interbank Offered Rate for
United States dollar deposits having a term of thirty (30) days and in a
principal amount of $1,000,000 or more (or, if such page shall cease to be
publicly available or, if the information contained on such page, in each
applicable Lender’s sole judgment, shall cease to accurately reflect such London
Interbank Offered Rate, such rate as reported by any publicly available
recognized source of similar market data selected by such Lender that, in such
Lender’s reasonable judgment, accurately reflects such London Interbank Offered
Rate), and (ii) thereafter, with respect to each other Interest Period for any
Loan (or portion thereof) allocated to such Interest Period, an interest rate
per annum equal to the interest rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) reported on the date that is two (2) Business Days
prior to the end of the immediately preceding Interest Period on Reuters LIBOR01
Page (British Bankers Association Settlement Rate) as the London Interbank
Offered Rate for United States dollar deposits having a term of thirty (30) days
and in a principal amount of $1,000,000 or more (or, if such page shall cease to
be publicly available or, if the information contained on such page, in each
applicable Lender’s sole judgment, shall cease to accurately reflect such London
Interbank Offered Rate, such rate as reported by any publicly available
recognized source of similar market data selected by such Lender that, in such
Lender’s reasonable judgment, accurately reflects such London Interbank Offered
Rate).

“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person other than, with (i) respect to the Pledged Assets,
any lien, security interest, charge, encumbrance or other right or claim in
favor of the Collateral Agent or (ii) any Permitted Lien.

“Affected Party” has the meaning assigned to that term in Section 2.09.

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Aggregate Advance Amount” means the Class A Advance Amount plus the Class B
Advance Amount.

 

2



--------------------------------------------------------------------------------

“Agreement” means this Receivables Loan and Security Agreement, as the same may
be amended, restated, supplemented and/or otherwise modified from time to time
hereafter in accordance with its terms.

“Allocable Share” means, in respect of any Segregated Collateral Pool at any
time, such Segregated Collateral Pool’s share of any amount, which shall be
determined by multiplying such amount by a fraction, (x) the numerator of which
is the aggregate Discounted Balance of all Pledged Receivables included in such
Segregated Collateral Pool at such time and (y) the denominator of which is the
aggregated Discounted Balance of all Pledged Receivables at such time.

“Amendment Consent Parties” has the meaning assigned to that term in
Section 9.01.

“Amortized Equipment Cost” means, (i) with respect to all Eligible Receivables
(a) as of the Borrowing Date, the present value of the remaining Scheduled
Payments under all Eligible Receivables (including any Balloon Payment or Put
Payment), discounted monthly at the rate at which the present value of all
Scheduled Payments under all Eligible Receivables (including any Balloon Payment
or Put Payment) equals the Purchase Price and, (b) as of any subsequent date of
determination, shall mean the present value of the then remaining Scheduled
Payments under all Eligible Receivables (including any Balloon Payment or Put
Payment) discounted monthly at the aforementioned discount rate, and (ii) with
respect to an Eligible Receivable (a) as of the Borrowing Date, the present
value of the remaining Scheduled Payments under such Eligible Receivable
(including any Balloon Payment or Put Payment), discounted monthly at the rate
at which the present value of all Scheduled Payments under all Eligible
Receivables (including any Balloon Payment or Put Payment) equals the Purchase
Price and, (b) as of any subsequent date of determination, shall mean the
present value of the then remaining Scheduled Payments under such Eligible
Receivable (including any Balloon Payment or Put Payment) discounted monthly at
the aforementioned discount rate.

“Approved Lienholder” means any Person that (i) has entered into a Nominee
Lienholder Agreement, a copy of which has been delivered by the Collateral Agent
to the Custodian and (ii) appears on the list of approved lienholders provided
by LEAF Financial Corporation to the Custodian from time to time.

“Assigned Documents” has the meaning assigned to that term in Section 2.10.

“Assignment” has the meaning set forth in the Purchase and Sale Agreement.

“Assignment and Acceptance” has the meaning assigned to that term in
Section 9.04.

“Available Cash” has the meaning assigned to that term in Section 7.01(t)(i).

“Available Funds” has the meaning assigned to that term in Section 2.04(a).

“Backup Servicer” means Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) or any successor Backup Servicer appointed by the Lenders pursuant to
Section 6.13.

 

3



--------------------------------------------------------------------------------

“Backup Servicer Delivery Date” has the meaning assigned to that term in
Section 6.10(d).

“Balloon Payment” means a payment due, or which may be required, at the end of
the term of a Contract (which constitutes a loan) equal to the principal amount
under such Contract which remains outstanding after the payment of all regular
scheduled payments of principal during the term of such Contract.

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended.

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.

“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the arithmetic average of the rates of interest publicly announced by
JPMorgan Chase Bank and Citibank, N.A. (or their respective successors) as their
respective prime commercial lending rates (or, as to any such bank that does not
announce such a rate, such bank’s “base” or other rate determined by the
Collateral Agent to be the equivalent rate announced by such bank), except that,
if any such bank shall, for any period, cease to announce publicly its prime
commercial lending (or equivalent) rate, the Collateral Agent shall, during such
period, determine the Base Rate based upon the prime commercial lending (or
equivalent) rates announced publicly by the other such bank or, if each such
bank ceases to announce publicly its prime commercial lending (or equivalent)
rate, based upon the prime commercial lending (or equivalent) rate or rates
announced publicly by one or more other banks selected by the Collateral Agent.
The prime commercial lending (or equivalent) rates used in computing the Base
Rate are not intended to be the lowest rates of interest charged by such banks
in connection with extensions of credit to debtors. The Base Rate shall change
as and when such banks’ prime commercial lending (or equivalent) rates change.

 

4



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to that term in the preamble hereto.

“Borrower Pension Plan” means a “pension plan” as such term is defined in
section 3(2) of ERISA, which is subject to Title IV of ERISA and to which the
Borrower or any ERISA Affiliate of Borrower may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under section 4069 of ERISA.

“Borrowing” means the borrowing of the Class A Loan and the Class B Loan under
this Agreement.

“Borrowing Date” means, with respect to the Borrowing, the date on which the
Borrowing is funded.

“Borrowing Limit” means on the Borrowing Date, the least of (i) the Facility
Limit, (ii) the Maximum Advance Amount and (iii) the Aggregate Advance Amount;
provided, however, that at all times, on or after the Program Termination Date,
the Borrowing Limit shall mean the aggregate outstanding principal balance of
the Loans.

“Breakage Fee” means, for Loans allocated to any Interest Period during which
such Loans are repaid (in whole or in part) prior to the end of such Interest
Period, the breakage costs, if any, related to such repayment plus the amount,
if any, by which (i) interest (calculated without taking into account any
Breakage Fee), which would have accrued on the amount of the payment of such
Loans during such Interest Period (as so computed) if such payment had not been
made, as the case may be, exceeds (ii) the sum of (A) interest actually received
by each Lender in respect of such Loans for such Interest Period and, if
applicable, (B) the income, if any, received by the Lenders from each Lender’s
investing the proceeds of such payments on such Loans.

“Business Day” means a day of the year other than a Saturday or a Sunday or any
other day on which banks are authorized or required to close in New York City,
St. Paul, Minnesota or Salt Lake City, Utah; provided, that, if any
determination of a Business Day shall relate to a Loan bearing interest at the
Adjusted Eurodollar Rate, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

“Calculated Swap Amortizing Balance” means, with respect to a Qualifying
Interest Rate Swap and as of any date of determination, the projected scheduled
amortizing balance of the Pledged Receivables which were Pledged during the
period ending on the Remittance Date on which such Qualifying Interest Rate Swap
became effective and beginning on the day following the immediately preceding
Remittance Date, determined by the Servicer and accepted by the Lenders based
upon the Discounted Balance of such Pledged Receivables as of such date of
determination, adjusted for prepayments using an absolute prepayment speed
which, in the judgment of the Lenders, is consistent with the speed with which
the Pledged Receivables have prepaid in the past.

 

5



--------------------------------------------------------------------------------

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, contingent share issuances, participations or other
equivalents of or interest in equity (however designated) of such Person.

“Certificate of Title” means with respect to a Vehicle, (i) if such Vehicle is
registered in Florida, (x) to the extent the related Receivable has been
originated by an Originator, an original certificate of title or (y) to the
extent the related Receivable has been Originated by a Person other than an
Originator, (A) an original certificate of title or (B) if the original
certificate of title has been sent to the registered owner of such Vehicle, an
original computer confirmation of lien, (ii) if such Vehicle is registered in
Kansas, a true copy of the application for certificate of title and
registration, (iii) if such Vehicle is registered in Kentucky, an original
notice of lien, (iv) if such Vehicle is registered in Maryland, an original
notice of security interest filing, (v) if such Vehicle is registered in
Minnesota, an original lien card, (vi) if such Vehicle is registered in
Missouri, an original notice of recorded lien, (vii) if such Vehicle is
registered in Montana, a true copy of the application for certificate of title,
(viii) if such Vehicle is registered in New York, an original notice of lien,
(ix) if such Vehicle is registered in Oklahoma, an original, file-stamped lien
entry form, (x) if such Vehicle is registered in Wisconsin, an original lien
confirmation card or (xi) if such Vehicle is registered in any other State, an
original certificate of title, in each case issued by the Registrar of Titles of
the applicable State listing the lienholder of record with respect to such
Vehicle (it being understood and agreed that solely for purposes of clauses
(i) through (x) above (other than clauses (i)(x) and (i)(y)(A)), the “original”
of any document required thereby shall consist of whatever documentation has
been issued by the Registrar of Titles of the related State to the lienholder).

“Change of Control” means that at any time (i) Owner shall own directly or
indirectly less than 100% of all membership interests of the Borrower,
(ii) Resource America shall own directly or indirectly less than 50.1% of all
Capital Stock or voting power of the Initial Servicer, (iii) the Initial
Servicer shall own directly or indirectly less than 80% of all Capital Stock or
voting power of Originator and Owner, (iv) Resource America, Owner or the
Borrower merges or consolidates with any other Person without the prior written
consent of the Lenders, (v) the Initial Servicer or the Originator merges or
consolidates with any other Person and the Initial Servicer or the Originator,
as applicable, is not the surviving entity or (vi) either of Crit DeMent or
Miles Herman is not employed in a senior management position at the Initial
Servicer, is not involved in the day-to-day operations of the Initial Servicer
or is not able to perform substantially all of his duties as an employee of the
Initial Servicer during any three month period and, in each case, has not been
replaced by a person approved by the Lenders in writing within 90 days of any
such event.

“Check-in Repurchase Event” has the meaning set forth in Section 5.02(e).

“Check-in Requirements” means the procedures set forth in Section 5.02 of this
Agreement.

“Class A Advance Amount” means $333,380,316.91.

 

6



--------------------------------------------------------------------------------

“Class A Facility Limit” means, at any time, with respect to the Class A Notes,
the product of (x) 97.10%, (y) 89%, and (z) the Amortized Equipment Cost with
respect to all Pledged Receivables that are Eligible Receivables.

“Class A Interest Rate” means the Adjusted Eurodollar Rate plus 5.00%.

“Class A Lender” means each Lender in respect of the Class A Loan.

“Class A Loan” has the meaning set forth in Section 2.01(a).

“Class A Note” has the meaning set forth in Section 2.01(b).

“Class B Advance Amount” means $33,712,616.32.

“Class B Interest Rate” means the Adjusted Eurodollar Rate plus 20.00%.

“Class B Lender” means each Lender in respect of the Class B Loan.

“Class B Loan” means the sum of the Class B Advance Amount plus $1,000,000.

“Class B Note” has the meaning set forth in Section 2.01(b).

“Closing Date” means November 7, 2007.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Agent” means Morgan Stanley, in its capacity as collateral agent on
behalf of the Secured Parties, and any other Person appointed as Collateral
Agent hereunder.

“Collateral Agent’s Fee” means, for any Fee Period, an amount, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to the amount listed in
the Fee Letter.

“Collateral Receipt” has the meaning assigned to that term in the Custodial
Agreement.

“Collateral Split” has the meaning set forth in Section 7.03(b). The Collateral
Split shall be deemed to occur on the Collateral Split Effective Date.

“Collateral Split Accrued Expenses” means, as of any date, each of the following
amounts to the extent accrued or invoiced on or prior to such date: all amounts
payable under clauses (i), (ii) (including, without limitation, all applicable
swap breakage costs, indemnities and Other Swap Breakage Costs), (iii), (iv),
(v), (vi), (viii) and (xiii) of Section 2.04(a); it being understood and agreed
that extraordinary amounts reasonably expected to be incurred in connection with
any Program Termination Event or the Collateral Split may be invoiced in advance
and shall be included in the Collateral Split Accrued Expenses.

“Collateral Split Buyout Right” has the meaning set forth in Section 7.04.

 

7



--------------------------------------------------------------------------------

“Collateral Split Effective Date” means (i) the day after the first Remittance
Date to occur following the later of (a) the date on which each applicable
Lender’s Collateral Split Buyout Rights expire pursuant to Section 7.03 and
(b) the date on which all Collateral Split Accrued Expenses are paid in full or
(ii) any other date agreed to by the parties hereto and the Qualifying Swap
Counterparty.

“Collateral Split Notice” has the meaning set forth in Section 7.04(a).

“Collection Account” means a special trust account (account number 119320000 at
the Lenders’ Bank) in the name of the Borrower and under the control of U.S.
Bank National Association, as securities intermediary, on behalf of the Lenders;
provided, that the funds deposited therein (including any interest and earnings
thereon) from time to time shall constitute the property and assets of the
Borrower and the Borrower shall be solely liable for any taxes payable with
respect to the Collection Account.

“Collection Account Agreement” means that certain Collection Account Agreement,
dated the date of this Agreement, among the Borrower, the Servicer, the Lenders’
Bank, the Lenders and the Collateral Agent, as such agreement may from time to
time be amended, supplemented or otherwise modified in accordance with the terms
thereof.

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Loans have been repaid in full and all interest and Fees and all
other Obligations have been paid in full.

“Collection Period” means, (i) with respect to any Remittance Date (including
the initial Remittance Date), the period beginning on, and including, the first
day of the most recently ended calendar month and ending on, and including, the
last day of the most recently ended calendar month; provided, that the final
Collection Period shall begin on, and include, the first day of the then current
calendar month and shall end on the Collection Date and (ii) in any context
other than with respect to any Remittance Date, a calendar month.

“Collections” means, without duplication, with respect to any Pledged
Receivable, all Scheduled Payments related to such Receivable, all prepayments
and related penalty payments with respect to the Contract related to such
Receivable, all overdue payments and related interest and penalty payments with
respect to the Contract related to such Receivable, all Guaranty Amounts, all
Insurance Proceeds, all Servicing Charges, all proceeds under “buyout letters”
or other prepayment/termination agreements and all Recoveries related to such
Receivable, all amounts paid to the Borrower related to such Receivable pursuant
to the terms of the Purchase and Sale Agreement, all amounts paid by the
Servicer related to such Receivable in connection with its obligations under
Section 6.20 hereof, and all other payments received with respect to the
Contract related to such Receivable, all cash receipts and proceeds in respect
of the Other Conveyed Property or Related Security (including, without
limitation, the Obligor Collateral) related to such Receivable, any Servicer
Advances related to such Receivable, and any amounts paid to the Borrower under
or in connection with any Qualifying Interest Rate Swap or the hedging
arrangements contemplated thereunder.

 

8



--------------------------------------------------------------------------------

“Computer Tape or Listing” means the computer tape or listing (whether in
electronic form or otherwise) generated by the Servicer on behalf of the
Borrower, which provides information relating to the Receivables included in the
Eligible Receivables Balance.

“Consolidated EBITDA” means, with respect to LEAF Financial and its consolidated
subsidiaries for any period, the aggregate net income (or loss) of LEAF
Financial and its consolidated subsidiaries for such period plus, without
duplication and to the extent deducted in the calculation of such aggregate net
income (or loss) for such period, the sum of (a) income tax expense,
(b) Consolidated Interest Expense (including interest on the Loans) for such
period, (c) depreciation and amortization expense and (d) amortization of
intangibles (including, without limitation, goodwill, trademarks, tradenames,
copyrights, patents, patent allocations, licenses and rights in any of the
foregoing and other items treated as intangibles in accordance with GAAP).

“Consolidated Interest Expense” means, with respect to LEAF Financial and its
consolidated subsidiaries for any period, the aggregate of the interest expense
of LEAF Financial and its consolidated subsidiaries for such period, as
determined in accordance with GAAP, and including, without duplication, net cash
costs under all Qualifying Interest Rate Swaps (excluding amortization or
accretion of original discount or cost).

“Contract” means a Lease Contract or a Loan Contract.

“Controlling Holders” means, (i) at any time prior to a Collateral Split, both
of the Primary Lenders acting together and (ii) at any time after a Collateral
Split, with respect to any Loan Agreement and the related Transaction Documents,
the holders of a majority of the aggregate outstanding principal amount of the
Class A Notes and the Class B Notes governed by such Loan Agreement or, if there
are only two holders of such Class A Notes and the Class B Notes, all of such
holders of such Class A Notes and the Class B Notes.

“Credit and Collection Policy” means (i) collectively, the “Operations
Policies & Procedures” memorandum and certain other items, as annexed hereto as
Schedule IV as such policy may hereafter be amended, modified or supplemented
from time to time in compliance with this Agreement and (ii) with respect to any
Servicer other than LEAF Financial, that Servicer’s collection policies for
similar assets in effect from time to time.

“Cumulative Net Loss Rate” means, as of any date of determination following
November 1, 2008, an amount (expressed as a percentage) equal to (i) the
difference of (x) the aggregate Discounted Balances of all Pledged Receivables
which were Eligible Receivables at the time of their Pledge hereunder and which
became Defaulted Receivables at any time, minus (y) Recoveries received, divided
by (ii) the Purchase Price.

“Cumulative Net Loss Rate Percentage” means, for each calendar month, the
corresponding percentage set forth in the “Cumulative Net Loss Rate Percentage”
column on Schedule IX hereto.

“Custodial Agreement” means that certain Custodial Agreement dated as of the
date hereof among the Servicer, the Borrower, the Lenders and the Custodian,
together with all instruments, documents and agreements executed in connection
therewith, as such Custodial Agreement may from time to time be amended,
restated, supplemented and/or otherwise modified in accordance with the terms
thereof.

 

9



--------------------------------------------------------------------------------

“Custodian” means U.S. Bank National Association (or a sub-custodian on its
behalf) or any substitute Custodian appointed by the Lenders pursuant to the
Custodial Agreement.

“Custodian’s Fee” means, for any Fee Period, an amount, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to the aggregate fees
(and, following a Collateral Split, the aggregate fees with respect to each
related Segregated Collateral Pool, without duplication) listed in that certain
“Schedule of Fees” letter dated October 23, 2007 between U.S. Bank National
Association and LEAF Financial Corporation, as amended, which relate to such Fee
Period.

“Debt” of any Person means (i) indebtedness of such Person for borrowed money,
(ii) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments related to transactions that are classified as financings
under GAAP, (iii) obligations of such Person to pay the deferred purchase price
of property or services, (iv) obligations of such Person as lessee under leases
which shall have been or should be, in accordance with GAAP, recorded as capital
leases, (v) obligations secured by an Adverse Claim upon property or assets
owned (under GAAP) by such Person, even though such Person has not assumed or
become liable for the payment of such obligations and (vi) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor, against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (v) above.

“Defaulted Receivable” means, as of any date of determination, any Pledged
Receivable:

(i) with respect to which any part of any Scheduled Payment, or any tax-related
payment, owed by the applicable Obligor under the terms of the related Contract
remains unpaid for more than 120 days after the due date therefor set forth in
such Contract;

(ii) with respect to which the first or second Scheduled Payment is not paid in
full when due under the related Contract;

(iii) with respect to which any payment or other material terms of the related
Contract have been modified due to credit related reasons after such Contract
was acquired by the Borrower pursuant to the Purchase and Sale Agreement;

(iv) which has been or should be charged off as a result of the occurrence of a
Bankruptcy Event with respect to the related Obligor, if any, or which has been
or should otherwise be deemed uncollectible by the Servicer, in each case, in
accordance with the Credit and Collection Policy; or

(v) with respect to which the Servicer has repossessed the related Equipment.

“Deficiency” has the meaning assigned to that term in the Custodial Agreement.

 

10



--------------------------------------------------------------------------------

“Delinquency Rate” means, as of any date of determination, an amount (expressed
as a percentage) equal to (i) the aggregate Discounted Balances of all
Delinquent Receivables as of the last day of the immediately preceding
Collection Period divided by (ii) aggregate Discounted Balances of all Pledged
Receivables which are Eligible Receivables as of such day.

“Delinquent Receivable” means, as of any date of determination, any Pledged
Receivable (other than a Defaulted Receivable) with respect to which any part of
any Scheduled Payment (or other amount payable under the terms of the related
Contract) remains unpaid for more than 60 days but not more than 120 days after
the due date therefor set forth in such Contract.

“Depository Institution” means a depository institution or trust company,
incorporated under the laws of the United States or any State thereof, that is
subject to supervision and examination by federal and/or State banking
authorities.

“Discount Rate” means, as of any date of determination, a percentage equal to
the sum of (i) 7.20% per annum, (ii) at any time prior to the occurrence of a
Servicer Default and the appointment of the Backup Servicer as Servicer
hereunder, the Servicing Fee Rate and the Standby Backup Servicing Fee Rate,
(iii) at any time after the occurrence of a Servicer Default and the appointment
of the Backup Servicer as Servicer hereunder, the Active Backup Servicing Fee
Rate and (iv) a rate per annum equal to 0.05%.

“Discounted Balance” means, with respect to any Contract, as of any date of
determination, the present value of the aggregate amount of Scheduled Payments
(including any Balloon Payment or Put Payment but, in any event, calculated
without giving effect to any booked residual value with respect to any related
Equipment) due or to become due under the terms of the related Contract after
the Cut-Off Date applicable to the Receivable related thereto, which remain
unpaid as of such date of determination, calculated by discounting such
aggregate amount of such Scheduled Payments to such date of determination at an
annual rate equal to the Discount Rate.

“Discrepancy Procedure” has the meaning assigned to that term in the eighth
paragraph of Section 6.13.

“Dollar Purchase Option Contract” means a Contract (i) in connection with which
an agreement was executed which grants the related Obligor a right to purchase
the Equipment leased under such Contract for $1.00 or other nominal
consideration at the end of the initial term of such Contract or (ii) grants the
related Obligor a right to purchase the Equipment leased under such Contract for
$1.00 or other nominal consideration at the end of the initial term of such
Contract.

“Eligible Depository Institution” means a Depository Institution the short term
unsecured senior indebtedness of which is rated at least Prime-1 by Moody’s, A-1
by S&P, and F1 by Fitch, if rated by Fitch.

“Eligible Receivable” means, at any time, a Pledged Receivable with respect to
which each of the representations and warranties regarding the Contract related
to such Pledged Receivable contained in Schedule III hereto is true and correct
at such time.

 

11



--------------------------------------------------------------------------------

“Eligible Receivables Balance” means, at any time, the aggregate Discounted
Balances of all Eligible Receivables which are Pledged Receivables hereunder to
secure Loans at such time.

“Equipment” means the equipment or Vehicle leased to an Obligor, or serving as
collateral for a loan to an Obligor, under a Contract together with any
replacement parts, additions and repairs thereof, and any accessories
incorporated therein and/or affixed thereto.

“Equipment Category” means any of the Equipment Categories set forth on Schedule
V hereto, as such schedule may be updated from time to time by the Borrower with
the consent of the Lenders (which such consent shall not be unreasonably
withheld).

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“ERISA Affiliate” means a corporation, trade or business that is, along with any
Person, a member of a controlled group of corporations or a controlled group of
trades or businesses, as described in section 414 of the Internal Revenue Code
of 1986, as amended, or section 4001 of ERISA.

“Eurodollar Disruption Event” means any of the following: (i) a determination by
any Lender that it would be contrary to law or to the directive of any central
bank or other governmental authority (whether or not having the force of law)
for such Lender to obtain United States dollars in the London interbank market
to make, fund or maintain any Loan, (ii) a determination by any Lender that the
rate at which deposits of United States dollars are being offered in the London
interbank market does not accurately reflect the cost to such Lender of making,
funding or maintaining any Loan or (iii) the inability of any Lender to obtain
United States dollars in the London interbank market to make, fund or maintain
any Loan.

“Eurodollar Index” means an index based upon an interest rate reported on
Reuters LIBOR01 Page (British Bankers Association Settlement Rate) as the London
Interbank Offered Rate for United States dollar deposits.

“Event of Default” has the meaning assigned to that term in Section 7.01.

“Exception Report” has the meaning set forth in the Custodial Agreement.

“Exception Sublimit Receivable” means a Receivable arising under a Lease
Contract related to Equipment having an Amortized Equipment Cost of less than
$100,000 as to which the original, executed Lease Contract has not been
forwarded to the Custodian for inclusion in the related Receivable File.

“Excluded Amounts” has the meaning assigned to that term in Section 2.11.

“Excluded Assets” means all Receivables and other assets acquired by the
Originator pursuant to the FDIC Purchase Agreement which are not Pledged Assets.

“Exit Fee” has the meaning set forth in the Fee Letter.

 

12



--------------------------------------------------------------------------------

“Facility Amount” means, at any time, the difference between the aggregate Loans
Outstanding hereunder minus $1,000,000 (the deferred, capitalized portion of the
Class B Arrangement Fee (as defined in the Fee Letter) payable by the Borrower
to Morgan Stanley AFI, as Class B Lender).

“Facility Deficiency” means, at any time, that either: (i) the Class A Facility
Limit is less than the aggregate outstanding principal balance of the Class A
Notes, or (ii) the Facility Limit is less than the Facility Amount; an amount
equal to the amount of such deficiency, respectively.

“Facility Limit” means, at any time, with respect to the Class A Notes and the
Class B Notes, collectively, the product of (x) 97.10%, (y) 98%, and (z) the
Amortized Equipment Cost with respect to all Pledged Receivables that are
Eligible Receivables.

“Facility Limit Certificate” means a report, in substantially the form of
Exhibit A, prepared by the Borrower (or the Initial Servicer on its behalf) for
the benefit of Lenders pursuant to Section 6.10(c).

“Facility Maturity Date” means April 22, 2010, unless extended by all of the
Lenders in their sole discretion, at the written request of the Borrower, by
written notice to the other parties hereto.

“FDIC Documents” has the meaning specified in the Purchase and Sale Agreement.

“FDIC Purchase Agreement” means the Loan Sale Agreement between Federal Deposit
Insurance Corporation, as Receiver of Netbank and the Originator with respect to
the Pledged Receivables and other assets.

“Fee Letter” has the meaning assigned to that term in Section 2.08(a).

“Fee Period” means a period commencing on (and including) a Remittance Date and
ending on (and including) the day prior to the next Remittance Date; provided,
that, the initial Fee Period hereunder shall commence on (and include) the date
hereof and end on (and include) December 13, 2007.

“Fees” has the meaning assigned to that term in Section 2.08(a).

“Fitch” means Fitch, Inc. (or its successors in interest).

“FMV Contract” means a Contract which (i) in connection with which any agreement
was executed which grants the related Obligor a right to purchase the Equipment
leased under such Contract for the fair market value thereof at the end of the
initial term of such Contract or (ii) grants the related Obligor a right to
purchase the Equipment leased under such Contract for the fair market value
thereof at the end of the initial term of such Contract.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

13



--------------------------------------------------------------------------------

“Government Entity” means the United States, any State, any political
subdivision of a State and any agency or instrumentality of the United States or
any State or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Guaranty Amounts” means any and all amounts paid by any guarantor with respect
to the applicable Contract.

“Included Repurchased Receivable” means any Receivable repurchased by the
Originator pursuant to Section 6.1(b) of the Purchase and Sale Agreement with
respect to which, as of the date of repurchase, any part of any Scheduled
Payment (or other amount payable under the terms of the related Contract)
remained unpaid after the due date therefor set forth in such Contract.

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

“Independent Accountants” has the meaning assigned to that term in
Section 6.11(b).

“Initial Class B Principal Paydown Amount” means $500,000.00.

“Initial Class B Principal Paydown Date” means June 23, 2009.

“Initial Qualifying Swap Counterparty” means Morgan Stanley Capital Services
Inc., a Delaware corporation, and its successors and permitted assigns.

“Initial Servicer” has the meaning assigned to that term in the preamble hereto.

“Insurance Certificate” means the insurance certificate related to the Insurance
Policy with respect to such Receivable (which insurance certificate shall list
the Originator as a loss payee).

“Insurance Policy” means, with respect to any Obligor Collateral, the insurance
policy maintained by or on behalf of the Obligor pursuant to the related
Contract that covers physical damage to the related Equipment (in an amount
sufficient to insure completely the value of such Equipment) and general
liability (including policies procured by the Borrower or the Servicer, or any
agent thereof, on behalf of the Obligor).

“Insurance Proceeds” means, with respect to an item of Obligor Collateral and a
related Contract, any amount paid under an Insurance Policy issued with respect
to such Obligor Collateral and/or the related Contract.

“Interest Coverage Ratio” means, in respect of any fiscal quarter, the ratio
(calculated based on the most recent financial statements of LEAF Financial and
its consolidated subsidiaries delivered pursuant to Section 6.11 hereof) of
(a) the Consolidated EBITDA of LEAF Financial and its consolidated subsidiaries
for fiscal quarter to (b) Consolidated Interest Expense of LEAF Financial and
its consolidated subsidiaries for fiscal quarter but excluding accrued and
unpaid interest on subordinated Debt of LEAF Financial to its parent company.

 

14



--------------------------------------------------------------------------------

“Interest Period” means, for any outstanding Loans, a period determined pursuant
to Section 2.03(a).

“Interest Rate” has the meaning assigned to such term in Section 2.03(b).

“LEAF Financial” has the meaning assigned to that term in the preamble hereto.

“LEAF III Lockbox Account” means the deposit account at the Lockbox Bank in the
name of “LEAF Capital Funding III, LLC, for the benefit of Morgan Stanley Bank,
N.A., as Collateral Agent” or “LEAF Capital Funding III, LLC, for the benefit of
[successor Collateral Agent name], as Collateral Agent”, as applicable, which is
the subject of the LEAF III Lockbox Account Agreement.

“LEAF III Lockbox Account Agreement” means the Blocked Account Control Agreement
(With Lockbox Services), dated on or about December 28, 2009, among the Lockbox
Bank, the Servicer, the Borrower and the Collateral Agent, as such agreement may
from time to time be amended, restated, supplemented and/or otherwise modified
in accordance with the terms thereof.

“LEAF Managed Entity” means any Person for which LEAF Financial has
contractually agreed (pursuant to any agreement, including, without limitation,
a partnership agreement or other organizational document, management agreement
or servicing agreement) to act as a manager or a servicer with respect to the
equipment leases and loans owned by such Person and which is (i) contractually
obligated to purchase all such leases and loans only from LEAF Financial and its
affiliates and only at such seller’s cost basis and (ii) not contractually
limited in when it can purchase such leases and loans.

“Lease Contract” means (i) the standard form equipment lease contract of NBBF in
the form delivered to the Servicer and the Lenders and which shall be deemed
incorporated herein as Exhibit D-1 attached hereto or (ii) a lease agreement
otherwise approved by the Servicer in compliance with the Credit and Collection
Policy, pursuant to which Equipment is leased to an Obligor by NBBF or
Originator, together with all schedules, supplements and amendments thereto and
each other document and instrument related to such lease.

“Lease File” has the meaning assigned to that term in clause (a) of the
definition of “Receivable File”.

“Lender” means, any one of and “Lenders” means all of, the Class A Lenders and
the Class B Lenders, and each such Person’s successors and assigns.

“Lenders’ Bank” means U.S. Bank National Association and its successors and
assigns that are Eligible Depository Institutions.

“Lenders’ Bank Fee” means an annual fee paid in advance, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to $6,000. The “Lenders’
Bank Fee” shall also include (i) a one-time acceptance fee of $4,500 payable on
the Closing Date and (ii) reasonable out-of-pocket expenses incurred by the
Lenders’ Bank in the performance of its duties; provided, that all expenses
exceeding a total of $50,000 shall be approved in advance by all Lenders and the
Borrower so long as an Event of Default shall not have occurred and then be
continuing.

 

15



--------------------------------------------------------------------------------

“Leverage Ratio” means, with respect to LEAF Financial or Resource America, as
of any date of determination, the ratio of (a) all recourse Debt (including
(I) in the case of LEAF Financial, the revolving credit facility with National
City Bank, as agent, or other similar types of credit facilities existing on or
after the date hereof, and (II) in the case of Resource America, similar types
of credit facilities), to (b) the Tangible Net Worth of such Person.

“Liquidation Proceeds” means, with respect to a Receivable with respect to which
the related Obligor Collateral has been repossessed or foreclosed upon by the
Servicer, all amounts realized with respect to such Receivable net of
(i) reasonable expenses of the Servicer incurred in connection with the
collection, repossession, foreclosure and/or disposition of the related Obligor
Collateral and (ii) amounts that are required to be refunded to the Obligor on
such Receivable; provided, however, that the Liquidation Proceeds with respect
to any Receivable shall in no event be less than zero.

“Loan” means either of the Class A Loan or the Class B Loan and “Loans” means
the Class A Loan and the Class B Loan.

“Loan Agreement” has the meaning assigned to that term in Section 7.03(c)(i).

“Loan Contract” means, (i) the standard form equipment loan/security contract of
NBBF delivered to the Servicer and the Lenders and which shall be deemed
incorporated herein as Exhibit D-2 and Exhibit D-3 or (ii) a loan/security
agreement and promissory note otherwise approved by the Servicer in compliance
with the Credit and Collection Policy, in each case, pursuant to which NBBF or
the Originator makes a loan to an Obligor secured by Equipment purchased by such
Obligor, together with all schedules, supplements and amendments thereto and
each other document and instrument related thereto.

“Loan File” has the meaning assigned to that term in clause (b) of the
definition of “Receivable File”.

“Loans Outstanding” means the sum of the principal amounts of all Loans, as
reduced from time to time by Collections with respect to any Pledged Receivable
received and distributed as repayment of principal amounts of Loans outstanding
pursuant to Section 2.04 and any other amounts received by the Lenders to repay
the principal amounts of Loans outstanding pursuant to Section 2.15 or
otherwise; provided, however, that the principal amounts of Loans outstanding
shall not be reduced by any Collections with respect to any Pledged Receivable
or other amounts if at any time such Collections or other amounts are rescinded
or must be returned for any reason.

“Lockbox” means any post office box to which Collections with respect to any
Pledged Receivable are remitted for retrieval by the Lockbox Bank and for
deposit by the Lockbox Bank into the Lockbox Account.

 

16



--------------------------------------------------------------------------------

“Lockbox Account” means (i) prior to the Lockbox Change Date, (x) the deposit
account (account number 153910088597 at the Lockbox Bank) in the name of “U.S.
Bank NA as Securities Intermediary for LEAF Financial and various lenders” and
(y) once opened and subject to the LEAF III Lockbox Account Agreement, the LEAF
III Lockbox Account and (ii) thereafter, the LEAF III Lockbox Account.

“Lockbox Account Agreement” means each of (i) the Lockbox Agency and Control
Agreement, dated as of July 31, 2006, among LEAF Financial, Originator, U.S.
Bank National Association, National City Bank and certain additional parties, as
such agreement may from time to time be amended, restated, supplemented and/or
otherwise modified in accordance with the terms thereof, and (ii) the LEAF III
Lockbox Account Agreement.

“Lockbox Bank” means U.S. Bank National Association and its successors in
interest.

“Lockbox Change Date” means February 16, 2010.

“Lockbox Intercreditor Agreement” means the Amended and Restated Lockbox
Intercreditor Agreement, dated as of April 18, 2005, among the Lockbox Bank, the
Servicer, the Borrower, and certain other parties.

“Material Adverse Effect” means a material adverse effect on (i) the ability of
the Borrower, the Originator and/or the Servicer to conduct its business,
(ii) the ability of the Borrower, the Originator and/or the Servicer to perform
its respective obligations under this Agreement and/or any other Transaction
Document to which it is a party, (iii) the validity or enforceability of this
Agreement and/or any other Transaction Document to which the Borrower, the
Originator and/or the Servicer is a party, (iv) the rights and remedies of any
Lender under this Agreement and/or any of the Transaction Documents and/or
(v) the validity, enforceability or collectibility of all or any portion of the
Pledged Receivables.

“Maximum Advance Amount” means, on the Borrowing Date, $367,092,933.23.

“Minimum Equity Requirement” means $10,000,000.

“Minimum Tangible Net Worth” means, (i) with respect to Resource America, a
Tangible Net Worth (measured as of each fiscal quarter end) of $100,000,000 and
(ii) with respect to LEAF Financial, a Tangible Net Worth (measured as of each
fiscal quarter end) of (x) $34,170,544 plus (y) 75% of the net income from each
preceding fiscal quarter (beginning with and including September 30, 2008) in
which net income is positive.

“Monthly Remittance Report” means a report, in substantially the form of Exhibit
C, furnished by the Servicer to the Lenders and each Qualifying Swap
Counterparty pursuant to Section 6.10(b) and to the Backup Servicer pursuant to
Section 6.10(d).

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

“Morgan Stanley” has the meaning assigned to that term in the preamble hereto.

“Morgan Stanley AFI” has the meaning assigned to that term in the preamble
hereto.

“MS Loan Agreement” has the meaning assigned to that term in
Section 7.03(c)(iv).

 

17



--------------------------------------------------------------------------------

“MS Primary Lender” means Morgan Stanley AFI; provided, however, that if Morgan
Stanley AFI no longer owns any interest in the Loans, then the Person who
acquired directly or indirectly from Morgan Stanley AFI Loans having the
greatest principal balance of all such Loans shall succeed Morgan Stanley AFI as
MS Primary Lender.

“NetBank” means NetBank, FSB, Alpharetta, Georgia, a federally chartered savings
bank.

“NBBF” means NetBank Business Finance, a division of NetBank. All references to
NBBF shall also mean NetBank or any other applicable division thereof.

“Ninth Amendment” means that certain Ninth Amendment to Receivables Loan and
Security Agreement and Waiver dated as of December 22, 2009, among the Borrower,
the Servicer, the Originator, the Lenders’ Bank, the Lenders, the Collateral
Agent and the Qualifying Swap Counterparty, as such agreement may from time to
time be amended, supplemented or otherwise modified in accordance with the terms
thereof.

“Nominee Lienholder Agreement” means either (i) a “Vehicle Lienholder Nominee
Agreement” in the form attached hereto as Exhibit E (with such modifications as
the Collateral Agent may approve) or (ii) any other nominee lienholder agreement
or collateral agency agreement approved in writing by the Collateral Agent.

“Non-Level Payment Contract” means a Contract that does not provide for level
Scheduled Payments during the term of such Contract.

“Notes” has the meaning assigned to that term in Section 2.01(b) hereof.

“Notice of Borrowing” has the meaning assigned to that term in Section 2.02(b)
hereof.

“Notice of Pledge” has the meaning assigned to that term in the Custodial
Agreement.

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Secured Parties arising under this Agreement, the Notes and/or any other
Transaction Document and shall include, without limitation, all liability for
principal of and interest on the Loans, indemnifications and other amounts due
or to become due by the Borrower to the Secured Parties under this Agreement
and/or any other Transaction Document, including, without limitation, interest,
fees and other obligations that accrue after the commencement of an insolvency
proceeding (in each case whether or not allowed as a claim in such insolvency
proceeding).

“Obligor” means, collectively, each Person obligated to make payments under a
Contract.

“Obligor Collateral” means (i) the Equipment leased to an Obligor under a Lease
Contract, (ii) the Equipment and other property pledged by an Obligor to secure
its obligations under a Loan Contract and (iii) any other property pledged by an
Obligor to secure its obligations under a Loan Contract.

 

18



--------------------------------------------------------------------------------

“Obligor Financing Statement” means a UCC financing statement filed by
Originator or the Underlying Originator against an Obligor under a Contract
which evidences a security interest in the related Obligor Collateral.

“Officer’s Certificate” means a certificate signed by the president, the
secretary, the chief financial officer or any vice president of any Person.

“Opinion of Counsel” means a written opinion of independent counsel acceptable
to the Lenders, which opinion, if such opinion or a copy thereof is required by
the provisions of this Agreement or any other Transaction Document to be
delivered to the Borrower or the Lenders, is acceptable in form and substance to
the Lenders.

“Originator” means LEAF Funding, LLC, a Delaware limited liability company
and/or the Partnership.

“Originator Insurance Agreement” means that certain letter agreement regarding
the Originator’s obligations as named loss payee under Insurance Policies, dated
as of the date hereof, among the Originator, the Servicer, the Borrower and the
Lenders, as such agreement may from time to time be amended, restated,
supplemented and/or otherwise modified in accordance with the terms thereof.

“Other Conveyed Property” means, with respect to any Receivable, all of the
Borrower’s right, title and interest in, to and under (i) all Collections and
other monies at any time received or receivable with respect to such Receivable
after the applicable Cut-Off Date (as defined in the Purchase and Sale
Agreement), (ii) the Equipment related to such Receivable (to the extent of the
Borrower’s ownership rights, if any, therein), (iii) in the case of a Receivable
related to any Contract, any and all agreements, documents, certificates and
instruments evidencing the Borrower’s security interest or other interest in and
to the related Obligor Collateral or any intercreditor agreement with respect
thereto, including, without limitation, any Certificate of Title, (iv) the
Obligor Collateral related to such Receivable including, without limitation, the
security interest in such Obligor Collateral granted by the related Obligor to
Originator under the related Contract and assigned by Originator to the Borrower
under the Purchase and Sale Agreement, (v) the Obligor Financing Statement, if
any, related to such Receivable, (vi) the Insurance Policy and any proceeds from
the Insurance Policy relating to such Receivable, including rebates of premiums
not otherwise due to an Obligor, (vii) the related Contract and all other items
required to be contained in the related Receivable File, any and all other
documents or electronic records that the Borrower keeps on file in accordance
with its customary procedures relating to such Receivable, the related Obligor
Collateral or the related Obligor, (viii) all property (including the right to
receive future Liquidation Proceeds) that secures such Receivable and that has
been acquired by or on behalf of the Borrower pursuant to the liquidation of
such Receivable, and (ix) all present and future rights, claims, demands, causes
and chooses in action in respect of any or all of the foregoing and all payments
on or under and all proceeds and investments of any kind and nature in respect
of any of the foregoing.

“Other Default” has the meaning set forth in Section 5.01(z).

 

19



--------------------------------------------------------------------------------

“Other Swap Breakage Cost” has the meaning assigned to that term in Section 2.15
hereof.

“Overdue Payment” means, with respect to a Collection Period, all payments due
in a prior Collection Period that the Servicer receives from or on behalf of an
Obligor during such Collection Period, including any Servicing Charges.

“Owner” means (i) the Originator or (ii) subject to the prior written consent of
the Lenders (such consent not to be unreasonably withheld), the Partnership or
any subsidiary thereof or of the Initial Servicer (each, a “Permitted
Transferee”) which acquires all of the membership interests of the Borrower.

“Partnership” means, LEAF Equipment Leasing Income Fund III, L.P., a Delaware
limited partnership.

“Percentage” means, with respect to any Lender at any time, a fraction
(expressed as a percentage) (x) the numerator of which is the outstanding
principal amount of such Lender’s Loans and (y) the denominator of which is the
aggregate principal amount of all Loans outstanding at such time.

“Permitted Investments” means any one or more of the following:

(i) direct obligations of, or obligations fully guaranteed as to principal and
interest by, the United States or any agency or instrumentality thereof,
provided such obligations are backed by the full faith and credit of the United
States;

(ii) repurchase obligations (the collateral for which is held by a third party
or the Collateral Agent), with respect to any security described in clause
(i) above, provided that the long-term unsecured obligations of the party
agreeing to repurchase such obligations are at the time rated by Moody’s and S&P
in one of their two highest long-term rating categories and if rated by Fitch,
in one of its two highest long-term rating categories;

(iii) certificates of deposit, time deposits, demand deposits and bankers’
acceptances of any bank or trust company incorporated under the laws of the
United States or any State thereof or the District of Columbia, provided that
the short-term commercial paper of such bank or trust company (or, in the case
of the principal depository institution in a depository institution holding
company, the long-term unsecured debt obligations of the depository institution
holding company) at the date of acquisition thereof has been rated by Moody’s
and S&P in their highest short-term rating category, and if rated by Fitch, in
its highest short-term rating category;

(iv) commercial paper (having original maturities of not more than 270 days) of
any corporation incorporated under the laws of the United States or any State
thereof or the District of Columbia, having a rating, on the date of acquisition
thereof, of no less than A-1 by Moody’s, P-1 by S&P and F-1 if rated by Fitch;

 

20



--------------------------------------------------------------------------------

(v) money market mutual funds, including funds managed by the Lenders’ Bank or
its Affiliates, registered under the Investment Company Act of 1940, as amended,
having a rating, at the time of such investment, of no less than Aaa by Moody’s,
AAA by S&P and AAA if rated by Fitch; and

(vi) any other investments approved in writing by the Lenders;

provided, that no such instrument shall be a Permitted Investment if such
instrument evidences the right to receive either (a) interest only payments with
respect to the obligations underlying such instrument or (b) both principal and
interest payments derived from obligations underlying such instrument, where the
principal and interest payments with respect to such instrument provide a yield
to maturity exceeding 120% of the yield to maturity at par of such underlying
obligation. Each Permitted Investment may be purchased by the Lenders’ Bank or
through an Affiliate of the Lenders’ Bank.

“Permitted Liens” means with respect to Obligor Collateral, (A) liens and
security interests in favor of the Collateral Agent, granted pursuant to the
Transaction Documents, (B) the interests of an Obligor arising under the
Contract to which it is a party in the Obligor Collateral related to such
Contract, (C) liens for taxes, assessments, levies, fees and other governmental
and similar charges either not yet due or being contested in good faith and by
appropriate proceedings, provided, that appropriate reserves shall have been
established with respect to any such taxes either not yet due or being contested
in good faith and by appropriate proceedings, (D) any liens with respect to any
mechanics, suppliers, materialmen, laborers, employees, repairmen and other like
liens arising in the ordinary course of a servicer’s, lessor’s/lender’s or
lessee’s/borrower’s business securing obligations which are not due and payable,
and (E) salvage rights of insurers with respect to the equipment subject to a
Contract under insurance policies maintained pursuant to the Transaction
Documents or a Contract.

“Permitted Transferee” has the meaning given to such term in the definition of
“Owner” herein.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.

“Pledge” means the pledge of any Receivable pursuant to Article II.

“Pledged Assets” has the meaning assigned to that term in Section 2.11.

“Pledged Receivables” has the meaning assigned to that term in Section 2.11(a).

“Prepayment Amount” means the principal amount of Loans repaid by the Borrower
in connection with an optional prepayment of Loans made by the Borrower pursuant
to Section 2.15 hereof.

“Prepayment Date” means any date on which an optional prepayment of Loans is
made by the Borrower pursuant to Section 2.15 hereof.

 

21



--------------------------------------------------------------------------------

“Primary Lender” means each of the MS Primary Lender and the RBS Primary Lender.

“Priority Documents” means, (i) with respect to a Lease Contract, the related
original, executed Lease Contract (or, in the case of a Lease Contract under a
master lease, a machine or facsimile copy of the related master lease certified
by an authorized officer of the Borrower and stamped “I hereby certify that this
is a true and exact copy of the original” and an original, executed schedule
thereto describing the related Equipment) and the item listed in clause (4) of
subsection (a)(i) of the definition of Receivable File, and (ii) with respect to
a Loan Contract, the items listed in clauses (1), (2) and (4) of subsection
(b)(i) of the definition of Receivable File. The term “Priority Documents” shall
also include a machine copy of the existing Certificate of Title with respect to
any Vehicle subject to a Contract.

“Program Termination Date” means the date of the occurrence of a Program
Termination Event which has not been waived by the Controlling Holders.

“Program Termination Event” means the occurrence of any of the following events:

(i) a regulatory, tax or accounting body has ordered that the activities of any
Lender or any Affiliate thereof contemplated hereby be terminated or, as a
result of any other event or circumstance, the activities of any Lender or any
Affiliate contemplated hereby may reasonably be expected to cause such Lender or
the Person, if any, then acting as the administrator or the manager for such
Lender or any of its Affiliates to suffer materially adverse regulatory,
accounting or tax consequences;

(ii) an Event of Default has occurred and is continuing;

(iii) Reserved;

(iv) the rolling weighted average of the Delinquency Rates in respect of any
three consecutive Collection Periods, calculated by the Lenders solely with
respect to Receivables, exceeds 3.5%;

(v) Reserved;

(vi) the Cumulative Net Loss Rate, calculated by (or in a manner satisfactory
to) the Lenders solely with respect to Receivables, exceeds the applicable
Cumulative Net Loss Rate Percentage on the last day of the corresponding
calendar month;

(vii) Reserved;

(viii) Reserved;

(ix) Reserved;

(x) a Servicer Default has occurred and is continuing; or

 

22



--------------------------------------------------------------------------------

(xi) (1) any Qualifying Swap Counterparty (other than the Initial Qualifying
Swap Counterparty) ceases to maintain the long-term debt ratings required of a
Qualifying Swap Counterparty and (A) does not post cash collateral in a manner
acceptable to the Lenders within 45 days or (B) is not replaced within 45 days
by a replacement acceptable to the Lenders or (2) the Borrower fails to comply
with any term, covenant or agreement hereunder related to the maintenance of any
Qualifying Interest Rate Swaps; or

(xii) the occurrence of three or more Termination Events.

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the date hereof, between the Originator, as seller, and the
Borrower, as purchaser, together with all instruments, documents and agreements
executed in connection therewith, as such Purchase and Sale Agreement may from
time to time be amended, supplemented or otherwise modified in accordance with
the terms hereof.

“Purchase Date” has the meaning set forth in the Purchase and Sale Agreement.

“Purchase Price” means $385,772,014.15.

“Put Payment” means with respect to any Contract constituting a lease, the
payment, if any, required to be made by the Obligor under the terms of such
lease in connection with the required purchase by such Obligor of the related
Equipment at the end of the term of such lease.

“Qualifying Interest Rate Swap” means (X) an interest rate swap agreement
(i) between the Borrower and a Qualifying Swap Counterparty, (ii) under which
the Borrower shall receive a floating rate of interest based on a Eurodollar
Index acceptable to the Lenders in exchange for the payment by the Borrower of a
fixed rate of interest equal to the applicable Swapped Rate, (iii) the effective
date of which is the Borrowing Date, (iv) having a varying notional balance
which is, as of the effective date thereof, in an amount equal to the aggregate
principal amount of the Loans advanced on such effective date and (v) which
shall otherwise be on such terms and conditions and pursuant to such
documentation as shall be acceptable to the Lenders or (Y) an alternative
interest rate hedging agreement agreed to in writing by the Borrower and the
Lenders, in each case, as amended in accordance with the terms hereof and
thereof.

“Qualifying Swap Counterparty” means (A) Morgan Stanley Capital Services Inc.
(or any successors or permitted assigns) or (B) any Lender or any Affiliate of a
Lender, provided that in the case of a Person set forth in this clause (B) or
any successors or permitted assigns of Morgan Stanley Capital Services Inc.,
such Person or its credit support provider (x) shall have (i) a short-term
rating of at least “A1+” or the equivalent and (ii) a long-term rating of at
least “AA-” or the equivalent from S&P, Moody’s or Fitch (and no lower than the
equivalent rating by any of them) and (y) is otherwise acceptable to the
Collateral Agent and the Controlling Holders.

“Rating Agencies” means Moody’s, S&P and Fitch, or any other nationally
recognized statistical rating organizations as may be designated by the Lenders.

“RBS” has the meaning assigned to that term in the preamble hereto.

“RBS Collateral Agent” has the meaning assigned to that term in
Section 7.03(c)(v).

 

23



--------------------------------------------------------------------------------

“RBS Loan Agreement” has the meaning assigned to that term in
Section 7.03(c)(i).

“RBS Primary Lender” means RBS; provided, however, that if RBS no longer owns
any interest in the Loans, then the Person who acquired directly or indirectly
from RBS Loans having the greatest principal balance of all such Loans shall
succeed RBS as RBS Primary Lender.

“Receivable” means the rights to all payments from an Obligor under a Contract,
including, without limitation, any right to the payment with respect to
(i) Scheduled Payments, (ii) any prepayments or overdue payments made with
respect to such Scheduled Payments, (iii) any Guaranty Amounts, (iv) any
Insurance Proceeds, (v) any Servicing Charges and (vi) any Recoveries.

“Receivable File” means with respect to each Receivable:

(a) if such Receivable is related to a Lease Contract the following items
(collectively, a “Lease File”):

(i) (1) the related original, executed Lease Contract and certified copies of
all amendments thereto (or, in the case of a Lease Contract under a master
lease, a machine or facsimile copy of the related master lease and all
amendments thereto, in each case certified by an authorized officer of the
Borrower and stamped “I hereby certify that this is a true and exact copy of the
original” and an original, executed schedule thereto describing the related
Equipment and certified copies of all amendments thereto) unless such Lease
Contract is related to an Exception Sublimit Receivable, in which event the
executed Lease Contract and all amendments thereto (or, in the case of Lease
Contracts under a master lease, the related schedule and all amendments thereto)
may be a machine or facsimile copy certified in the manner described above,
(2) a true, executed copy of the related delivery/installation certificate or
acknowledgment and acceptance of delivery certificate if such Receivable is
related to Equipment with an Amortized Equipment Cost in excess of $50,000,
(3) a true copy of the Insurance Certificate if such Receivable is related to
Equipment with an Amortized Equipment Cost in excess of $100,000, (4) other than
with respect to a Lease Contract related to Equipment which has an Amortized
Equipment Cost of less than $25,000 if such Lease Contract is a Dollar Purchase
Option Contract or $50,000 if such Lease Contract is a FMV Contract, a
“transmittal order” from the Servicer to a filing service company and an “in
process report” from such filing service company to the Servicer (or other
evidence of the submission of the related UCC financing statement for filing in
the appropriate filing office) and, within 45 days of the related Contract being
executed, a file-stamped copy of the related UCC financing statement and
(5) vendor order(s) or invoice(s); and

(ii) copies of any additional documents, other than servicing related documents
(except for vendor contracts), that the Borrower keeps on file with respect to
such Receivable;

 

24



--------------------------------------------------------------------------------

(b) if such Receivable is related to a Loan Contract the following items
(collectively, a “Loan File”):

(i) (1) the original, executed payment schedule or promissory note (if any) and
certified copies of all amendments thereto, (2) a true, executed copy of the
related “Master Agreement” or “Finance Agreement” and all amendments thereto,
(3) a true copy of the related Insurance Certificate if such Receivable is
related to Equipment with an Amortized Equipment Cost in excess of $100,000 and
(4) other than with respect to a Receivable related to Equipment which has an
Amortized Equipment Cost of less than $25,000, a “transmittal order” from the
Servicer to a filing service company and an “in process report” from such filing
service company to the Servicer (or other evidence of the submission of the
related UCC financing statement for filing in the appropriate filing office)
and, within 45 days of the related Contract being executed, a file-stamped copy
of the related UCC financing statement; and

(ii) copies of any additional documents, other than servicing related documents
(except for vendor contracts), that the Borrower keeps on file with respect to
such Receivable;

In addition, if the Obligor Collateral related to such Receivable is a Vehicle,
the related Receivable File shall include the original copy of the Certificate
of Title with respect to such Vehicle, which such Certificate of Title satisfies
the Titling Requirements or (prior to the 90th day after such Receivable was
first included in the calculation of the Eligible Receivables Balance, if such
Certificate of Title has not yet been received by the Servicer or the Borrower)
a copy of the application for such Certificate of Title.

“Receivables Schedule” has the meaning assigned to that term in the Custodial
Agreement.

“Records” means all documents, books, records and other information (including,
without limitation, tapes, disks, punch cards and related property and rights)
maintained with respect to Receivables and the related Obligors which the
Borrower has itself generated, in which the Borrower has acquired an interest
pursuant to the Purchase and Sale Agreement or in which the Borrower has
otherwise obtained an interest.

“Recoveries” means, for any Collection Period during which, or any Collection
Period after the date on which, any Receivable becomes a Defaulted Receivable
and with respect to such Defaulted Receivable, all payments that the Servicer
received from or on behalf of the related Obligor during such Collection Period
in respect of such Defaulted Receivable or from the repossession, liquidation or
re-leasing of the related Obligor Collateral, including but not limited to
Scheduled Payments, Overdue Payments, Guaranty Amounts and Insurance Proceeds.

“Registrar of Titles” means with respect to any State, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.

“Related Custodial Agreement” has the meaning assigned to that term in
Section 7.03(c)(iii).

 

25



--------------------------------------------------------------------------------

“Related Lender” means each Lender determined as follows:

(i) Reserved;

(ii) with respect to Morgan Stanley AFI, so long as Morgan Stanley AFI is the MS
Primary Lender, its Related Lenders shall be each other Person to whom Morgan
Stanley AFI has directly or indirectly assigned any of the Loans;

(iii) with respect to any Person that has succeeded Morgan Stanley AFI as MS
Primary Lender, its Related Lenders shall be each other Person who acquired any
Loans directly or indirectly from Morgan Stanley AFI;

(iv) with respect to RBS so long as RBS is the RBS Primary Lender, its Related
Lenders shall be each other Person to whom RBS has directly or indirectly
assigned any of the Loans; and

(v) with respect to any Person that has succeeded RBS as the RBS Primary Lender,
its Related Lenders shall be each other Person who acquired any Loans directly
or indirectly from RBS.

“Related Security” means with respect to any Receivable:

(i) any and all security interests or liens and property subject thereto from
time to time securing or purporting to secure payment of such Receivable;

(ii) all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable; and

(iii) all proceeds of the foregoing.

“Release Price” means, with respect to a Pledged Receivable to be released
hereunder, an amount equal to the present value of the then remaining Scheduled
Payments under such Pledged Receivables (including any Balloon Payment or Put
Payment) discounted monthly at the discount rate used in calculating the
Amortized Equipment Cost, plus interest accrued thereon from and including the
Remittance Date immediately preceding the date such Pledged Receivable is to be
released through (but not including) the next succeeding Remittance Date.

“Remittance Date” means the (23rd) day of each month beginning December, 2007,
or, if such date is not a Business Day, the next succeeding Business Day;
provided, that the first Remittance Date shall occur on December 13, 2007;
provided, further, that the final Remittance Date shall occur on the Collection
Date.

“Reuters LIBOR01 Page” means the display page so designated on the Reuters
Monitor Money Rates Service or any other page that may replace that page on that
service for the purpose of displaying comparable rates or prices.

“Resource America” means Resource America, Inc., a Delaware corporation.

 

26



--------------------------------------------------------------------------------

“Rollover Interest Period” means any Interest Period other than any Interest
Period applicable to the Loan arising as a result of the Borrowing on the
Borrowing Date.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).

“Scheduled Payments” means, with respect to any Receivable, the periodic
payments payable under the terms of the related Contract (but not including any
such periodic payment to the extent paid in advance by the related Obligor).

“Secured Parties” means each Class A Lender, each Class B Lender, the Servicer,
the Backup Servicer and any other successor Servicer, the Custodian, the
Lenders’ Bank, each Qualifying Swap Counterparty and their respective successors
and assigns.

“Segregated Collateral Pool” means each pool of Pledged Assets selected by the
Collateral Agent or the MS Primary Lender pursuant to Section 7.03(b).

“Servicer” means, at any time, LEAF Financial or any other Person then
authorized, pursuant to Section 6.01, to service, administer and collect Pledged
Receivables.

“Servicer Advance” has the meaning assigned to such term in Section 6.19.

“Servicer Default” means the occurrence of any of the following events:

(i) the failure of the Servicer to deliver any payments, collections or proceeds
which it is obligated to deliver under the terms hereof or of any other
Transaction Document at the times it is obligated to make such deliveries under
the terms hereof or of any other Transaction Document, and such failure remains
unremedied for two Business Days;

(ii) the failure of the Servicer to satisfy any of its reporting, certification,
notification or documentation requirements under the terms hereof or of any
other Transaction Document or the failure of the Servicer to observe or perform
any material term, covenant or agreement hereunder or under any other
Transaction Document (other than those described in clause (i) above) and such
failure shall remain unremedied for 10 days (or, with respect to a failure with
respect to any such requirement set forth in (x) Sections 6.10(b) or 6.10(d)
hereof, 5 Business Days or (y) Section 6.10(e) hereof, 1 Business Day) after the
Servicer first has knowledge, whether constructive or actual, of such failure;

(iii) any representation, warranty or statement of the Servicer made herein or
in any other Transaction Document shall prove to be incorrect in any material
respect, and, solely if such incorrect representation, warranty or statement can
be remedied, such representation, warranty or statement is not made true within
15 days;

(iv) the occurrence of an Event of Default;

 

27



--------------------------------------------------------------------------------

(v) the occurrence of a Program Termination Event described in clauses (iv),
(vi) or (xii) of the definition of Program Termination Events; or

(vi) the occurrence of any Bankruptcy Event in respect of the Servicer.

“Servicer Pension Plan” means a “pension plan” as such term is defined in
section 3(2) of ERISA, which is subject to Title IV of ERISA and to which the
Servicer or any ERISA Affiliate of Servicer may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under section 4069 of ERISA.

“Servicing Agreement Electronic Images” has the meaning set forth in
Section 5.03.

“Servicing Charges” means the sum of (a) all late payment charges paid by
Obligors under Contracts after payment in full of any Scheduled Payments due in
a prior Collection Period and Scheduled Payments for the related Collection
Period and (b) any other incidental charges or fees received from an Obligor,
including, but not limited to, late fees, collection fees, taxes and charges for
insufficient funds.

“Servicing Fee” means, for any Fee Period, an amount, payable out of Collections
on the Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to (i) the Servicing Fee Rate
multiplied by (ii) the Eligible Receivables Balance as of the first day of such
Fee Period multiplied by (iii) a fraction, the numerator of which shall be the
actual number of days in such Fee Period and the denominator of which shall be
360. Upon assuming the duties of the Servicer hereunder, the Backup Servicer
shall also be entitled to receive a one-time acceptance fee of $60,000, which
shall be considered part of the “Servicing Fee” hereunder but shall be in
addition to the amount set forth in the sentence above.

“Servicing Fee Rate” means 1.00%.

“Standby Backup Servicer’s Fee” means, for any Fee Period or portion thereof
prior to the occurrence of a Servicer Default and the appointment of the Backup
Servicer as Servicer hereunder, an amount, payable out of Collections on the
Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to the greater of (i) the Standby
Backup Servicing Fee Rate, multiplied by the Eligible Receivables Balance as of
the first day of such Fee Period, multiplied by a fraction, the numerator of
which shall be the actual number of days in such Fee Period and the denominator
of which shall be 360, or (ii) $2,800. The “Standby Backup Servicer’s Fee” shall
also include (i) a one-time acceptance fee of $6,000 payable on November 13,
2008 and (ii) reasonable out-of-pocket expenses incurred by the Standby Backup
Servicer in the performance of its duties.

“Standby Backup Servicing Fee Rate” means .0220%.

“State” means one of the fifty states of the United States or the District of
Columbia.

“Subordinated Promissory Note” means that certain Subordinated Promissory Note,
dated as of July 1, 2009, made by LEAF Financial in favor of Resource Leasing,
Inc.

 

28



--------------------------------------------------------------------------------

“Subordination Agreement” means that certain Letter Agreement, dated as of
December 22, 2009, between LEAF Financial and its parent company, and each other
subordination agreement, if any, between such parties, each as may from time to
time be amended, restated, supplemented and/or otherwise modified in accordance
with the terms thereof and hereof.

“Successor Servicer’s Indemnified Amounts” has the meaning assigned to that term
in Section 6.09.

“Successor Servicing Agreement” has the meaning set forth in Section 6.01(a).

“Swapped Rate” means, with respect to any Qualifying Interest Rate Swap, the
annual rate of interest (expressed as a percentage) which the Borrower, as the
fixed-rate payor, is required to pay under such Qualifying Interest Rate Swap in
order to receive the floating rate of interest provided for under such
Qualifying Interest Rate Swap.

“Tangible Net Worth” means, with respect to any Person, the amount calculated in
accordance with GAAP as (i) the consolidated net worth of such Person and its
consolidated subsidiaries (excluding any mark-to-market gain or loss on any swap
or other hedging agreement (only to the extent included in such consolidated net
worth) that is secured by collateral which is not marked-to-market), plus
(ii) to the extent not otherwise included in such consolidated net worth, the
unsecured subordinated Debt of such Person and the unsecured subordinated Debt
of each of such Person’s consolidated subsidiaries, in each case, which has been
issued to such Person’s or consolidated subsidiary’s parent, the terms and
conditions of which are reasonably satisfactory to the Lenders, minus (iii) the
consolidated intangibles of such Person and its consolidated subsidiaries,
including, without limitation, goodwill, trademarks, tradenames, copyrights,
patents, patent allocations, licenses and rights in any of the foregoing and
other items treated as intangibles in accordance with GAAP, plus (iv) all
preferred stock issued by such Person.

“Termination Event” means the occurrence, on or after 60 days after the
Borrowing Date, of any of the following events:

(i) the rolling weighted average of the Delinquency Rates in respect of any
three consecutive Collection Periods, calculated by the Lenders solely with
respect to Receivables, exceeds 3.5%; or

(ii) the Cumulative Net Loss Rate, calculated by (or in a manner satisfactory
to) the Lenders solely with respect to Receivables, exceeds the applicable
Cumulative Net Loss Rate Percentage on the last day of the corresponding
calendar month.

“Titling Requirements” means, (i) in the case of any Vehicle leased or sold to
an Obligor pursuant to a Contract, the Certificate of Title for such Vehicle
indicates the Obligor, as owner, and the Borrower or an Approved Lienholder, as
lienholder, or (ii) in the event that any Vehicle leased or sold to an Obligor
pursuant to a Contract indicates NBBF, as owner, on the related Certificate of
Title, then within 90 days after the Closing Date the Certificate of Title for
such Vehicle shall indicate the Borrower, as owner, and an Approved Lienholder,
as lienholder.

 

29



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Lockbox Intercreditor Agreement, the Lockbox Account Agreement, the
Collection Account Agreement, the Fee Letter, the Custodial Agreement, the
Originator Insurance Agreement, the FDIC Documents, the Class A Notes, the Class
B Notes, each lease bailment agreement with a sub-custodian, each Qualifying
Interest Rate Swap and each document and instrument related to any of the
foregoing.

“Transition Costs” means any documented expenses and allocated cost of personnel
reasonably incurred by the Backup Servicer in connection with a transfer of
servicing from the Servicer to the Backup Servicer as the successor Servicer;
provided, that such expenses and allocated costs do not exceed $60,000.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Underlying Originator” means Netbank or other originator of a Contract, other
than the Originator, engaged, in the ordinary course of business in providing
financing to Obligors for the purposes of acquiring or leasing the related
Equipment.

“Underlying Originator Credit and Collection Policy” means the credit and
collection policy of an Underlying Originator, as such policy may hereafter be
amended, modified or supplemented from time to time in compliance with this
Agreement.

“United States” means the United States of America.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.

“Vehicle” means a new or a used automobile, minivan, sports utility vehicle,
light duty truck or heavy duty truck, or any other equipment, ownership of which
is subject to a motor vehicle certificate of title statute.

“Warehouse Facility” means the facility in the aggregate amount of up to
$250,000,000, as evidenced by the Receivables Loan and Security Agreement, dated
as of October 31, 2006, among Resource Capital Funding II, LLC as borrower, LEAF
Financial, Morgan Stanley AFI, as lender, Morgan Stanley and U.S. Bank National
Association, as same may be modified, amended, or supplemented from time to
time.

“Weekly Collection Period” means, with respect to any calendar week, the period
beginning on, and including, the first day of the most recently ended calendar
week and ending on, and including, the last day of the most recently ended
calendar week.

“Weekly Reporting Date” has the meaning set forth in Section 6.10(e).

“Weighted Average Swapped Rate” means, as of any date of determination, the
weighted average (weighted solely based on the Calculated Swap Amortizing
Balances of such Qualifying Interest Rate Swaps as of such date of
determination) of the Swapped Rates of the Qualifying Interest Rate Swaps in
effect on such date of determination.

 

30



--------------------------------------------------------------------------------

SECTION 1.02 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.

SECTION 1.03 Interpretation following Collateral Split. On and after the
Collateral Split Effective Date, all terms in this Article I and all terms
defined elsewhere in this Agreement shall have the meanings set for herein in
each of the Loan Agreements, in each case as modified by Section 7.03 hereof.

SECTION 1.04 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

ARTICLE II

THE RECEIVABLES FACILITY

SECTION 2.01 Borrowings. (a) On the Borrowing Date, subject to the terms and
conditions hereinafter set forth, Morgan Stanley AFI, as Class A Lender and as
Class B Lender, shall make the term loan in principal amounts equal to (i) in
the case of the Class A Lenders, the Class A Advance Amount (the “Class A Loan”
and a “Loan”), and (ii) in the case of the Class B Lenders, the Class B Advance
Amount, respectively, to the Borrower secured by Pledged Assets. On the
Borrowing Date, no Loan shall be made if (i) the Aggregate Advance Amount shall
exceed the Maximum Advance Amount, (ii) any Program Termination Event or an
event that but for notice or lapse of time or both would constitute a Program
Termination Event shall have occurred and be continuing or (iii) the Facility
Amount, after giving effect to such Borrowing, would exceed the Borrowing Limit.

(b) The Class A Loan shall be evidenced by one or more promissory notes
substantially in the form of Exhibit H-1 (each, a “Class A Note” and
collectively the “Class A Notes”) and the Class B Loan shall be evidenced by one
or more promissory notes substantially in the form of Exhibit H-2 (each, a
“Class B Note” and collectively the “Class B Notes” and, together with the
Class A Notes, collectively, the “Notes”).

SECTION 2.02 The Borrowing.

(a) Reserved.

(b) (i) The Borrowing shall be made on at least two (2) Business Days’
irrevocable written notice from the Borrower to the applicable Lender (such
written notice, the “Notice of Borrowing”), provided that such Notice of
Borrowing is received by such Lender no later than 12:00 noon (New York City
time) on the Business Day of receipt. Any Notice of Borrowing received after
12:00 noon (New York City time) shall be deemed received prior to 12:00 noon
(New York City time) on the following Business Day. The Notice of Borrowing
shall specify (A) the aggregate amount of the Borrowing, (B) the date of the
Borrowing, (C) the allocation of the Loans as Class A Loans and Class B Loans
and (D) in an electronic file acceptable to the Lenders, the Eligible
Receivables to be Pledged in connection with the

 

31



--------------------------------------------------------------------------------

Borrowing (and upon the Borrowing, such Receivables shall be Pledged Receivables
hereunder). On the date of the Borrowing, upon satisfaction of the applicable
conditions set forth in Article III Morgan Stanley, as Class A Lender, and
Morgan Stanley AFI, as Class B Lender, made available to the Borrower the
portion of the Borrowing constituting the Class A Advance Amount and the Class B
Advance Amount, respectively, on the Borrowing Date, no later than 2:00 P.M.
(New York City time), in same day funds (net of amounts payable to or for the
benefit of each related Lender), by payment into the account which the Borrower
designated in writing.

(ii) The Notice of Borrowing delivered to a Lender pursuant to this
Section 2.02(b) shall be in an electronic file format acceptable to such Lender
(A) accompanied by a copy of the Notice of Pledge (and the Receivables Schedule
attached thereto), which was sent to the Custodian pursuant to the terms of the
Custodial Agreement in connection with the pledge of Eligible Receivables to be
made in connection therewith and (B) specifying for each Receivables pledged
therein the information set forth on Exhibit B hereto.

(iii) The Class A Loan shall bear interest at the Class A Interest Rate and the
Class B Loan shall bear interest at the Class B Interest Rate.

(iv) The Borrower may not reborrow any amounts that are repaid with respect to
the Loans.

(v) Determinations by any Lender of the existence of any Eurodollar Disruption
Event (any such determination to be communicated to the Borrower and the other
Lenders by written notice from such Lender promptly after such Lender learns of
such event), or of the effect of any Eurodollar Disruption Event on its making
or maintaining Loans at the Adjusted Eurodollar Rate or the Base Rate, shall be
conclusive absent manifest error.

SECTION 2.03 Determination of Interest Periods and Interest Rates.

(a) The initial Interest Period applicable to the Borrowing shall commence on,
and include, the date of the Borrowing and shall terminate on, and include, the
day immediately prior to the next occurring Remittance Date. Each Rollover
Interest Period shall commence on, and include, the Remittance Date following
the last day of the immediately preceding Interest Period and shall terminate
on, and include, the day immediately prior to the next occurring Remittance
Date.

(b) The interest rate per annum (the “Interest Rate”) applicable to any Loan for
any Interest Period shall be equal to the applicable Class A Interest Rate (for
the Class A Notes) or the applicable Class B Interest Rate (for the Class B
Notes); provided, however, that if a Lender shall have notified the Borrower
that a Eurodollar Disruption Event has occurred, the Interest Rate for all Loans
shall be equal to the Base Rate until such Eurodollar Disruption Event has
ceased, at which time the Interest Rate shall again be equal to the applicable
Class A Interest Rate and applicable Class B Interest Rate.

 

32



--------------------------------------------------------------------------------

SECTION 2.04 Remittance Procedures. Subject to Section 7.03(c)(i)(E) (if then
applicable) and the proviso set forth in Section 2.04(a), the Servicer, as agent
for the Lenders, with the prior written consent of the Collateral Agent, shall
instruct the Lenders’ Bank and, if the Servicer fails to do so, the Collateral
Agent shall instruct the Lenders’ Bank, to apply funds on deposit in the
Collection Account as described in this Section 2.04.

(a) Remittance Date Transfers From Collection Account. The Servicer shall, with
the prior written consent of the Collateral Agent, and if the Servicer fails to
do so, the Collateral Agent shall, by 10:00 a.m. (St. Paul, Minnesota time) on
each Remittance Date, direct the Lenders’ Bank to transfer collected funds held
by the Lenders’ Bank in the Collection Account which were remitted to the
Collection Account during the Collection Period with respect to such Remittance
Date (“Available Funds”), in the following amounts and priority; provided,
however, that if the Lenders’ Bank does not receive such instruction from
(i) the Servicer (accompanied by the Collateral Agent’s written consent) or
(ii) the Collateral Agent by 10:00 a.m. (St. Paul, Minnesota time) on such
Remittance Date, subject to the provisions of the Discrepancy Procedure, the
Lenders’ Bank shall apply such funds in accordance with the information
calculated by the Servicer on the related Monthly Remittance Report:

(i) to the Borrower, in an amount equal to such funds which were paid by
Obligors with respect to their obligation under the related Contracts to pay any
taxes (it being agreed by the Borrower that such amount shall be promptly paid
to the taxing authorities entitled thereto), together with (provided the current
Scheduled Payment has been paid in full) late fees, interest on overdue amounts
and other amounts not in respect of Scheduled Payments;

(ii) to the related Qualifying Swap Counterparty under each Qualifying Interest
Rate Swap, in an amount equal to (and for the payment of) all amounts which are
due and payable by the Borrower to such Qualifying Swap Counterparty on such
Remittance Date, pursuant to the terms of the applicable Qualifying Interest
Rate Swap or this Agreement;

(iii) on a pro rata basis, to (w) the Backup Servicer in an amount equal to the
Standby Backup Servicer’s Fee (to the extent accrued and unpaid as of the last
day of the immediately preceding Fee Period) at any time prior to the occurrence
of a Servicer Default and the appointment of the Backup Servicer as the Servicer
hereunder, (x) the Custodian, the Custodian’s Fee, (y) the Collateral Agent, the
Collateral Agent’s Feea and (z) the Lenders’ Bank, the Lenders’ Bank Fee;

(iv) at any time prior to the occurrence of a Servicer Default and the
appointment of the Backup Servicer as the Servicer hereunder, to the Servicer in
an amount equal to the Servicing Fee which is accrued and unpaid as of the last
day of the immediately preceding Fee Period and, at any time after the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
the Servicer hereunder, to the Backup Servicer in an amount equal to (1) the
Active Backup Servicer’s Fees which are accrued and unpaid as of the last day of
the immediately preceding Fee Period plus (2) any Transition Costs not
previously reimbursed to the Backup Servicer plus (3) the Successor Servicer’s
Indemnified Amounts;

 

33



--------------------------------------------------------------------------------

(v) on a pro rata basis, (x) to the Collateral Agent, any indemnification
amounts then due and payable to the Collateral Agent and (y) to the Custodian,
any indemnification amounts then due and payable to the Custodian;

(vi) to the parties hereto on a pro rata basis, all reasonable (and reasonably
documented) costs and expenses of such parties (including, without limitation
reasonable attorney’s fees) incurred in connection with the Collateral Split;

(vii) (A) first, to each Class A Lender, in an amount equal to (and for the pro
rata payment of) interest (including post-petition interest) on its Class A
Loans which is accrued and unpaid as of the last day of the immediately
preceding Fee Period; and then (B) second, to each Class B Lender, in an amount
equal to (and for the pro rata payment of) interest (including post-petition
interest) on its Class B Loans which is accrued and unpaid as of the last day of
the immediately preceding Fee Period; to the Servicer in an amount equal to any
Servicer Advances (and amounts to be reimbursed as Servicer Advances pursuant to
Section 6.19) not previously reimbursed to the Servicer;

(viii) Reserved;

(ix) Reserved;

(x) Reserved;

(xi) (A) to the holders of the Class A Notes, pro rata, all remaining amounts to
pay principal of the Class A Notes until the principal amount of all Class A
Notes shall have been paid in full, and (B) thereafter, to the holders of the
Class B Notes, pro rata, until the principal amount of all Class B Notes shall
have been paid in full;

(xii) (A) first, to the Class A Lenders, pro rata, in an amount equal to the
aggregate amount of all other Obligations then due from the Borrower to the
Class A Lenders or any Affected Party hereunder related to the Class A Lenders
for the account of such parties as applicable; and then (B) second, to the Class
B Lenders, pro rata, in an amount equal to the aggregate amount of all other
Obligations then due from the Borrower to the Class B Lenders or any Affected
Party hereunder related to the Class B Lenders for the account of such parties
as applicable;

(xiii) (A) first, to Morgan StanleyAFI, as Class A Lender, in an amount equal to
(and for the pro rata payment of) the Fees, if any, which are due and payable to
it on such Remittance Date pursuant to the terms of the Fee Letter; and then
(B) second, to Morgan Stanley AFI, as Class B Lender, in an amount equal to (and
for the pro rata payment of) the Fees, if any, which are due and payable to it
on such Remittance Date pursuant to the terms of the Fee Letter;

(xiv) at any time after a Collateral Split, to the Collateral Agent under the
RBS Loan Agreement for application in accordance with the priority of payments
set forth in Section 2.04(a) of the RBS Loan Agreement; and

(xv) to the order of the Borrower, any remaining amounts.

 

34



--------------------------------------------------------------------------------

(b) Subordination. In the event that any Lender receives a payment or other
distribution hereunder other than in accordance with the priority of payments
set forth in Section 2.04(a), such Lender promptly shall pay over all such
amounts to the Person(s) to whom such amounts are due in accordance with the
priority of payments set forth in Section 2.04(a).

(c) Deficiency Payments. Notwithstanding anything to the contrary contained in
this Section 2.04 or in any other provision in this Agreement, if, on any day
prior to the Collection Date, a Facility Deficiency shall have occurred, then
the Borrower shall remit to the respective Lenders no later than the close of
business of such Lender on such day (or if such day is not a Business Day, no
later than the close of business of such Lender on the next succeeding Business
Day), (i) so long as no Termination Event or Event of Default shall have
occurred and be continuing, the amount required to eliminate any Facility
Deficiency or (ii) if any Termination Event or Event of Default shall have
occurred and is continuing, the entire outstanding Facility Amount, first to the
Class A Notes until paid in full, and then to the Class B Notes until paid in
full.

(d) Remittance Reports. On each Remittance Date, the Servicer shall deliver to
the Lenders an electronic file, in a form acceptable to the Lenders, setting
forth all of the information set forth on Schedule VII.

(e) Instructions to the Lenders’ Bank. All instructions and directions given to
the Lenders’ Bank by the Servicer, the Borrower or the Lenders pursuant to this
Section 2.04 shall be in writing (including instructions and directions
transmitted to the Lenders’ Bank in electronic format), and such written
instructions and directions shall be delivered with a written certification that
such instructions and directions are in compliance with the provisions of this
Section 2.04. The Servicer and the Borrower shall immediately transmit to the
Lenders by telecopy a copy of all instructions and directions given to the
Lenders’ Bank by such party pursuant to this Section 2.04. Each applicable
Lender shall immediately transmit to the Servicer and the Borrower by telecopy a
copy of all instructions and directions given to the Lenders’ Bank by the
Lenders, pursuant to this Section 2.04.

SECTION 2.05 Reserved.

SECTION 2.06 Reserved.

SECTION 2.07 Payments and Computations, Etc. (a) All amounts to be deposited or
paid by the Borrower or the Servicer to any Lender hereunder shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
City time) on the day when due in lawful money of the United States in
immediately available funds to the Collection Account or such other account as
is designated by such Lender. The Borrower shall, to the extent permitted by
law, pay to each applicable Lender interest on all amounts not paid or deposited
when due hereunder (whether owing by the Borrower or the Servicer) at the Base
Rate, plus 2%, payable on demand; provided, however, that such interest rate
shall not at any time exceed the maximum rate permitted by applicable law. Such
interest shall be for the account of such Lender in respect of each of the
Class A Notes and the Class B Notes and shall be paid in accordance with
Section 2.04(a). Any Obligation hereunder shall not be reduced by any
distribution of any portion of Collections with respect to any Pledged
Receivable if at any time

 

35



--------------------------------------------------------------------------------

such distribution is rescinded or returned by a Lender to the Borrower or any
other Person for any reason. All computations of interest and all computations
of Breakage Fee and other fees hereunder (including, without limitation, the
Fees, the Active Backup Servicer’s Fee, the Standby Backup Servicer’s Fee, the
Custodian’s Fee and the Servicing Fee) shall be made on the basis of a year of
360 days (or 365 or 366 days for interest calculated at the Base Rate) for the
actual number of days (including the first but excluding the last day) elapsed.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or any fee payable hereunder, as the case may be; provided,
however, that with respect to the calculation of interest, such extension of
time shall not be included in more than one Interest Period.

(c) If the Borrowing requested by the Borrower and approved by the Lenders
pursuant to Section 2.02 is not for any reason whatsoever, except as a result of
the gross negligence or willful misconduct of a Lender or an Affiliate thereof,
made or effectuated, as the case may be, on the date specified therefor, the
Borrower shall indemnify such Lender against any loss, cost or expense incurred
by such Lender related thereto (other than any such loss, cost or expense solely
due to the gross negligence or willful misconduct of such Lender or an Affiliate
thereof), including, without limitation, any loss (including cost of funds and
reasonable out-of-pocket expenses), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund Loans or maintain Loans made by such Lender during such Interest Period.
The applicable Lender shall provide to the Borrower documentation setting forth
the amounts of any loss, cost or expense referred to in the previous sentence,
such documentation to be conclusive absent manifest error.

SECTION 2.08 Fees. (a) The Borrower shall pay Morgan StanleyAFI, as Class A
Lender and as Class B Lender, certain fees, including the Exit Fee (the “Fees”),
in the amounts and on the dates set forth in a fee letter (the “Fee Letter”),
dated the date hereof, among the Borrower and Morgan Stanley AFI.

(b) All of the Fees payable pursuant to this Section 2.08 (other than Fees
payable on or prior to the Borrowing Date) shall be payable solely from amounts
available for application pursuant to, and subject to the priority of, payment
set forth in, Section 2.04.

SECTION 2.09 Increased Costs; Capital Adequacy. (a) If, due to either (i) the
introduction of or any change (including, without limitation, any change by way
of imposition or increase of reserve requirements) in or in the interpretation
of any law or regulation (including, without limitation, any law or regulation
resulting in any interest payments paid to any Lender under this Agreement being
subject to United States withholding tax) or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender or any Affiliate, successor or assign or participant thereof
(each of which shall be an “Affected Party”) of agreeing to make or making,
funding or maintaining any Loan (or any reduction of the amount of any payment
(whether of principal, interest, fee, compensation or otherwise) to any Affected
Party hereunder), as the case may be, the Borrower shall, from time to time,
within ten days after

 

36



--------------------------------------------------------------------------------

written demand complying with Section 2.09(c) by such Lender, on behalf of such
Affected Party, pay to such Lender, on behalf of such Affected Party, additional
amounts sufficient to compensate such Affected Party for such increased costs or
reduced payments.

(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule or regulation, directive, request or accounting
principle or (ii) the compliance by any Affected Party with any law, guideline,
rule, regulation, directive, request or accounting principle from any central
bank, other governmental authority, agency or accounting authority (whether or
not having the force of law), including, without limitation, compliance by an
Affected Party with any request or directive regarding capital adequacy, has or
would have the effect of reducing the rate of return on the capital of any
Affected Party, as a consequence of its obligations hereunder or any related
document or arising in connection herewith or therewith to a level below that
which any such Affected Party could have achieved but for such introduction,
change or compliance (taking into consideration the policies of such Affected
Party with respect to capital adequacy), by an amount deemed by such Affected
Party to be material, then, from time to time, after demand by such Affected
Party (which demand shall be accompanied by a statement setting forth the basis
of such demand), each Lender shall be paid, on behalf of such Affected Party
(from Collections with respect to Pledged Receivables pursuant to, and subject
to the priority of payment set forth in, Section 2.04), such additional amounts
as will compensate such Affected Party for such reduction.

(c) In determining any amount provided for in this Section 2.09, the Affected
Party may use any reasonable averaging and attribution methods. Each Lender, on
behalf of any Affected Party making a claim under this Section 2.09, shall
submit to the Borrower a certificate setting forth in reasonable detail the
basis for and the computations of such additional or increased costs, which
certificate shall be conclusive absent demonstrable error.

(d) If, as a result of any event or circumstance similar to those described in
Section 2.09(a) or 2.09(b), any Affected Party (that is a Lender) is required to
compensate a bank or other financial institution (including, without limitation,
any Affiliate of Morgan StanleyAFI) providing liquidity support, credit
enhancement or other similar support to such Affected Party in connection with
this Agreement, then, upon demand by such Affected Party, the Borrower shall
pay, in accordance with Section 2.04, to such Affected Party such additional
amount or amounts as may be necessary to reimburse such Affected Party for any
amounts paid by it, and shall notify each Qualifying Swap Counterparty of such
payment.

SECTION 2.10 Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Collateral Agent (and its successors and assigns)
for the benefit of the Secured Parties, all of the Borrower’s right and title to
and interest in, to and under (but not any obligations under) the Purchase and
Sale Agreement, each Qualifying Interest Rate Swap, the Contract related to each
Pledged Receivable, all other agreements, documents and instruments evidencing,
securing or guarantying any Pledged Receivable and all other agreements,
documents and instruments related to any of the foregoing (the “Assigned
Documents”). Without limiting any obligation of the Servicer hereunder, the
Borrower confirms and agrees that the Collateral Agent (or any designee thereof,
including, without limitation, the Servicer), following an Event of Default or a
Program Termination Event, shall have the right to enforce the Borrower’s rights
and remedies under each Assigned Document, but without any obligation

 

37



--------------------------------------------------------------------------------

on the part of the Collateral Agent or any of its Affiliates to perform any of
the obligations of the Borrower under any such Assigned Document. In addition,
each of the Servicer and the Borrower confirms and agrees that the Servicer and
the Borrower will, upon receipt of notice or discovery thereof, promptly send to
the Collateral Agent and each Lender a notice of (i) any breach of any
representation, warranty, agreement or covenant under any such Assigned Document
or (ii) any event or occurrence that, upon notice, or upon the passage of time
or both, would constitute such a breach, in each case, immediately upon learning
thereof. The parties hereto agree that such assignment to the Collateral Agent
shall terminate upon the Collection Date.

SECTION 2.11 Grant of a Security Interest. To secure the prompt and complete
payment when due of the Obligations and the performance by the Borrower of all
of the covenants and obligations to be performed by it pursuant to this
Agreement, the Borrower hereby (i) collaterally assigns and pledges to the
Collateral Agent (and its successors and assigns), for the benefit of the
Secured Parties, and (ii) grants a security interest to the Collateral Agent
(and its successors and assigns), for the benefit of the Secured Parties, in all
property of the Borrower, whether tangible or intangible and whether now owned
or existing or hereafter arising or acquired and wheresoever located (other than
any amounts paid to or on behalf of the Borrower pursuant to Sections
2.04(a)(vii)(C) or 2.04(a)(xvi) (and, if applicable, subsection (a)(vi)(C) of
Schedule 2.04(a)), if any (collectively, the “Excluded Amounts”)) (collectively,
the “Pledged Assets”), including, without limitation, all of the Borrower’s
right, title and interest in, to and under:

(a) all Receivables purchased by, or otherwise transferred or pledged to
(pursuant to the terms of the Purchase and Sale Agreement) the Borrower under
the Purchase and Sale Agreement from time to time (such Receivables, the
“Pledged Receivables”, all Other Conveyed Property related to the Pledged
Receivables purchased by (or otherwise transferred or pledged pursuant to the
terms of the Purchase and Sale Agreement) to the Borrower under the Purchase and
Sale Agreement, all Related Security related to the Pledged Receivables, all
interest of the Borrower in all Obligor Collateral related to the Pledged
Receivables (together with all security interests in and Insurance Proceeds
related to such Obligor Collateral and all proceeds from the disposition of such
Obligor Collateral, whether by sale to the related Obligors or otherwise), all
Collections and other monies due and to become due under the Contracts related
to the Pledged Receivables received on or after the date such Pledged
Receivables were purchased by (or purportedly purchased by) the Borrower under
the Purchase and Sale Agreement;

(b) the Assigned Documents, including, in each case, without limitation, all
monies due and to become due to the Borrower under or in connection therewith
(other than the Excluded Amounts);

(c) the Collection Account, the Lockbox, the Lockbox Account described in clause
(i)(x) of the definition thereof, the LEAF III Lockbox Account, and all other
bank and similar accounts relating to Collections with respect to Pledged
Receivables (whether now existing or hereafter established) and all funds held
therein, and all investments in and all income from the investment of funds in
the Collection Account, the Lockbox Account described in clause (i)(x) of the
definition thereof, the LEAF III Lockbox Account, and such other accounts;

 

38



--------------------------------------------------------------------------------

(d) the Records relating to any Pledged Receivables;

(e) all UCC financing statements filed by the Borrower against the Originator
under or in connection with the Purchase and Sale Agreement;

(f) Reserved;

(g) each Qualifying Interest Rate Swap, any other interest rate protection
agreement entered into with respect to the transactions contemplated under the
RLSA and, in each case, all payments thereunder;

(h) all Liquidation Proceeds relating to any Pledged Receivables; and

(i) all proceeds of the foregoing property described in clauses (a) through
(g) above, including interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for or on account of the sale or other disposition of any or all of
the then existing Pledged Receivables.

The Borrower hereby authorizes the Collateral Agent to file financing statements
describing as the collateral covered thereby as “all of the debtor’s personal
property or assets” or words to that effect, notwithstanding that such wording
may be broader in scope than the collateral described in this Agreement.

SECTION 2.12 Evidence of Debt. Each Lender shall maintain an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from the
related Loan (and its related Class A Note and Class B Note) owing to such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. The entries made in
such account(s) of such Lender shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.13 Release of Pledged Receivables. (a) Subject to Section 2.15 hereof,
upon the repayment of the Loans and all other Obligations payable to each
Secured Party under this Agreement and any other Transaction Document, the
security interest of the Collateral Agent in each Pledged Receivable and the
related Other Conveyed Property and Related Security shall be released and the
Borrower hereby authorized to file, on behalf of the Collateral Agent, UCC
termination statements in respect thereof.

(b) The Borrower shall notify the Collateral Agent of any Release Price to be
paid pursuant to this Section 2.13 on the Business Day on which such Release
Price shall be paid specifying the Pledged Receivables to be released and the
Release Price.

(c) Promptly after the Collection Date has occurred, the Collateral Agent shall
re-assign and transfer to the Borrower, for no consideration but at the sole
expense of the Borrower, their respective remaining interests in the Pledged
Assets, free and clear of any Adverse Claim resulting solely from an act by the
Collateral Agent but without any other representation or warranty, express or
implied, by or recourse against the Collateral Agent.

 

39



--------------------------------------------------------------------------------

SECTION 2.14 Treatment of Amounts Paid by the Borrower. Amounts paid by the
Borrower pursuant to Section 2.13 on account of Pledged Receivables shall be
treated as payments on Pledged Receivables hereunder.

SECTION 2.15 Prepayment; Certain Indemnification Rights; Termination. (a) The
Borrower may prepay, in whole or in part, the outstanding principal amount of
any Class A Notes and/or Class B Notes. All such prepayments with respect to the
Class A Notes shall be made on a pro rata basis among the Class A Lenders. All
such prepayments with respect to the Class B Notes shall be made on a pro rata
basis among the Class B Lenders. Any amounts so prepaid shall be applied to
repay the outstanding principal amount of Loans allocated to an Interest Period
or Interest Periods selected by the related Lender. If the Borrower intends to
make an optional prepayment pursuant to this Section 2.15(a), the Borrower shall
give five (5) Business Days’ prior written notice thereof to the Lenders,
specifying the intended Prepayment Date, the intended Prepayment Amount, a
calculation of any applicable Breakage Fee and any amounts payable by the
Borrower in connection with the termination of a Qualified Interest Rate Swap
(such cost, an “Other Swap Breakage Cost”). Any such optional prepayment shall
be accompanied by all interest accrued with respect thereto and the Breakage Fee
and Other Swap Breakage Cost with respect to the applicable Prepayment Amount
and Prepayment Date. If such notice is given, the principal amount specified in
such notice (together with all interest accrued with respect thereto and the
Breakage Fee and Other Swap Breakage Cost related thereto) shall be due and
payable on the Prepayment Date specified therein. Notwithstanding the foregoing,
any payment by the Borrower required pursuant to Section 2.04(c) or, in
connection with the occurrence of an Event of Default, pursuant to Section 7.01
hereof shall not be considered an optional prepayment and no Breakage Fee or
Other Swap Breakage Cost shall be required to be paid in respect thereof.

(b) Without limiting any other provision hereof, the Borrower agrees to
indemnify each Lender, the Qualifying Swap Counterparty and any Affiliate
thereof and to hold each such Person harmless from any cost, loss or expense
which it may sustain or incur as a consequence of (i) the Borrower making any
optional prepayment pursuant to Section 2.15(a) hereof, (ii) any default by the
Borrower in making any optional prepayment pursuant to Section 2.15(a) hereof
after notice of such prepayment has been given, (iii) any failure by the
Borrower to take a Loan hereunder after notice of such Loan has been given
pursuant to this Agreement, (iv) any acceleration of the maturity of any Loans
by any Lender in accordance with the terms of this Agreement, including, but not
limited to, any Breakage Fees, any cost, loss or expense arising related to the
termination (in whole or in part) or amendment of any Qualifying Interest Rate
Swap and from interest or fees payable by such Lender to lenders of funds
obtained by it in order to advance or maintain the Loans hereunder.
Indemnification pursuant to this Section shall survive the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation.

(c) Notwithstanding any other provision hereof, the Borrower shall not terminate
or amend this Agreement or any other Transaction Document or reduce the
Borrowing Limit prior to the Facility Maturity Date without the Lenders’ prior
written consent, which consent may be withheld in each Lender’s sole discretion.

 

40



--------------------------------------------------------------------------------

(d) At any time prior to the occurrence of a Termination Event or an Event of
Default, the Borrower shall have the right to deliver written notice, which
notice shall be sent to the Lenders and the holders of the Class B Notes (the
“Class B Buyout Notice”) designating a purchaser for (without recourse, warranty
or representation (other than the holders of such Class B Notes own such Class B
Notes free and clear of any liens created or granted by the holders of such
Class B Notes)) the entire (but not less than the entire) outstanding principal
amount of Class B Notes (and all associated rights, titles, claims and
privileges associated therewith, including rights under this Agreement) for an
amount (the “Class B Buyout Price”) equal to the outstanding principal amount
of, and accrued but unpaid interest on, the Class B Notes (including any
make-whole premium payable) and all other amounts then payable to the holder(s)
of the Class B Notes under this Agreement. The purchase of the Class B Notes
pursuant to this Section shall close no later than the date specified in such
Class B Buyout Notice, which date shall be subject to the prior written approval
of the holder of the Class B Notes. The Class B Buyout Price shall be remitted
by wire transfer in immediately available federal funds to the holder(s) of the
Class B Notes to account(s) specified by such holder(s). Interest shall be
calculated to but excluding the Business Day on which such purchase shall occur
if the Class B Buyout Price is wired to the holder(s) of the Class B Notes prior
to 1:00 pm New York time and interest shall be calculated to and including such
Business Day if the Class B Notes Buyout Price is wired to the holder(s) of the
Class B Notes later than 1:00 pm New York time.

ARTICLE III

CONDITIONS OF LOANS

SECTION 3.01 Conditions Precedent to Borrowing. The Borrowing hereunder is
subject to the conditions precedent that:

(a) the Class A Arrangement Fee and the Class B Arrangement Fee (as such terms
are defined in the Fee Letter) shall have been paid in full in accordance with
the terms of the Fee Letter and all other acts and conditions (including,
without limitation, the obtaining of any necessary regulatory approvals and the
making of any required filings, recordings or registrations) required to be done
and performed and to have happened prior to the execution, delivery and
performance of this Agreement and all related documents and to constitute the
same legal, valid and binding obligations, enforceable in accordance with their
respective terms, shall have been done and performed and shall have happened in
due and strict compliance with all applicable laws; and

(b) each Lender shall have received on or before the date of the Borrowing the
items listed in Schedule I hereto, each in form and substance satisfactory to
such Lender.

SECTION 3.02 Conditions Precedent to All Borrowings. The Borrowing by the
Borrower from the Lenders shall be subject to the further conditions precedent
that:

(a) Reserved;

 

41



--------------------------------------------------------------------------------

(b) After giving effect to the Borrowing requested by the Borrower the following
statements shall be true (and the Borrower shall be deemed to have certified
that):

(i) the Facility Amount will not exceed the Borrowing Limit; and

(ii) the Facility Amount will not exceed the Facility Limit.

(c) On the Borrowing Date, the following statements shall be true and correct,
and the Borrower by accepting any amount of the Borrowing shall be deemed to
have represented that:

(i) the representations and warranties contained in Section 4.01 are true and
correct in all material respects, before and after giving effect to the
Borrowing to take place on the Borrowing Date and to the application of proceeds
therefrom, on and as of such day as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from the
Borrowing, which constitutes a Program Termination Event hereunder or an event
that but for notice or lapse of time or both would constitute a Program
Termination Event;

(iii) no event has occurred and is continuing, or would result from the
Borrowing, which constitutes a Termination Event hereunder or an event that but
for notice or lapse of time or both would constitute a Termination Event;

(iv) Reserved;

(v) the requirements set forth in Section 2.01(a) hereof shall have been
complied with;

(vi) (a) the Borrower has delivered to each Lender a copy of the applicable
Notice of Borrowing and the related Notice of Pledge (together with the attached
Receivables Schedule) pursuant to Section 2.02, each appropriately completed and
executed by the Borrower, (b) the Borrower has delivered or caused to have been
delivered to the Custodian the Notice of Pledge with respect to the Receivables
being Pledged hereunder three (3) Business Days prior to the Borrowing Date, and
(c) the Contract related to each Receivable being Pledged hereunder on the
Borrowing Date has been duly assigned by the Originator to the Borrower and duly
assigned by the Borrower to the Collateral Agent;

(vii) all terms and conditions of the Purchase and Sale Agreement required to be
satisfied in connection with the assignment of each Receivable being Pledged
hereunder on the Borrowing Date (and the Other Conveyed Property and Related
Security related thereto), including, without limitation, the perfection of the
Borrower’s interests therein (other than with respect to Equipment which has an
Amortized Equipment Cost of less than $25,000 and is leased under Dollar
Purchase Option Contracts or $50,000 and is leased under FMV Contracts), shall
have been satisfied in full, and all filings (including, without limitation, UCC
filings) required to be made by any Person and all actions required to be taken
or performed by any Person in any

 

42



--------------------------------------------------------------------------------

jurisdiction to give the Collateral Agent a first priority perfected security
interest in such Receivables, Related Security and the Other Conveyed Property
related thereto and the proceeds thereof shall have been made, taken or
performed;

(viii) (A) the Initial Servicer shall have taken or caused to be taken all steps
necessary under all applicable law (including the filing of an Obligor Financing
Statement) in order to cause a valid, subsisting and enforceable perfected,
first priority security interest to exist in Originator’s favor in the Obligor
Collateral securing each Receivable being Pledged hereunder on the Borrowing
Date (other than with respect to Equipment which has an Amortized Equipment Cost
of less than $25,000 and is leased under Dollar Purchase Option Contracts or
$50,000 and is leased under FMV Contracts), (B) the Originator shall have
assigned the perfected, first priority security interest in the Obligor
Collateral to the Borrower pursuant to the Purchase and Sale Agreement and
(C) the Borrower shall have assigned the perfected, first priority security
interest in the Obligor Collateral (and the proceeds thereof) referred to in
clause (A) above to the Collateral Agent, pursuant to Section 2.11 hereof;

(ix) Reserved; and

(x) the Borrower shall have taken all steps necessary under all applicable law
in order to cause to exist in favor of the Collateral Agent a valid, subsisting
and enforceable first priority perfected security interest in the Borrower’s
interest in the Obligor Collateral related to each Receivable being Pledged
hereunder on the Borrowing Date (other than with respect to Equipment which has
an Amortized Equipment Cost of less than $25,000 and is leased under Dollar
Purchase Option Contracts or $50,000 and is leased under FMV Contracts);

(d) No law or regulation shall prohibit, and no order, judgment or decree of any
Government Entity shall prohibit or enjoin, the making of such Loans by any
Lender in accordance with the provisions hereof; and

(e) The Lenders shall have received and found to be satisfactory with respect to
Pledged Receivables being Pledged in connection with the Borrowing, which have
been previously pledged to any lender by the Originator, the Borrower or any
Affiliate thereof under any other financing facility, evidence of the release of
any liens granted in connection with such financing with respect to any such
Pledged Receivables.

(f) Unless a credit agreement and/or security agreement, including but not
limited to any such agreement with National City Bank, as agent, related to
Receivables being Pledged by the Borrower in connection with the Borrowing,
shall have provided for an automatic release of the Agent’s or Collateral
Agent’s, as applicable, lien and security interest in such Receivables granted
thereunder, the applicable agent or lender shall have executed and delivered to
the Borrower and the Collateral Agent a partial release letter and the Borrower
shall have duly filed with the appropriate filing office a UCC-3 partial release
evidencing the release contained in such release letter, in each case in a form
satisfactory to the Collateral Agent.

 

43



--------------------------------------------------------------------------------

SECTION 3.03 Advances Do Not Constitute a Waiver. No advance of a Loan by any
Lender hereunder shall constitute a waiver of any condition to such Lender’s
obligation to make such an advance unless such waiver is in writing and executed
by such Lender.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants, as of the date hereof, on the Borrowing Date and on the
first day of each Rollover Interest Period, as follows:

(a) Each Receivable designated as an Eligible Receivable on any Facility Limit
Certificate or Monthly Remittance Report is an Eligible Receivable. Each
Receivable included as an Eligible Receivable in any calculation of the Facility
Limit or the Eligible Receivables Balance is an Eligible Receivable.

(b) The Borrower is a limited liability company duly organized, validly existing
and in good standing under the laws of the jurisdiction of its formation and has
the power and all licenses necessary to own its assets and to transact the
business in which it is engaged and is duly qualified and in good standing under
the laws of each jurisdiction where the transaction of such business or its
ownership of the Pledged Receivables requires such qualification.

(c) The Borrower has the power, authority and legal right to make, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each of the Transaction Documents to which it is a party, and
to grant to the Collateral Agent a first priority perfected security interest in
the Pledged Assets on the terms and conditions of this Agreement. This Agreement
and each of the Transaction Documents to which the Borrower is a party
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with their respective terms, except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law).
No consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any Government Entity, bureau or agency
is required in connection with the execution, delivery or performance by the
Borrower of this Agreement or any Transaction Document to which it is a party or
the validity or enforceability of this Agreement or any such Transaction
Document or the Pledged Receivables, other than such as have been met or
obtained.

(d) The execution, delivery and performance of this Agreement and all other
agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Pledge of the
Pledged Assets will not (i) create any Adverse Claim on the Pledged Assets or
(ii) violate any provision of any existing law or

 

44



--------------------------------------------------------------------------------

regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of formation or limited liability
company agreement of the Borrower or any contract or other agreement to which or
the Borrower is a party or by which the Borrower or any property or assets of
the Borrower may be bound.

(e) No litigation or administrative proceeding of or before any court, tribunal
or governmental body is presently pending or, to the knowledge of the Borrower,
threatened against the Borrower or any properties of Borrower or with respect to
this Agreement, which, if adversely determined, could have a Material Adverse
Effect.

(f) In selecting the Receivables to be Pledged pursuant to this Agreement, no
selection procedures were employed which are intended to be adverse to the
interests of any Lender.

(g) The grant of the security interest in the Pledged Assets by the Borrower to
the Collateral Agent pursuant to this Agreement, is in the ordinary course of
business for the Borrower and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction. No such Pledged
Assets have been sold, transferred, assigned or pledged by the Borrower to any
Person, other than the Pledge of such Assets to the Collateral Agent pursuant to
the terms of this Agreement.

(h) The Borrower has no Debt or other indebtedness which, in the aggregate,
exceeds $10,000, other than Debt incurred under the terms of the Transaction
Documents.

(i) The Borrower has been formed solely for the purpose of engaging in the
transactions contemplated by this Agreement and the other Transaction Documents.

(j) No injunction, writ, restraining order or other order of any nature
adversely affects the Borrower’s performance of its obligations under this
Agreement or any Transaction Document to which the Borrower is a party.

(k) The Borrower has filed (on a consolidated basis or otherwise) on a timely
basis all tax returns (including, without limitation, all foreign, federal,
state, local and other tax returns) required to be filed, is not liable for
taxes payable by any other Person and has paid or made adequate provisions for
the payment of all taxes, assessments and other governmental charges due from
the Borrower except for those taxes being contested in good faith by appropriate
proceedings and in respect of which no penalty may be assessed from such contest
and it has established proper reserves on its books. No tax lien or similar
adverse claim has been filed, and no claim is being asserted, with respect to
any such tax, assessment or other governmental charge. Any taxes, fees and other
governmental charges payable by the Borrower, as applicable, in connection with
the execution and delivery of this Agreement and the other Transaction Documents
and the transactions contemplated hereby or thereby have been paid or shall have
been paid if and when due.

(l) The chief executive office of the Borrower (and the location of the
Borrower’s records regarding the Pledged Receivables (other than those delivered
to the Custodian)) is located at One Commerce Square, 2005 Market Street, 15th
Floor, Philadelphia, PA 19103.

 

45



--------------------------------------------------------------------------------

(m) The Borrower’s legal name is as set forth in this Agreement; other than as
disclosed on Schedule II hereto (as such schedule may be updated from time to by
the Lenders upon receipt of a notice delivered to the Lenders pursuant to
Section 6.18), the Borrower has not changed its name since its formation; the
Borrower does not have tradenames, fictitious names, assumed names or “doing
business as” names other than as disclosed on Schedule II hereto (as such
schedule may be updated from time to by the Lenders upon receipt of a notice
delivered to the Lenders pursuant to Section 6.18).

(n) The Borrower is solvent and will not become insolvent after giving effect to
the transactions contemplated hereby; the Borrower is paying its debts as they
become due; and the Borrower, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.

(o) The Borrower has no subsidiaries.

(p) The Borrower has given fair consideration and reasonably equivalent value in
exchange for the sale of the Pledged Receivables by the Originator under the
Purchase and Sale Agreement.

(q) No Monthly Remittance Report or Facility Limit Certificate (each if prepared
by the Borrower or to the extent that information contained therein is supplied
by the Borrower), information, exhibit, financial statement, document, book,
record or report furnished or to be furnished by the Borrower to the Lenders in
connection with this Agreement is or will be inaccurate in any material respect
as of the date it is or shall be dated or (except as otherwise disclosed in
writing to the Lenders, as the case may be, at such time) as of the date so
furnished, and no such document contains or will contain any material
misstatement of fact or omits or shall omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(r) No proceeds of the Loans will be used by the Borrower to acquire any
security in any transaction, which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended.

(s) There are no agreements in effect adversely affecting the rights of the
Borrower to make, or cause to be made, the grant of the security interest in the
Pledged Assets contemplated by Section 2.11.

(t) The Borrower is not an “investment company” or an “affiliated person” of or
“promoter” or “principal underwriter” for an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended, nor is the
Borrower otherwise subject to regulation thereunder.

(u) No Event of Default or Unmatured Event of Default has occurred and is
continuing.

(v) Reserved.

 

46



--------------------------------------------------------------------------------

(w) The Borrower is in compliance with ERISA in all material respects. No steps
have been taken to terminate any Borrower Pension Plan which could result in
material liability, and no contribution failure has occurred with respect to any
Borrower Pension Plan sufficient to give rise to a lien under section 302(f) of
ERISA. No condition exists or event or transaction has occurred with respect to
any Borrower Pension Plan which could result in the Borrower or any ERISA
Affiliate of Borrower incurring any material liability, fine or penalty.

(x) There is not now, nor will there be at any time in the future, any agreement
or understanding between the Servicer and the Borrower (other than as expressly
set forth herein), providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.

(y) Notwithstanding anything to the contrary in the Warehouse Facility, no
Pledged Receivable constitutes (for purposes of the Warehouse Facility) either
an “Eligible Pool A Receivable” or an “Eligible Pool B Receivable”, in each case
as defined under the Warehouse Facility.

SECTION 4.02 Representations and Warranties of the Servicer. The Servicer (so
long as the Servicer is not the Backup Servicer as successor Servicer) hereby
represents and warrants, as of the date hereof, on the Borrowing Date, on each
Remittance Date and on the first day of each Rollover Interest Period, as
follows:

(a) Each Receivable designated as an Eligible Receivable on any Facility Limit
Certificate or Monthly Remittance Report is an Eligible Receivable. Each
Receivable included as an Eligible Receivable in any calculation of the Facility
Limit or the Eligible Receivables Balance is an Eligible Receivable.

(b) The Servicer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has the
power and all licenses necessary to own its assets and to transact the business
in which it is engaged (which includes servicing Receivables on behalf of third
parties and itself) and is duly qualified and in good standing under the laws of
each jurisdiction where its servicing of the Pledged Receivables requires such
qualification.

(c) The Servicer has the power, authority and legal right to make, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each of the Transaction Documents to which it is a party.
This Agreement and each of the Transaction Documents to which the Servicer is a
party constitutes the legal, valid and binding obligation of the Servicer,
enforceable against it in accordance with their respective terms, except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law).
No consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any Government Entity is required in
connection with the execution, delivery or performance by the Servicer of this
Agreement or any Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document, other than
such as have been met or obtained.

 

47



--------------------------------------------------------------------------------

(d) The execution, delivery and performance of this Agreement by the Servicer
and all other agreements and instruments executed and delivered or to be
executed and delivered by the Servicer pursuant hereto or thereto in connection
with the Pledge of the Pledged Assets will not (i) create any Adverse Claim on
the Pledged Assets or (ii) violate any provision of any existing law or
regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or bylaws of the
Servicer or any material contract or other agreement to which the Servicer is a
party or by which the Servicer or any of its property or assets may be bound.

(e) No litigation or administrative proceeding of or before any court, tribunal
or governmental body is presently pending or, to the knowledge of the Servicer,
threatened against the Servicer or any properties of the Servicer or with
respect to this Agreement, which, if adversely determined, could have a Material
Adverse Effect.

(f) No injunction, writ, restraining order or other order of any nature
adversely affects the Servicer’s performance of its obligations under this
Agreement or any Transaction Document to which the Servicer is a party.

(g) The Servicer has filed (on a consolidated basis or otherwise) on a timely
basis all material tax returns (including, without limitation, all foreign,
federal, state and local income tax returns) required to be filed, is not liable
for taxes payable by any other Person (other than any Person within the
Servicer’s consolidated group or similar group) and has paid or made adequate
provisions for the payment of all material taxes, assessments and other
governmental charges due from the Servicer except for those taxes being
contested in good faith by appropriate proceedings and in respect of which it
has established proper reserves on its books. No tax lien or similar adverse
claim has been filed, and no claim is being asserted, with respect to any such
tax, assessment or other governmental charge. Any taxes, fees and other
governmental charges payable by the Servicer in connection with the execution
and delivery of this Agreement and the other Transaction Documents to which it
is a party and the transactions contemplated hereby or thereby have been paid or
shall have been paid if and when due.

(h) The chief executive office of the Servicer (and the location of the
Servicer’s records regarding the Pledged Receivables (other than those delivered
to the Custodian)) is located at One Commerce Square, 2005 Market Street, 15th
Floor, Philadelphia, PA 19103.

(i) The Servicer’s legal name is as set forth in this Agreement; other than as
disclosed on Schedule II hereto (as such schedule may be updated from time to by
the Lenders upon receipt of a notice delivered to the Lenders pursuant to
Section 6.18), the Servicer has not changed its name since its formation; the
Servicer does not have tradenames, fictitious names, assumed names or “doing
business as” names other than as disclosed on Schedule II hereto (as such
schedule may be updated from time to by the Lenders upon receipt of a notice
delivered to the Lenders pursuant to Section 6.18).

 

48



--------------------------------------------------------------------------------

(j) The Servicer is solvent and will not become insolvent after giving effect to
the transactions contemplated hereby; the Servicer is paying its debts as they
become due; and the Servicer, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.

(k) As of the date hereof and as of the date of delivery of any Monthly
Remittance Report or Facility Limit Certificate, no Monthly Remittance Report or
Facility Limit Certificate (each if prepared by the Servicer or to the extent
that information contained therein is supplied by the Servicer), information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished by the Servicer to the Lenders in connection with this Agreement is
or will be inaccurate in any material respect, and no such document contains or
will contain any material misstatement of fact or omits or shall omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

(l) The Servicer is not an “investment company” or an “affiliated person” of or
“promoter” or “principal underwriter” for an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended, nor is the
Servicer otherwise subject to regulation thereunder.

(m) No Event of Default or Unmatured Event of Default has occurred and is
continuing.

(n) Each of the Pledged Receivables was underwritten and is being serviced in
conformance with Originator’s and the Servicer’s standard underwriting, credit,
collection, operating and reporting procedures and systems (including, without
limitation, the Credit and Collection Policy).

(o) Any Computer Tape or Listing made available by the Servicer to the Lenders
was complete and accurate in all material respects as of the date on which such
Computer Tape or Listing was made available.

(p) The Servicer is in compliance with ERISA in all material respects. No steps
have been taken to terminate any Servicer Pension Plan which could result in
material liability, and no contribution failure has occurred with respect to any
Servicer Pension Plan sufficient to give rise to a lien under section 302(f) of
ERISA. No condition exists or event or transaction has occurred with respect to
any Servicer Pension Plan which could result in the Servicer or any ERISA
Affiliate of Servicer incurring any material liability, fine or penalty.

(q) There is not now, nor will there be at any time in the future, any agreement
or understanding between the Servicer and the Borrower (other than as expressly
set forth herein), providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.

(r) Notwithstanding anything to the contrary in the Warehouse Facility, no
Pledged Receivable constitutes (for purposes of the Warehouse Facility) either
an “Eligible Pool A Receivable” or an “Eligible Pool B Receivable”, in each case
as defined under the Warehouse Facility.

 

49



--------------------------------------------------------------------------------

(s) Each Subordination Agreement, as applicable, provides for the subordination
of payments by LEAF Financial or any of its consolidated subsidiaries to its
parent to the payment of any amounts under its senior credit agreement with PNC
Bank, National Association (as successor to National City Bank).

SECTION 4.03 Resale of Receivables Upon Breach of Covenant or Representation and
Warranty by Borrower. The Borrower or the Servicer, as the case may be, shall
inform the other parties to this Agreement and the Qualifying Swap Counterparty
promptly, in writing, upon the discovery of any breach of the representations,
warranties and/or covenants contained in Section 4.01, Section 4.02 or
Section 5.01; provided, however, that the failure to provide any such notice
shall not diminish, in any manner whatsoever, any obligation of the Borrower
under this Section 4.03 to sell any Pledged Receivable. Upon the discovery by or
notice to the Borrower of any such breach that also constitutes a LEAF Purchase
Event under and as defined in the Purchase and Sale Agreement, the Borrower
shall have an obligation to, and the Borrower shall, resell to the Originator
pursuant to the Purchase and Sale Agreement (and the Collateral Agent may
enforce such obligation of the Borrower to sell) any Pledged Receivable
adversely affected by any such breach. The Servicer shall notify the Collateral
Agent promptly, in writing, of any failure by the Borrower to so resell any such
Pledged Receivable. In connection with the resale of such Pledged Receivable,
the Borrower shall remit funds in an amount equal to the Release Price for such
Pledged Receivable to the Collection Account on the date of such resale and the
Collateral Agent, in consideration for payment (and automatically upon deposit
in the Collection Account), of the Release Price shall be deemed to have
released its security interest in such Pledged Receivables. It is understood and
agreed that the obligation of the Borrower to resell to the Originator, and the
obligation of the Originator to purchase, any Receivables which are adversely
affected by a LEAF Purchase Event is not intended to, and shall not, constitute
a guaranty of the collectibility or payment of any Receivable which is not
collected, not paid or uncollectible on account of the insolvency, bankruptcy,
or financial inability to pay of the related Obligor.

SECTION 4.04 Representations and Warranties of the Lenders. (A) Morgan Stanley
AFI, as Class A Lender and as Class B Lender, hereby represents and warrants, on
the Borrowing Date and on the first day of each Rollover Interest Period and
(B) each Lender hereby represents and warrants on the first day of each Rollover
Interest Period following the date on which it became a Lender hereunder, that
it is a “qualified purchaser” within the meaning of Section 3(c)(7) of the
Investment Company Act.

ARTICLE V

GENERAL COVENANTS OF THE BORROWER,

THE SERVICER AND CERTAIN OTHER PARTIES

SECTION 5.01 General Covenants. (a) The Borrower will observe all corporate
procedures required by its certificate of formation, limited liability company
agreement and the laws of its jurisdiction of formation. The Borrower will
maintain its limited liability company existence in good standing under the laws
of its jurisdiction of formation and will promptly obtain and thereafter
maintain qualifications to do business as a foreign limited liability company in
any other state in which it does business and in which it is required to so
qualify under applicable law.

 

50



--------------------------------------------------------------------------------

(b) The Borrower will at all times ensure that (i) its members act independently
and in its interests and in the interests of its creditors, (ii) it shall at all
times maintain at least one independent manager who (A) is not currently and has
not been during the five years preceding the date of this Agreement an officer,
director or employee of the Borrower or an Affiliate thereof (other than acting
as independent manager or in a similar capacity) and (B) is not a member of the
Borrower or an Affiliate thereof (other than a special independent member of the
Borrower or a limited purpose corporation, business trust, partnership or other
entity organized for the purpose of acquiring, financing or otherwise investing,
directly or indirectly, in assets or receivables originated, owned or serviced
by Originator or an Affiliate of any of them), (iii) its assets are not
commingled with those of Originator or any other Affiliate of the Borrower,
(iv) its members duly authorize all of its limited liability company actions,
(v) it maintains separate and accurate records and books of account and such
books and records are kept separate from those of Originator and any other
Affiliate of the Borrower and (vi) it maintains minutes of the meetings and
other proceedings of the members. Where necessary, the Borrower will obtain
proper authorization from its members for limited liability company action.

(c) The Borrower will pay its operating expenses and liabilities from its own
assets.

(d) The Borrower will not have any of its indebtedness guaranteed by Originator
or any Affiliate thereof. Furthermore, the Borrower will not hold itself out, or
permit itself to be held out, as having agreed to pay or as being liable for the
debts of Originator, and the Borrower will not engage in business transactions
with Originator, except on an arm’s-length basis. The Borrower will not hold
Originator out to third parties as other than an entity with assets and
liabilities distinct from the Borrower. The Borrower will cause any of its
financial statements consolidated with those of Originator to state that the
Borrower is a separate corporate entity with its own separate creditors who, in
any liquidation of the Borrower, will be entitled to be satisfied out of the
Borrower’s assets prior to any value in the Borrower becoming available to the
Borrower’s equity holders. The Borrower will not act in any other matter that
could foreseeably mislead others with respect to the Borrower’s separate
identity.

(e) In its capacity as Servicer, LEAF Financial will, to the extent necessary,
maintain separate records on behalf of and for the benefit of the Lenders, act
in accordance with instructions and directions, delivered in accordance with the
terms hereof, from the Borrower, and/or the Lenders in connection with its
servicing of the Pledged Receivables hereunder, and will ensure that, at all
times when it is dealing with or in connection with the Pledged Receivables in
its capacity as Servicer, it holds itself out as Servicer, and not in any other
capacity.

(f) The Servicer (if LEAF Financial or an Affiliate thereof) shall, to the
extent required by applicable law, disclose all material transactions associated
with this transaction in appropriate regulatory filings and public
announcements. The annual financial statements of Resource America (including
any consolidated financial statements) shall disclose the effects of the
transactions contemplated by the Purchase and Sale Agreement as a sale of
Receivables, Related Security and Other Conveyed Property to the Borrower, and
the annual financial

 

51



--------------------------------------------------------------------------------

statements of the Borrower shall disclose the effects of the transactions
contemplated by this Agreement as a loan to the extent required by and in
accordance with GAAP, it being understood that the Loans to the Borrower under
this Agreement will be treated as debt on the consolidated financial statements
of Resource America.

(g) The Borrower shall take all other actions necessary to maintain the accuracy
of the factual assumptions set forth in the legal opinions of Thacher Proffitt &
Wood LLP, as special counsel to the Originator and the Borrower, issued in
connection with the Purchase and Sale Agreement and relating to the issues of
substantive consolidation and true conveyance of the Pledged Receivables.

(h) Except as otherwise provided herein or in any other Transaction Document,
neither the Borrower nor the Servicer shall sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or (if the Servicer is LEAF
Financial or an Affiliate thereof) suffer to exist any Adverse Claim upon or
with respect to, any Pledged Receivable, any Collections related thereto or any
other Pledged Assets related thereto, or upon or with respect to any account to
which any Collections of any Receivable are sent, or assign any right to receive
income in respect thereof. Except as otherwise provided herein or in any other
Transaction Document, the Borrower shall not create or suffer to exist any
Adverse Claim upon or with respect to any of the Borrower’s assets. Except as
otherwise provided herein or in any other Transaction Document, the Servicer
shall not create, or (if the Servicer is LEAF Financial or an Affiliate thereof)
permit any action to be taken by any Person to create, any Adverse Claim upon or
with respect to any of the Borrower’s assets.

(i) The Borrower will not merge or consolidate with, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions), all or substantially all of its assets (whether now owned or
hereafter acquired) other than with respect to asset dispositions in connection
with an optional prepayment pursuant to Section 2.15(a) hereof, or acquire all
or substantially all of the assets or capital stock or other ownership interest
of any Person without the prior written consent of the Lenders.

(j) The Borrower will not account for or treat (whether in financial statements
or otherwise) the transactions contemplated by the Purchase and Sale Agreement
in any manner other than a sale and absolute assignment of Receivables, Related
Security and Other Conveyed Property by Originator to the Borrower constituting
a “true conveyance” for bankruptcy purposes.

(k) The Borrower will not amend, modify, waive or terminate any terms or
conditions of the Purchase and Sale Agreement or any Qualifying Interest Rate
Swap without the written consent of the Controlling Holders and the Collateral
Agent, and shall perform its obligations thereunder.

(l) The Borrower will not make any amendment, modification or other change to
its certificate of formation or limited liability company agreement that would
materially and adversely affect the Lenders without each Lender’s prior written
consent, and shall notify the Lenders prior to making any amendment,
modification or other change to its certificate of formation or limited
liability company agreement prior to the effectiveness thereof.

 

52



--------------------------------------------------------------------------------

(m) Neither the Borrower nor (if the Servicer is LEAF Financial or an Affiliate
thereof) the Servicer will make or allow to be made any material amendment to
the Credit and Collection Policy without the prior written consent of the
Lenders (and the Lenders hereby agree to take commercially reasonable efforts to
respond to any request for such consent in a timely manner). Neither the
Borrower nor (if the Servicer is LEAF Financial or an Affiliate thereof) the
Servicer will make or allow to be made any non-material amendment to the Credit
and Collection Policy without the prior written consent of the Lenders;
provided, that if the Lenders have not responded to a written request for such
consent within ten (10) Business Days of receipt thereof, the Lenders shall be
deemed to have consented to such request.

(n) If the Borrower or the Servicer receives any Collections or other payments
with respect to any Pledged Receivable (including the receipt of any such amount
in the Lockbox Account described in clause (i)(x) of the definition thereof on
or after the Lockbox Change Date), the Borrower or the Servicer, as applicable,
will remit such Collections to the Collection Account within one (1) Business
Day of the Borrower’s or the Servicer’s identification thereof.

(o) The Servicer shall cause:

(i) the Obligor under each Contract to remit all payments owed or otherwise
payable by such Obligor under such Contract (or any servicer on its behalf) to
the Lockbox or by wire transfer to the Lockbox Account;

(ii) the Lockbox Bank to deposit all Collections with respect to any Pledged
Receivable in the Lockbox into the Lockbox Account on each Business Day; and

(iii) the Lockbox Bank to remit all Collections with respect to any Pledged
Receivable on deposit in the Lockbox Account (or any sub-account thereof or any
related account) to the Collection Account on each Business Day.

(p) Prior to the closing of any securitization transaction with respect to any
Pledged Receivables, the Servicer shall deliver to the Primary Lenders a
complete list, in form and substance satisfactory to each Primary Lender,
identifying all assets which constitute or constituted Pledged Receivables at
any time on or following the Closing Date and prior to the date of such
securitization transaction.

(q) The Borrower shall deliver to the Lenders on each Purchase Date a copy of
the Assignment delivered to it on such Purchase Date.

(r) Each of the Servicer (and, if the Servicer is not LEAF Financial or an
Affiliate thereof, upon the Servicer gaining knowledge thereof) and the Borrower
shall promptly notify the Lenders of the occurrence of any Servicer Default,
Event of Default, Program Termination Event, Termination Event (and any event
that, if it continues uncured, would, with lapse of time or notice or lapse of
time and notice, constitute any Servicer Default, Event of Default, Program
Termination Event or Termination Event).

(s) Each of the Servicer (if the Servicer is LEAF Financial or an Affiliate
thereof) and the Borrower shall take all actions (in the case of Obligor
Collateral with an Amortized Equipment Cost over $100,000) and all commercially
reasonable actions (in the case of Obligor

 

53



--------------------------------------------------------------------------------

Collateral with an Amortized Equipment Cost of $100,000 or less) necessary to
ensure that the Originator is at all times named as loss payee under each
Insurance Policy with respect to Obligor Collateral related to a Pledged
Receivable.

(t) On the Borrowing Date, a Qualifying Interest Rate Swap, in form and
substance satisfactory to the Lenders, shall be duly executed by the Borrower
and a Qualifying Swap Counterparty, and any amounts required to have been paid
thereunder as of such Remittance Date shall have been paid and any obligations
required to have been performed thereunder as of such Remittance Date shall have
been performed.

(u) The Pledged Receivables shall not be refinanced with any proceeds of the
Warehouse Facility.

(v) The Borrower shall not acquire any debt obligation or interest therein if,
after giving effect to such acquisition, more than 40 percent of the debt
obligations or interests therein held by the Borrower (as determined under the
rules of Treasury Regulation 301.7701(i)-1(c)) would consist of real estate
mortgages or interests therein (as defined in Treasury Regulation
301.7701(i)-1(d)).

(w) If the Obligor Collateral related to any Receivable securing the Borrowing
is a Vehicle, the Borrower shall, within 40 days after the Closing Date, deliver
to the applicable Registrar of Titles an application for a Certificate of Title
for such Vehicle satisfying the Titling Requirements.

(x) In connection with satisfying the Titling Requirements, the Servicer shall
take commercially reasonable efforts to deliver or cause to be delivered to the
Custodian in accordance with this Agreement and the Custodial Agreement, the
original certificate of title for each Vehicle registered in Florida.

(y) Notwithstanding anything to the contrary set forth herein, neither the
Borrower nor the Servicer shall permit, without the prior written consent of the
Lenders, (i) any voluntary prepayment in full by an Obligor or any other Person
on behalf of such Obligor of the then current remaining balance of any Pledged
Receivable evidenced by a Loan Contract (including, without limitation, all
principal and interest due with respect to such Pledged Receivable, but
excluding any penalties, costs and fees with respect thereto) or (ii) any
voluntary prepayment in full by an Obligor or any other Person on behalf of such
Obligor of all of the periodic payments payable under the terms of the related
Contract with respect to any Pledged Receivable evidenced by a Lease Contract
(including, without limitation, all scheduled payments due with respect to such
Pledged Receivable, but excluding any penalties, costs and fees with respect
thereto).

(z) Within the applicable time period required by any agreement, document or
instrument related to a credit facility, provided to (i) LEAF Financial,
Resource America, any LEAF Managed Entity or any of such Person’s respective
Affiliates that have entered into any credit facility where such Person is a
lender (a “LEAF Affiliate Borrower”) or (ii) any subsidiary of LEAF Financial,
Resource America or any LEAF Managed Entity (each, a “LEAF Credit Facility
Document”), but in any event no later than two days following the Servicer’s
knowledge

 

54



--------------------------------------------------------------------------------

thereof, the Servicer shall notify the Collateral Agent and each Lender if
(i) LEAF Financial, Resource America, any of their respective subsidiaries or
any LEAF Affiliate Borrower fails to observe or perform any covenant or
agreement under any LEAF Credit Facility Document or (ii) any event of default,
servicer default, unmatured event of default or unmatured servicer default (each
such event set forth in clause (i) or (ii), an “Other Default”) occurs under any
such LEAF Credit Facility Document, whether or not such Other Default is called,
waived or cured.

(aa) LEAF Financial shall not and shall not cause any subordinated Debt of LEAF
Financial or any of its consolidated subsidiaries, in either case, which has
been issued to such Person’s parent, to be accelerated prior to the Facility
Maturity Date. LEAF Financial will not (and will not permit any of its
consolidated subsidiaries to) amend, supplement or otherwise modify or consent
to any amendment, supplement or other modification to any Subordination
Agreement which adversely affects any Lender (including, without limitation, the
termination or modification of any terms which provide for the subordination of
payments by LEAF Financial or any of its consolidated subsidiaries to its parent
to the payment of any amounts hereunder).

(bb) The Servicer shall not (i) make any cash payment with respect to the
Subordinated Promissory Note or (ii) amend, supplement or otherwise modify any
provisions of the Subordinated Promissory Note which adversely affects any
Lender (including, without limitation, modification of any payments thereunder),
prior to the Facility Maturity Date without the prior written consent of the
Lenders.

SECTION 5.02 Check-in Requirements.

(a) The Borrower hereby covenants and agrees that, (i) not later than 20 days
after the Borrowing Date, it shall cause to be delivered to the Custodian the
Priority Documents related to Contracts whose aggregate Amortized Equipment Cost
constitutes not less than 50% of the aggregate Amortized Equipment Cost of all
Contracts, and (ii) not later than 40 days after the Borrowing Date, it shall
cause to be delivered to the Custodian the Priority Documents for each Pledged
Receivable; provided, however, that the Borrower shall be permitted to deliver
to the Custodian a machine copy of any original, executed Contract (certified as
a true copy (a “Certified True Copy”) by an officer of either the Obligor or the
Borrower or its predecessor as lessor or lender thereunder) for Contracts whose
aggregate Amortized Equipment Cost constitutes not more than 5% of the aggregate
Amortized Equipment Cost of all Contracts.

(b) The Borrower hereby covenants and agrees that if the aggregate Discounted
Balance of all Contracts for which the Custodian has received only a Certified
True Copy exceeds the aforesaid 5% limit for any period exceeding fifteen days,
then on the first Business Day after such fifteenth day it shall resell the
Pledged Receivables related to all such Contracts to the Originator, deposit the
Release Price for each such Pledged Receivable to the Collection Account and
remit to the respective Lenders (no later than the close of business of such
Lender on such Business Day), pro tanto, as a partial prepayment of the
outstanding principal amount of the Notes (together with interest accrued and
unpaid on such prepayment through such date of prepayment), pro rata according
to their respective Percentages, and otherwise comply with the requirements of
Section 4.03 hereof with respect to all such Pledged Receivables.

 

55



--------------------------------------------------------------------------------

(c) The Custodian hereby agrees that, within one Business Day (to the extent the
number of Receivable Files received on any Business Day is no greater than 1,000
and that such Receivable Files are delivered to the Custodian in the same order
as the Receivable Schedule) or within such greater number of Business Days as
the parties hereto mutually agree (to the extent the number of Receivable Files
received on any Business Day exceeds 1,000), it shall deliver to the Borrower,
each Lender and the Servicer (i) a Collateral Receipt for all Receivable Files
received on that date and (ii) an Exception Report) covering any Deficiencies
noted in such Collateral Receipt. Additionally, on each Business Day, the
Custodian hereby agrees to deliver to Borrower, each Lender and the Servicer a
cumulative report of any uncured Deficiencies identified in all prior Collateral
Receipts.

(d) The Borrower hereby covenants and agrees that, (i) subject to the proviso in
Section 5.02(a) hereof, not later than 60 days after the Borrowing Date, it
shall cause to be delivered to the Custodian every item constituting the
Receivable File for each Pledged Receivable, including every item identified in
each Exception Report delivered by the Custodian pursuant to Section 5.02(c)
hereof and (ii) for each Pledged Receivable with respect to which it shall not
have complied with the immediately preceding clause (i), it shall, to the extent
it has not complied therewith within fifteen noncomplying days after receipt of
an Exception Report with respect to any such Deficiency pursuant to this
Section 5.02(d), on the first Business Day after, resell the Pledged Receivables
related to all such Contracts to the Originator, deposit the Release Price for
each such Pledged Receivable to the Collection Account and remit to the
respective Lenders (no later than the close of business of such Lender on such
Business Day), pro tanto, as a partial prepayment of the outstanding principal
amount of the Notes (together with interest accrued and unpaid on such
prepayment through such date of prepayment), pro rata according to their
respective Percentages, and otherwise comply with the requirements of
Section 4.03 hereof with respect to all such Pledged Receivables.

(e) The events described in subsections (b) and (d)(ii) hereof shall constitute
a Check-in Repurchase Event.

SECTION 5.03 Delivery of Servicing Agreement Electronic Images to the Backup
Servicer. On or prior to November 26, 2008, the Servicer shall deliver to the
Backup Servicer electronic images of all existing servicing agreements and
vendor contracts related to the Pledged Receivables (“Servicing Agreement
Electronic Images”) in an electronic format mutually acceptable to the Servicer
and the Backup Servicer. On each Backup Servicer Delivery Date following
November 26, 2008, the Servicer shall deliver to the Backup Servicer all
Servicing Agreement Electronic Images in an electronic format mutually
acceptable to the Servicer and the Backup Servicer with respect to all then
existing servicing agreements and vendor contracts which had not previously been
delivered to the Backup Servicer.

SECTION 5.04 Covenant of Lenders, Collateral Agent and Lenders’ Bank. The
Collateral Agent and the Lenders’ Bank agrees that it shall have no right, title
or interest in and to any payments made by any Obligor (or obligor which is not
an “Obligor” hereunder) that are deposited into the Lockbox Account or the
Collection Account which do not constitute Collections. Upon its knowledge of
receipt of any such amount, such Person shall notify the Borrower thereof and
distribute to the Borrower within three (3) Business Days such amounts in
accordance with written instruction delivered by Borrower to such Person.

 

56



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION AND SERVICING; CERTAIN COVENANTS

SECTION 6.01 Appointment and Designation of the Servicer. (a) The Borrower and
the Lenders hereby appoint the Person designated by the Controlling Holders from
time to time, pursuant to this Section 6.01 (the “Servicer”), as their agent to
service, administer and collect the Pledged Receivables and otherwise to enforce
their respective rights and interests in and under the Pledged Receivables and
the other Pledged Assets. The Servicer shall collect such Pledged Receivables
under the conditions referred to above by means of the collection procedures as
set forth in the Credit and Collection Policy, to the extent consistent with the
provisions of this Article VI. Unless otherwise specified by the Borrower, the
Servicer’s authorization under this Agreement shall terminate on the Collection
Date. Until the Controlling Holders give notice to the Borrower of a designation
of a new Servicer upon the occurrence and during the continuance of any Servicer
Default, or consents in writing to the appointment by the Borrower of a new
Servicer, LEAF Financial is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Servicer, pursuant to the terms hereof at all
times until the earlier of the Controlling Holders’ designation of the Backup
Servicer or any other Person as the new Servicer (upon the occurrence and during
the continuance of any Servicer Default), the delivery by the Controlling
Holders of their written consent to the appointment by the Borrower of a new
Servicer or the Collection Date. Upon the occurrence and during the continuance
of any Servicer Default, the Controlling Holders may at any time designate as
Servicer the Backup Servicer, or any other Person with demonstrated experience
in servicing equipment leases and loans, to succeed LEAF Financial or any
successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to (i) the terms hereof or (ii) such other terms as are agreed to in
writing by such successor Servicer and the Controlling Holders, and which
(x) require such successor Servicer to service the Pledged Receivables in a
commercially reasonable manner that is (A) consistent with the servicing of
similar equipment leases and loans by such successor Servicer and (B) no less
stringent than the servicing standard required by the Credit and Collection
Policy and (y) does not provide for payment of servicing or other fees which in
the aggregate exceed the Servicing Fee as in effect on the date hereof without
the prior written consent of the Lenders (such other terms described in this
clause (ii) being set forth in a separate servicing agreement, such agreement, a
“Successor Servicing Agreement”).

(b) Each of the Borrower and LEAF Financial hereby grants to any successor
Servicer an irrevocable power of attorney to take any and all steps in the
Borrower’s, LEAF Financial’s or the Servicer’s name, as applicable, and on
behalf of the Borrower or LEAF Financial, necessary or desirable, in the
determination of such successor Servicer, to service, administer or collect any
and all Pledged Receivables. In accordance therewith, each of the Borrower and
LEAF Financial shall deliver an executed power of attorney in the form of
Exhibit J hereto to each of the Backup Servicer and the Collateral Agent.

(c) The Servicer is hereby authorized to act for the Borrower and the Lenders
and, in such capacity, shall manage, service, administer and arrange collections
on the Pledged Receivables and perform the other actions required by the
Servicer under this Agreement (including, without limitation, the covenant set
forth in Section 5.01(y) hereof) for the benefit of

 

57



--------------------------------------------------------------------------------

the Lenders. The Servicer agrees that its servicing of the Pledged Receivables
shall be carried out in accordance with customary and usual procedures of
institutions which service equipment lease and loan contracts and receivables
and, to the extent more exacting, the degree of skill and attention that the
Servicer exercises from time to time, with respect to all comparable equipment
lease and loan contracts and receivables that it services for itself or others
in accordance with the Credit and Collection Policy (or if the Backup Servicer
or any other successor Servicer has been appointed as Servicer, the Backup
Servicer’s or such other successor Servicer’s customary collection policies)
and, to the extent more exacting, the requirements of this Article VI. The
Servicer’s duties shall include, without limitation, collecting and posting of
all Collections with respect to any Pledged Receivable, responding to inquiries
of Obligors on the Pledged Receivables, investigating delinquencies, sending
invoices, payment statements or payment books to Obligors, reporting any
required tax information to Obligors, policing the collateral, enforcing the
terms of the Contracts (and any documents related thereto) related to any
Pledged Receivables, complying with the terms of the Lockbox Account Agreement,
accounting for Collections with respect to any Pledged Receivable, furnishing
monthly and annual statements to the Lenders with respect to distributions and
performing the other duties specified herein.

(d) Following the occurrence of a Servicer Default which is then continuing, the
Collateral Agent, at the direction of the Controlling Holders acting in their
sole discretion, may direct the Obligors to make all payments under the Pledged
Receivables directly to the Backup Servicer, a successor Servicer, the
Collateral Agent or any lockbox or account established by any of such parties.
Any Collections received in any lockbox or account established pursuant to this
clause (d) (or received directly by any Lender or the Collateral Agent) shall be
applied to the Obligations in accordance with the priority of payments set forth
in Section 2.04.

(e) To the extent consistent with the standards, policies and procedures
otherwise required hereby, the Servicer shall have full power and authority,
acting alone, to do any and all things in connection with such managing,
servicing, administration and collection that it may deem necessary or
desirable. The Servicer is authorized to release liens on Obligor Collateral in
order to collect Insurance Proceeds with respect thereto and to liquidate such
Obligor Collateral in accordance with its customary standards, policies and
procedures; provided, however, that, notwithstanding the foregoing, the Servicer
shall not, (i) except pursuant to an order from a court of competent
jurisdiction, release an Obligor from payment of any unpaid amount under any
Pledged Receivable or (ii) waive the right to collect the unpaid balance of any
Pledged Receivable from such Obligor, except that, subject to Section 6.02(a),
the Servicer may forego collection efforts if the amount which the Servicer, in
its reasonable judgment, expects to realize in connection with such collection
efforts is determined by the Servicer, in its reasonable judgment, to be less
than the reasonably expected costs of pursuing such collection efforts and if
the Servicer would forego such collection efforts in accordance with its
customary procedures. The Servicer is hereby authorized to commence, in its own
name (in its capacity as Servicer), if possible, or in the name of the Borrower
or the Lenders (provided that if the Servicer is acting in the name of the
Borrower or the Lenders, the Servicer shall have obtained the Borrower’s or the
Lenders’ consent, as the case may be, which consent shall not be unreasonably
withheld), a legal proceeding to enforce any Pledged Receivable (or any terms or
provisions of the related Contract) or to commence or participate in any other
legal proceeding (including, without limitation, a bankruptcy proceeding)
relating to or involving a Pledged Receivable or any related Contract, Obligor
or Obligor Collateral. If the Servicer commences or participates in such a

 

58



--------------------------------------------------------------------------------

legal proceeding in its own name, the Borrower or the Lenders, as the case may
be, shall thereupon be deemed to have automatically assigned such Pledged
Receivable to the Servicer solely for purposes of commencing or participating in
any such proceeding as a party or claimant, and the Servicer is authorized and
empowered by the Borrower or the Lenders, as the case may be, to execute and
deliver in the Servicer’s name any notices, demands, claims, complaints,
responses, affidavits or other documents or instruments in connection with any
such proceeding. The Borrower or the Lenders, as the case may be, shall furnish
the Servicer with any powers of attorney and other documents which the Servicer
may reasonably request in writing and which the Servicer deems necessary or
appropriate and take any other steps which the Servicer may deem necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties under this Agreement. If, however, in any suit or legal proceeding it is
held that the Servicer may not prosecute such suit or legal proceeding on the
grounds that it is not an actual party in interest or a holder entitled to
enforce such suit or legal proceeding, the Borrower shall take such steps as the
Servicer deems necessary to prosecute such suit or legal proceeding, including
bringing suit in its name.

SECTION 6.02 Collection of Receivable Payments; Modification and Amendment of
Receivables; Lockbox Account Agreements. (a) Consistent with and subject to the
standards, policies and procedures required by this Agreement, the Servicer
shall collect all payments called for under the terms and provisions of the
Contracts related to the Pledged Receivables (and the terms and provisions of
any documents related thereto) as and when the same shall become due and shall
follow such collection procedures with respect to the Pledged Receivables and
the related Contracts and Insurance Policies as will, in the reasonable judgment
of the Servicer, maximize the amount to be received by the Borrower and the
Lenders with respect thereto.

(b) The Servicer shall remit all payments by or on behalf of the Obligors
received directly by the Servicer to the Collection Account, without deposit
into any intervening account as soon as practicable, but in no event later than
the end of business on the Business Day of identification thereof as payments by
or on behalf of the Obligors.

SECTION 6.03 Realization Upon Receivables. Consistent with the standards,
policies and procedures required by this Agreement, the Servicer shall use its
best efforts to repossess (or otherwise comparably convert the ownership of) and
liquidate any Obligor Collateral securing a Pledged Receivable within a number
of days consistent with the Credit and Collection Policy of an uncured failure
of the related Obligor to make any payment which it is obligated to make under
the related Contract or an earlier date that would be customary under the
circumstances involved (as determined in accordance with the Credit and
Collection Policy) and, in any case, in a manner as will, in the reasonable
judgment of the Servicer, maximize the amount to be received by the Borrower and
the Lenders with respect thereto; provided, however, that the Servicer need not
repossess (or otherwise comparably convert the ownership of) and liquidate the
Obligor Collateral securing such a Pledged Receivable if, in the reasonable
opinion of the Servicer, the value of such Obligor Collateral does not exceed by
more than an insignificant amount the cost to repossess (or otherwise comparably
convert the ownership of) and liquidate such Obligor Collateral. The Servicer is
authorized to follow such customary practices and procedures as it shall deem
necessary or advisable, consistent with the standard of care required by
Section 6.01, which practices and procedures may include reasonable efforts to
realize upon any guaranties, selling the related Obligor Collateral at public or
private sale, the

 

59



--------------------------------------------------------------------------------

submission of claims under an Insurance Policy and other actions by the Servicer
in order to realize upon such Pledged Receivable. The foregoing is subject to
the provision that, in any case in which the Obligor Collateral shall have
suffered damage, the Servicer shall not expend funds in connection with any
repair or towards the repossession of such Obligor Collateral, unless it shall
determine in its discretion that such repair and/or repossession shall increase
the proceeds of liquidation of the related Pledged Receivable by an amount
greater than the amount of such expenses. All Liquidation Proceeds shall be
remitted directly by the Servicer to the Collection Account without deposit into
any intervening account as soon as practicable, but in no event later than one
(1) Business Day after identification thereof as Liquidation Proceeds. The
Servicer shall pay on behalf of the Borrower any personal property taxes
assessed on repossessed Obligor Collateral, and the Servicer shall be entitled
to reimbursement of any such tax as a Servicer Advance.

SECTION 6.04 Insurance Regarding Equipment. (a) At the time of the Pledge of any
Receivable hereunder, the Servicer shall require each Obligor to obtain and
maintain (or with respect to an Underlying Originator, cause such Underlying
Originator to obtain and maintain) Insurance Policies in accordance with the
terms of the Credit and Collection Policy and its customary servicing procedures
and shall furnish evidence of such insurance (except if the Equipment relating
to such Obligor has an aggregate Amortized Equipment Cost of $100,000 or less)
to the Lenders.

(b) The Servicer may, and upon the request of the Collateral Agent shall, sue to
enforce or collect upon the Insurance Policies, in its own name (but in its
capacity as Servicer), if possible, or as agent of the Borrower and the Lenders.
If the Servicer elects to commence a legal proceeding to enforce an Insurance
Policy, the act of commencement shall be deemed to be an automatic assignment of
the rights of the Borrower and the Lenders under such Insurance Policy to the
Servicer for purposes of collection only. If, however, in any enforcement suit
or legal proceeding it is held that the Servicer may not enforce an Insurance
Policy on the grounds that it is not an actual party in interest or a holder
entitled to enforce the Insurance Policy, the Borrower shall take such steps as
the Servicer deems necessary to enforce such Insurance Policy, including
bringing suit in its name.

SECTION 6.05 Maintenance of Security Interests in Obligor Collateral. (a) The
Initial Servicer and the Borrower shall take all steps necessary, under all
applicable law, in order to (i) cause a valid, subsisting and enforceable first
priority perfected security interest to exist in favor of the Collateral Agent
in the Borrower’s interests in the Obligor Collateral, all Other Conveyed
Property and all Related Security related to each Receivable (and the proceeds
thereof) being Pledged hereunder, to secure a Loan on the Borrowing Date thereof
including (A) the filing of a UCC financing statement in the applicable
jurisdiction adequately describing the Obligor Collateral, Other Conveyed
Property and all Related Security and naming the Borrower as debtor and the
Collateral Agent as the secured party, (B) filing Obligor Financing Statements
against all Obligors purchasing or leasing Obligor Collateral, and (C) other
than with respect to a Lease Contract related to Equipment which has an
Amortized Equipment Cost of less than $25,000 if such Lease Contract is a Dollar
Purchase Option Contract or $50,000 if such Lease Contract is a FMV Contract,
causing the filing of UCC-3 assignment statements in the applicable
jurisdictions adequately describing the Equipment and other collateral being
transferred by the Underlying Originator to the Originator and naming the
applicable Underlying Originator as the

 

60



--------------------------------------------------------------------------------

assignor and Originator as the assignee, (ii) ensure that such security interest
is and shall be prior to all other liens upon and security interests in the
Borrower’s interests in such Obligor Collateral, Other Conveyed Property and
Related Security (and the proceeds thereof) that now exist, or may hereafter
arise or be created other than Permitted Liens, and (iii) ensure that
immediately prior to the Pledge of such Receivable by the Borrower to the
Collateral Agent, such Obligor Collateral, Other Conveyed Property and Related
Security is free and clear of all Adverse Claims other than Permitted Liens; and

(b) The Initial Servicer shall take all steps, as are necessary (subject to
Section 6.05(a)), to maintain perfection of the security interest in the
Borrower’s interests in the Obligor Collateral, Other Conveyed Property and
Related Security related to each Pledged Receivable (and the proceeds thereof)
in favor of the Collateral Agent including but not limited to, obtaining the
execution by the Borrower and the recording, registering, filing, rerecording,
refiling, and reregistering of all security agreements, financing statements and
continuation statements as are necessary to maintain and/or perfect such
security interests granted by the Borrower and the recordation of the Borrower’s
or the applicable Approved Lienholder’s lien on the Certificate of Title for any
Vehicle included in such Obligor Collateral, all in accordance with the Titling
Requirements. Without limiting the generality of the foregoing, the Borrower and
each Lender each hereby authorizes the Initial Servicer, and the Initial
Servicer agrees, to take any and all steps necessary (subject to
Section 6.05(a)) to re-perfect the security interest in the Borrower’s interests
in any Obligor Collateral (and the Borrower’s interests therein), Other Conveyed
Property and Related Security related to each Pledged Receivable (and the
proceeds thereof) in favor of the Collateral Agent as may be necessary, due to
the relocation of such Obligor Collateral or for any other reason.

SECTION 6.06 Pledged Receivable Receipts. The Servicer shall make a deposit into
the Collection Account in an amount equal to the Collections with respect to any
Pledged Receivable received, or made by, or on behalf of it, within one Business
Day of such Collections being received, or made by, or on behalf of it.

SECTION 6.07 No Rights of Withdrawal. Until the Collection Date, the Borrower
shall have no rights of direction or withdrawal, with respect to amounts held in
the Collection Account or the Lockbox Account, except with respect to funds not
related to any Pledged Assets, which were incorrectly deposited into any such
account.

SECTION 6.08 Permitted Investments. The Borrower shall, pursuant to written
instruction, direct the Lenders’ Bank (and if the Borrower fails to do so, the
Lenders may, pursuant to written instruction, direct the Lenders’ Bank) to
invest, or cause the investment of, funds on deposit in the Collection Account
in Permitted Investments, from the date of this Agreement until the Collection
Date. Absent any such written instruction, the Lenders’ Bank shall invest, or
cause the investment of, such funds in Permitted Investments described in clause
(v) of the definition thereof. A Permitted Investment acquired with funds
deposited in the Collection Account shall mature not later than the Business Day
immediately preceding any Remittance Date, and shall not be sold or disposed of
prior to its maturity. All such Permitted Investments shall be registered in the
name of a securities intermediary or its nominee for the benefit of the Lenders,
and otherwise comply with assumptions of the legal opinion of Thacher Proffitt &
Wood LLP, delivered in connection with this Agreement. All income and gain

 

61



--------------------------------------------------------------------------------

realized from any such investment, as well as any interest earned on deposits in
the Collection Account, shall be distributed in accordance with the provisions
of Article II hereof. The Borrower shall deposit in the Collection Account, as
the case may be (with respect to investments made hereunder of funds held
therein), an amount equal to the amount of any actual loss incurred, in respect
of any such investment, immediately upon realization of such loss. None of the
Lenders’ Bank or any Lender shall be liable for the amount of any loss incurred,
in respect of any investment, or lack of investment, of funds held in the
Collection Account.

SECTION 6.09 Servicing Compensation. As compensation for its activities
hereunder, the Servicer shall be entitled to be paid the Servicing Fee from the
Collection Account as provided in Section 2.04(a). The Servicer shall be
required to pay all expenses incurred by it in connection with its servicing
activities hereunder and shall not be entitled to reimbursement therefor, except
with respect to reasonable expenses of the Servicer incurred in connection with
the repossession and disposition of any Obligor Collateral (which the Servicer
may retain from the proceeds of the disposition of such Obligor Collateral) and
any Servicer Advances made by the Servicer pursuant hereto. The Servicing Fee
may not be transferred in whole, or in part, except in connection with the
transfer of all the Servicer’s responsibilities and obligations under this
Agreement. At any time after the occurrence of a Servicer Default and the
appointment of the Backup Servicer or any other successor Servicer as the
Servicer hereunder, the Backup Servicer shall be entitled to receive an amount,
payable out of Collections on the Pledged Receivables and amounts applied to the
payment of, or treated as payments on, the Pledged Receivables, equal to
expenses incurred by the Backup Servicer or any such other successor Servicer,
acting in its capacity as the Servicer, in connection with its obligations under
Sections 6.05(a) and (b) hereof (such expenses, the “Successor Servicer’s
Indemnified Amounts”).

SECTION 6.10 Reports to the Lenders and the Backup Servicer; Account Statements;
Servicing Information. (a) The Borrower will deliver to the Lenders and each
Qualifying Swap Counterparty, (i) on the Program Termination Date, a report
identifying the Pledged Receivables (and any information with respect thereto
requested by the Lenders) on the day immediately preceding the Program
Termination Date, and (ii) upon a Lender’s reasonable request and upon
reasonable notice, on any other Business Day, a report identifying the Pledged
Receivables (and any information with respect thereto, reasonably requested by
such Lender) as of such day.

(b) At least five (5) Business Days prior to each Remittance Date, the Servicer
shall prepare and deliver, or have delivered, to the Lenders and each Qualifying
Swap Counterparty (i) a Monthly Remittance Report and any other information
reasonably requested by a Lender, relating to all Pledged Receivables
(including, if requested, a Computer Tape or Listing), all information in the
Monthly Remittance Report and all other such information to be accurate as of
the last day of the immediately preceding Collection Period, and (ii) in an
electronic format mutually acceptable to the Servicer and the Lenders, all
information reasonably requested by the Lenders relating to all Pledged
Receivables. If any Monthly Remittance Report indicates the existence of a
Facility Deficiency, the Borrower shall, on the date of delivery of such Monthly
Remittance Report, prepay to the Lenders, for the account of the Lenders, a
portion of the Loans as is necessary to cure such Facility Deficiency, in
accordance with Section 2.04(c) hereof.

 

62



--------------------------------------------------------------------------------

(c) By no later than the Borrowing Date, the Borrower (or the Initial Servicer
on its behalf) shall also prepare and deliver to the Lenders a Facility Limit
Certificate containing information accurate as of the date of delivery of such
Facility Limit Certificate. If any Facility Limit Certificate indicates the
existence of a Facility Deficiency, the Borrower shall on the date of delivery
of such Facility Limit Certificate prepay to the Lenders, for the account of the
Lenders, a portion of the Loans, to the extent necessary to cure such Facility
Deficiency, in accordance with Section 2.04(c) hereof.

(d) At least five (5) Business Days prior to each Remittance Date (each such
day, a “Backup Servicer Delivery Date”), the Servicer shall prepare and deliver
or have delivered, to the Backup Servicer (i) the Monthly Remittance Report in
respect of the immediately-preceding Collection Period and (ii) a computer tape
or a diskette or any other electronic transmission in a format acceptable to the
Backup Servicer containing (x) the information with respect to the Pledged
Receivables during such Collection Period which was necessary for preparation of
such Monthly Remittance Report and (y) any other information which is reasonably
requested by the Backup Servicer or the Collateral Agent.

(e) No later than the second Business Day of each calendar week commencing with
the week beginning on November 24, 2008 (each such day, a “Weekly Reporting
Date”), the Servicer shall prepare and deliver, or have delivered, to the
Lenders and the Backup Servicer a computer tape or a diskette or any other
electronic transmission in a format acceptable to the Backup Servicer containing
any information which is reasonably requested by the Backup Servicer or the
Collateral Agent.

(f) The Borrower shall deliver to the Lenders all reports it receives pursuant
to the Purchase and Sale Agreement within one Business Day of the receipt
thereof.

(g) Each of the Borrower and the Servicer shall prepare and deliver, or have
delivered, to the Lenders, the Collateral Agent and the Backup Servicer any
information which is reasonably requested by the Backup Servicer, the Collateral
Agent or any Lender.

SECTION 6.11 Statements as to Compliance; Financial Statements. (a) The Servicer
shall deliver to the Backup Servicer, the Borrower and the Lenders on or before
March 31st of each year, beginning with 2008, an Officer’s Certificate stating,
as to each signatory thereof, that (x) a review of the activities of the
Servicer during the preceding calendar year (or the portion of the preceding
calendar year commencing on the date of this Agreement and ending December 31,
2007 in the case of the first such review) and of its performance under this
Agreement has been made under such officer’s supervision, and (y) to the best of
such officer’s knowledge, based on such review, the Servicer has fulfilled all
of its obligations under this Agreement throughout such calendar year (or
portion thereof, as the case may be) or, if there has been a default in the
fulfillment of any such obligation, specifying each such default known to such
officer and the nature and status thereof and the action being taken to cure
such default.

(b) The Servicer (if LEAF Financial or an Affiliate thereof) shall, at its
expense, cause a firm of nationally recognized independent certified public
accountants acceptable to the Lenders (the “Independent Accountants”), who may
also render other services to the Servicer, the Backup Servicer, any other
successor Servicer or to the Borrower, to deliver to the Borrower

 

63



--------------------------------------------------------------------------------

and the Lenders, on or before March 31st of each year, beginning 2008, with
respect to the twelve (12) months ended the immediately preceding December 31, a
statement (the “Accountant’s Report”) addressed to the Board of Directors of the
Servicer and to the Lenders, to the effect that such firm has examined such
Facility Limit Certificates and Monthly Remittance Reports prepared by the
Servicer during the twelve (12) months ended the immediately preceding
December 31 as it deemed necessary in order to issue the Accountants’ Report and
issued its report thereon, and that such examination was made in accordance with
generally accepted auditing standards and, accordingly, included such tests of
the accounting records and such other auditing procedures as such firm
considered necessary in the circumstances. The Accountants’ Report shall further
state that (i) a review in accordance with agreed upon procedures was made; and
(ii) except as disclosed in the Accountant’s Report, no exceptions or errors in
the Facility Limit Certificates and Monthly Remittance Reports examined were
found except for (A) such exceptions as the Independent Accountants believe to
be immaterial and (B) such other exceptions as shall be set forth in the
Accountants’ Report. The Accountants’ Report shall also indicate that the firm
is independent of the Borrower and the Servicer within the meaning of the Code
of Professional Ethics of the American Institute of Certified Public
Accountants.

(c) As soon as available and no later than forty-five (45) days after the end of
each calendar quarter in each fiscal year of the Borrower or Resource America,
the Borrower shall deliver to the Lenders two copies of:

(i) a balance sheet of the Borrower and Resource America as of the end of such
calendar quarter, setting forth in comparative form the corresponding figures
for the most recent year-end for which an audited balance sheet has been
prepared, which balance sheet shall be prepared and presented in accordance
with, and provide all necessary disclosure required by, GAAP and shall be
accompanied by a certificate signed by the financial vice president, treasurer,
chief financial officer or controller of the Borrower or Resource America, as
applicable, stating that such balance sheet presents fairly the financial
condition of the Borrower or Resource America, as the case may be, and has been
prepared in accordance with GAAP consistently applied; and

(ii) statements of income, stockholders’ equity and cash flow of the Borrower
and Resource America for such calendar quarter setting forth in comparative form
the corresponding figures for the comparable period one year prior thereto
(subject to normal year-end adjustments), which such statements shall be
prepared and presented in accordance with, and provide all necessary disclosure
required by, GAAP and shall be accompanied by a certificate signed by the
financial vice president, treasurer, chief financial officer or controller of
the Borrower or Resource America, as applicable, stating that such financial
statements present fairly the financial condition and results of operations of
the Borrower or Resource America, as the case may be, and have been prepared in
accordance with GAAP consistently applied.

 

64



--------------------------------------------------------------------------------

(d) As soon as available and no later than forty-five (45) days after the end of
each calendar quarter in each fiscal year of Resource America, LEAF Financial
shall deliver to the Lenders two copies of:

(i) a consolidated balance sheet of Resource America and its consolidated
subsidiaries (including Originator and Servicer) as of the end of such calendar
quarter, setting forth in comparative form the corresponding figures for the
most recent year-end for which an audited balance sheet has been prepared, which
such balance sheet shall be prepared and presented in accordance with, and
provide all necessary disclosure required by, GAAP and shall be accompanied by a
certificate signed by the financial vice president, treasurer, chief financial
officer or controller of Resource America stating that such balance sheet
presents fairly the financial condition of the companies being reported upon and
has been prepared in accordance with GAAP consistently applied; and

(ii) consolidated statements of income, stockholders’ equity and cash flow of
Resource America and its consolidated subsidiaries (including Originator and
Servicer) for such calendar quarter, in each case, setting forth in comparative
form the corresponding figures for the comparable period one year prior thereto
(subject to normal year-end adjustments), which such statements shall be
prepared and presented in accordance with, and provide all necessary disclosure
required by, GAAP and shall be accompanied by a certificate signed by the
financial vice president, treasurer, chief financial officer or controller of
Resource America stating that such financial statements present fairly the
financial condition and results of operations of the companies being reported
upon and have been prepared in accordance with GAAP consistently applied.

(e) As soon as available and no later than ninety (90) days after the end of
each fiscal year of the Borrower or Resource America, LEAF Financial shall
deliver to the Lenders two copies of:

(i) a balance sheet of the Borrower and Resource America as of the end of the
fiscal year, setting forth in comparative form the figures for the previous
fiscal year and accompanied by an opinion of a firm of independent certified
public accountants of nationally recognized standing acceptable to the Lenders
stating that such balance sheet presents fairly the financial condition of the
Borrower or Resource America, as applicable, and has been prepared in accordance
with GAAP consistently applied (except for changes in application in which such
accountants concur); and

(ii) statements of income, stockholders’ equity and cash flow of the Borrower
and Resource America for such fiscal year, setting forth in comparative form the
figures for the previous fiscal year and accompanied by an opinion of a firm of
independent certified public accountants of nationally recognized standing
acceptable to the Lenders stating that such financial statements present fairly
the financial condition of the Borrower or Resource America, as applicable, and
have been prepared in accordance with GAAP consistently applied (except for
changes in application in which such accountants concur).

 

65



--------------------------------------------------------------------------------

(f) As soon as available and no later than ninety (90) days after the end of
each fiscal year of Resource America, LEAF Financial shall deliver to the
Lenders two copies of:

(i) a consolidated and consolidating balance sheet of Resource America and its
consolidated subsidiaries (including Originator and Servicer) as of the end of
the fiscal year, setting forth in comparative form the figures for the previous
fiscal year and accompanied by an opinion of a firm of independent certified
public accountants of nationally recognized standing acceptable to the Lenders
stating that such balance sheet presents fairly the financial condition of the
companies being reported upon and has been prepared in accordance with GAAP
consistently applied (except for changes in application in which such
accountants concur); and

(ii) consolidated and consolidating statements of income, stockholders’ equity
and cash flow of Resource America and its consolidated subsidiaries (including
Originator) for such fiscal year; in each case setting forth in comparative form
the figures for the previous fiscal year and accompanied by an opinion of a firm
of independent certified public accountants of nationally recognized standing
acceptable to the Lenders stating that such financial statements present fairly
the financial condition of the companies being reported upon and have been
prepared in accordance with GAAP consistently applied (except for changes in
application in which such accountants concur).

SECTION 6.12 Access to Certain Documentation; Obligors; Background Check. (a)
The Collateral Agent (and its agents or professional advisors) shall at the
expense of the Borrower, have the right under this Agreement, once during each
calendar quarter, to examine and audit, during business hours or at such other
times as might be reasonable under applicable circumstances, any and all of the
books, records, financial statements or other information of the Servicer and
the Borrower, or held by another for the Servicer or the Borrower or on its
behalf, concerning this Agreement, provided, that, prior to the occurrence of an
Event of Default, the Borrower shall not be responsible for the expenses of the
Collateral Agent to the extent that such expenses exceed $25,000 in the
aggregate in any calendar year. Each Lender (and its agents or professional
advisors) shall, at the expense of the Borrower and as frequently as such Lender
may desire, have the right under this Agreement after the occurrence and during
the continuance of an Event of Default, to examine and audit, during business
hours or at such other times as might be reasonable under applicable
circumstances, any and all of the books, records or other information of the
Servicer or the Borrower, or held by another for the Servicer or the Borrower or
on its behalf, concerning this Agreement. Each Lender and the Collateral Agent
(and its respective agents and professional advisors) shall coordinate
examinations and audits under this Section 6.12(a) in order to minimize expense
and inconvenience to the Borrower. Each Lender and the Collateral Agent (and its
respective agents and professional advisors) shall treat as confidential any
information obtained during the aforementioned examinations which is not already
publicly known or available; provided, however, that each Lender and the
Collateral Agent may disclose such information if required to do so by law or by
any regulatory authority and may disclose information relevant to the tax
treatment and tax structure of the transactions contemplated by this Agreement.

(b) The Collateral Agent (and its respective agents or professional advisors)
shall, at the ratable expense of the Lenders (based on Percentages), have the
right under this Agreement to contact Obligors once with respect to any
Receivable which is Pledged hereunder to request that each such Obligor verify
and confirm by return letter the existence and amount of such Receivable, the
type of Equipment leased under or securing the related Contract and such other
information as such Lender deems reasonable under the circumstances (each such
return letter to

 

66



--------------------------------------------------------------------------------

be mailed to a post office box established by such Lender). The Servicer and the
Borrower hereby agree to cooperate with each Lender (and its respective agents
or professional advisors) in connection with any attempt thereby to contact any
such Obligor and shall provide to each such Lender such information as is needed
in order to facilitate such contact. Each Lender (and its respective agents and
professional advisors) shall treat as confidential any information obtained
during any such contact with any such Obligor which is not already publicly
known or available; provided, however, that each Lender (and its respective
agents or professional advisors) may disclose such information if required to do
so by law or by any regulatory authority and may disclose information relevant
to the tax treatment and tax structure of the transactions contemplated by this
Agreement.

(c) Each Lender (or its respective agents and/or third party professional
advisors) may, from time to time, cause comprehensive background checks on
newly-hired senior management, key employees and principals of each of Resource
Capital Corp., the Initial Servicer and Originator to be completed by an
investigation service acceptable to such Lender, at the Borrower’s expense.

SECTION 6.13 Backup Servicer. If a Servicer Default shall occur, then the
Controlling Holders may, by notice to the Servicer, the Borrower and the Backup
Servicer, terminate all of the rights and obligations of the Servicer under this
Agreement. Upon the delivery to the Servicer of such notice, all authority and
power of the Servicer under this Agreement, whether with respect to the Pledged
Assets or otherwise, shall pass to and be vested in the Backup Servicer or any
other successor Servicer appointed by the Controlling Holders pursuant to and
under this Section, and, without limitation, the Backup Servicer or any other
successor Servicer appointed hereunder is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of such
notice of termination or to perform the duties of the Servicer under this
Agreement. The Servicer agrees to cooperate with the Lenders and the Backup
Servicer or other successor Servicer in effecting the termination of the
Servicer’s responsibilities and rights hereunder, including, without limitation,
providing notification to the Obligors of the assignment of the servicing
function, providing the Backup Servicer or such other successor Servicer, at the
Servicer’s expense, with all records, in electronic or other form, reasonably
requested by the Backup Servicer or such other successor Servicer, in such form
as the Backup Servicer may reasonably request and at such times as the Backup
Servicer or such other successor Servicer may reasonably request, to enable such
Person to assume the servicing functions hereunder and the transfer to such
Person for administration by it of all cash amounts which at the time should be
or should have been deposited by the Servicer in the Collection Account or
thereafter be received by the Servicer with respect to the Pledged Receivables.
Additionally, the Servicer agrees to cooperate in providing, at the Servicer’s
expense, the Backup Servicer or any other successor Servicer as successor
Servicer, with reasonable access (including at the premises of the Servicer) to
Servicer’s employees and any and all books, records or other information
reasonably requested by it to enable the Backup Servicer or such other successor
Servicer, as successor Servicer, to assume the servicing functions hereunder.
Neither any Lender nor the Backup Servicer or any other successor Servicer shall
be deemed to have breached any obligation hereunder as a result of a failure to
make or delay in making any distribution as and when required hereunder caused
by the failure of the Servicer to remit any amounts received by it or to

 

67



--------------------------------------------------------------------------------

deliver any documents held by it with respect to the Pledged Assets. The Backup
Servicer (including as successor Servicer) or any other successor Servicer
undertakes to perform only such duties and obligations as are specifically set
forth in this Agreement, it being understood by all parties hereto that there
are no implied duties or obligations of the Backup Servicer or such other
successor Servicer hereunder.

The Active Backup Servicer’s Fees and Transition Costs shall be paid out of
Collections with respect to any Pledged Receivable as set forth in
Section 2.04(a) on and after the date, if any, that the Backup Servicer assumes
the responsibilities of the Servicer pursuant to this Section. The Standby
Backup Servicer’s Fees and Transition Costs shall be paid out of Collections
with respect to any Pledged Receivable as set forth in Section 2.04(a) prior to
the date, if any, that the Backup Servicer assumes the responsibilities of the
Servicer pursuant to this Section.

Any obligations of LEAF Financial under any Transaction Document other than in
its capacity as Servicer shall continue in effect notwithstanding LEAF
Financial’s termination as Servicer.

On and after the time the Servicer receives a notice of termination (with a copy
delivered to the Backup Servicer) pursuant to this Section 6.13, the Backup
Servicer shall be (and the Backup Servicer hereby agrees to be) the successor in
all respects to the Servicer in its capacity as Servicer under this Agreement
and the transactions set forth or provided for herein and shall have all the
rights and powers and be subject thereafter to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof; provided, however, that any failure to perform such duties or
responsibilities caused by the Servicer’s failure to provide information
required by this Section 6.13 shall not be considered a default by the Backup
Servicer or any other successor Servicer hereunder; provided, further, however,
that the Backup Servicer or such other successor Servicer, as successor
Servicer, shall have (i) no liability with respect to any obligation which was
required to be performed by the terminated Servicer prior to the date that the
Backup Servicer or such other successor Servicer becomes the successor to the
Servicer or any claim of a third party based on any alleged action or inaction
of the terminated Servicer, (ii) no obligation to perform any repurchase or
advancing obligations, if any, of the Servicer, (iii) no obligation to pay any
taxes required to be paid by the Servicer (provided that the Backup Servicer or
such other successor Servicer shall pay any income taxes for which it is
liable), (iv) no obligation to pay any of the fees and expenses of any other
party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer. The indemnification obligations of
the Backup Servicer or any other successor Servicer, upon becoming a successor
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances. In addition,
neither the Backup Servicer nor any other successor Servicer shall have any
liability relating to the representations and warranties of the Servicer
contained in Article IV. Notwithstanding the above, Morgan Stanley AFI (or,
following the Collateral Split Effective Date, the Primary Lender under the
related Loan Agreement) may, or shall, if the Backup Servicer or any other
successor Servicer is unable to so act, appoint itself, or appoint any other
established servicing institution acceptable to the Lenders in their sole
discretion, as the successor to the Servicer hereunder in the assumption of all
or any part of the responsibilities, duties or liabilities of the

 

68



--------------------------------------------------------------------------------

Servicer hereunder. Pending appointment of a successor to the Servicer
hereunder, and after the Lenders notify the Servicer to discontinue performing
servicing functions under this Agreement, the Backup Servicer or any other
successor Servicer (or Morgan Stanley AFI (or, following the Collateral Split
Effective Date, the Primary Lender under the related Loan Agreement) if there is
no Backup Servicer or other successor Servicer) shall act in such capacity as
hereinabove provided. In connection with such appointment and assumption, the
Lenders may make such arrangements for the compensation of such successor out of
payments on Pledged Receivables as it and such successor shall agree; provided,
however, that, except as provided herein, no such compensation shall be in
excess of that permitted the Servicer hereunder, unless (i) agreed to by the
Lenders and (ii) such compensation shall be on commercially competitive terms
and rates. The Borrower, the Lenders and such successor shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession. The parties hereto agree that in no event will the Backup Servicer
or any other successor Servicer be liable for any special, indirect or
consequential damages.

Each of the Backup Servicer and any other successor Servicer hereby agrees that
it shall, and shall take all actions necessary so that it shall at all times be
ready to, assume all the rights and powers and all of the responsibilities,
obligations and duties of the Servicer hereunder, within ten (10) Business Days
of receiving from a Lender a notice requesting the Backup Servicer or such other
successor Servicer to do so.

Notwithstanding anything contained in this Agreement to the contrary, absent
specific knowledge by any Lyon Financial Services, Inc. account representative
assigned to this transaction from time to time, or written notice detailing
specific Errors (as defined below) or other deficiencies, Lyon Financial
Services, Inc., as successor Servicer, is authorized to accept and rely on all
accounting records (including computer records) and work product of the prior
Servicer hereunder relating to the Contracts (collectively, the “Predecessor
Servicer Work Product”) without any audit or other examination thereof, and Lyon
Financial Services, Inc. shall have no duty, responsibility, obligation or
liability for the acts and omissions of the prior Servicer. If any error,
inaccuracy, commission or incorrect or nonstandard practice or procedure
(collectively, “Errors”) exists in any Predecessor Servicer Work Product and
such Errors cause Lyon Financial Services, Inc. to make or continue any errors
(collectively, “Continued Errors”), Lyon Financial Services, Inc. shall have no
liability for such Continued Errors; provided, however, that Lyon Financial
Services, Inc. agrees to use its best efforts to prevent Continued Errors. In
the event that Lyon Financial Services, Inc. becomes aware of Errors or
Continued Errors, Lyon Financial Services, Inc. shall, with the prior consent of
the Lenders, use commercially reasonable efforts to reconstruct and reconcile
any affected data to correct such Errors and Continued Errors and to prevent
future Continued Errors. Lyon Financial Services, Inc. shall be entitled to
recover its costs thereby expended as Servicer Advances in accordance with
Section 2.04(a) hereof.

Within four (4) Business Days after each Remittance Date, provided that the
Backup Servicer shall have received the information specified in Section 6.10(d)
within the time specified therein, the Backup Servicer shall compare the
information on the computer tape or diskette (or other means of electronic
transmission acceptable to the Backup Servicer) most recently delivered to the
Backup Servicer by the Servicer pursuant to Section 6.10(d) with respect to such
Remittance Date to the corresponding Monthly Remittance Report delivered to the
Backup Servicer by the Servicer pursuant to Section 6.10(d) and shall:

(a) confirm that such Monthly Remittance Report is complete on its face;

 

69



--------------------------------------------------------------------------------

(b) confirm the distributions to be made on such Remittance Date pursuant to
Section 2.04(a) hereof to the extent the Backup Servicer is able to do so given
the information provided to it by the Servicer (it being hereby agreed that the
Backup Servicer shall promptly notify the Servicer and the Lenders if such
information is insufficient and that the Servicer shall promptly provide to the
Backup Servicer any additional information required by the Backup Servicer);

(c) confirm the mathematical computations of information in such Monthly
Remittance Report; and

(d) confirm such other information as the Backup Servicer and the Lenders may
agree.

In the event of any discrepancy between the information set forth in
subparagraphs (b) or (c) above as calculated by the Servicer and that determined
or calculated by the Backup Servicer, the Backup Servicer shall promptly report
such discrepancy to the Servicer and the Lenders. In the event of a discrepancy
as described in the preceding sentence, the Servicer and the Backup Servicer
shall attempt to reconcile such discrepancy within five (5) Business Days after
reporting such discrepancy, but in the absence of a reconciliation,
distributions on the related Remittance Date shall be made consistent with the
information calculated by the Servicer, the Servicer and the Backup Servicer
shall attempt to reconcile such discrepancy prior to the next Remittance Date,
and the Servicer shall promptly report to the Lenders regarding the progress, if
any, which shall have been made in reconciling such discrepancy. If the Backup
Servicer and the Servicer are unable to reconcile such discrepancy with respect
to such Monthly Remittance Report by the next Remittance Date that falls in
April, July, October or January, the Servicer shall cause independent
accountants acceptable to the Lenders, at the Servicer’s expense, to examine
such Monthly Remittance Report and attempt to reconcile such discrepancy at the
earliest possible date (and the Servicer shall promptly provide the Lenders with
a report regarding such event). The effect, if any, of such reconciliation shall
be reflected in the Monthly Remittance Report for the next succeeding Remittance
Date. The provisions of this paragraph shall be referred to herein as the
“Discrepancy Procedure”.

Other than as specifically set forth in this Agreement, the Backup Servicer
shall have no obligation to supervise, verify, monitor or administer the
performance of the Servicer and shall have no liability for any action taken or
omitted by the Servicer.

The Backup Servicer or any other successor Servicer may allow a subservicer to
perform any and all of its duties and responsibilities hereunder, including but
not limited to its duties as successor Servicer hereunder, should the Backup
Servicer or such other successor Servicer become the successor Servicer pursuant
to the terms of this Agreement; provided, however, that the Backup Servicer or
such other successor Servicer, as applicable, shall remain liable for the
performance of all of its duties and obligations hereunder to the same extent as
if no such subservicing had occurred.

 

70



--------------------------------------------------------------------------------

In no event shall the Backup Servicer or any other successor Servicer (either
prior to or after its appointment hereunder as Servicer) be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including without limitation, acts of terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God.

The Backup Servicer may, upon one hundred twenty (120) days’ prior written
notice to each of the parties hereto, resign as Backup Servicer. If the Backup
Servicer resigns under this Agreement, then the Controlling Holders (with the
consent of the Servicer if no Program Termination Event or Event of Default has
occurred and is then continuing) during such period may appoint a successor
backup servicer, whereupon such successor backup servicer shall succeed to the
rights, powers and duties of such Backup Servicer, and the term “Backup
Servicer”, shall mean such successor backup servicer, effective upon its
acceptance of such appointment and its delivery of a duly executed counterpart
of this Agreement and an acknowledgment to the Backup Servicer and the other
parties hereto, and such former Backup Servicer’s rights, powers and duties as
Backup Servicer, shall be terminated (other than the covenant of the Backup
Servicer set forth in Section 9.08, which expressly survives termination of this
Agreement), without any other or further act or deed on the part of such former
Backup Servicer or any of the parties to this Agreement. Such resigning Backup
Servicer shall cooperate with the Custodian, the Collateral Agent and the
successor backup servicer in order to transfer its rights and obligations as
Backup Servicer hereunder to such successor Backup Servicer.

SECTION 6.14 Additional Remedies of Lenders Upon Event of Default. During the
continuance of any Event of Default, each Lender, in addition to the rights
specified in Section 7.01, shall have the right to take all actions now or
hereafter existing at law, in equity or by statute to protect its interests and
enforce its rights and remedies (including the institution and prosecution of
all judicial, administrative and other proceedings and the filings of proofs of
claim and debt in connection therewith). Except as otherwise expressly provided
in this Agreement, no remedy provided for by this Agreement shall be exclusive
of any other remedy, each and every remedy shall be cumulative and in addition
to any other remedy, and no delay or omission to exercise any right or remedy
shall impair any such right or remedy or shall be deemed to be a waiver of any
Event of Default.

SECTION 6.15 Waiver of Defaults. The Controlling Holders may waive any default
by the Servicer in the performance of its obligations hereunder and its
consequences. Upon any such waiver of a past default, such default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been remedied for every purpose of this Agreement. No such waiver shall be
effective unless it shall be in writing and signed by the Controlling Holders
and no such waiver shall extend to any subsequent or other default or impair any
right consequent thereon except to the extent expressly so waived.

SECTION 6.16 Maintenance of Certain Insurance. On the date hereof the Servicer
shall obtain, and at all times thereafter during the term of its service as
Servicer the Servicer shall maintain, in force a directors and officers
liability insurance policy in an amount not less than $1,000,000 naming the
Collateral Agent as loss payee with an insurance company reasonably acceptable
to the Lenders.

 

71



--------------------------------------------------------------------------------

The Servicer shall deliver a copy of the insurance policy required under this
Section 6.16 to the Lenders on the date hereof together with a certification
from the applicable insurance company that such policy is in force on the date
hereof.

The Servicer shall prepare and present, on behalf of itself and the Lenders,
claims under any such policy in a timely fashion in accordance with the terms of
such policy, and upon, the filing of any claim on any policy described in this
Section, the Servicer shall promptly notify the Lenders of such claim.

SECTION 6.17 Segregation of Collections. The Servicer shall not commingle funds
constituting Collections with respect to any Pledged Receivable with any other
funds of the Servicer; provided, that such commingling may occur in the Lockbox
Account so long as the Lockbox Intercreditor Agreement is in full force and
effect. The Borrower and the Servicer agree that from and after the Lockbox
Change Date, any Collections or other payments under the Pledged Receivables
which are remitted to the Lockbox Account described in clause (i)(x) of the
definition thereof shall be transferred to the Collection Account in accordance
with Section 5.01(n). The parties hereto hereby acknowledge and agree that at
all times prior to and following the Lockbox Change Date, any Collections or
other payments under the Pledged Receivables which are remitted to the Lockbox
Account described in clause (i)(x) of the definition thereof shall remain
subject to the Lockbox Intercreditor Agreement.

SECTION 6.18 UCC Matters; Protection and Perfection of Pledged Assets. The
Borrower will not change the jurisdiction of its formation, make any change to
its corporate name or use any tradenames, fictitious names, assumed names,
“doing business as” names or other names (other than those listed on Schedule II
hereto, as such schedule may be revised from time to time to reflect name
changes and name usage permitted under the terms of this Section 6.18 after
compliance with all terms and conditions of this Section 6.18 related thereto)
unless, prior to the effective date of any such jurisdiction change, name change
or use, the Borrower notifies the Collateral Agent of such change in writing and
delivers to the Collateral Agent such executed financing statements as the
Collateral Agent may request to reflect such jurisdiction, name change or use,
together with such other documents and instruments as the Collateral Agent may
request in connection therewith. The Borrower will not change the location of
its chief executive office or the location of its records regarding the Pledged
Receivables unless, prior to the effective date of any such change of location,
the Borrower notifies the Collateral Agent of such change of location in writing
and delivers to the Collateral Agent such executed financing statements as the
Collateral Agent may reasonably request to reflect such change of location,
together with such Opinions of Counsel, documents and instruments as the
Collateral Agent may request in connection therewith. The Borrower agrees that
from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that the
Collateral Agent may reasonably request in order to perfect, protect or more
fully evidence the Collateral Agent’s interest in the Pledged Assets acquired
hereunder, or to enable the Collateral Agent to exercise or enforce any of its
respective rights hereunder. Without limiting the generality of the foregoing,
the Borrower will, upon the request of the Collateral Agent: (i) execute (if
necessary) and file such financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate or as the Collateral Agent may request, and (ii) mark
its master data processing records evidencing such Pledged Receivables with a
legend acceptable to the

 

72



--------------------------------------------------------------------------------

Collateral Agent, evidencing that the Collateral Agent has acquired an interest
therein as provided in this Agreement. The Collateral Agent shall be entitled to
conclusively rely on the filings or registrations made by or on behalf of the
Borrower without any independent investigation and the Borrower’s obligation to
make such filings as evidence that such filings have been made. The Borrower
hereby authorizes the Collateral Agent to file one or more financing or
continuation statements, and amendments thereto and assignments thereof,
relative to all or any of the Pledged Receivables and the Other Conveyed
Property and the Related Security related thereto and the proceeds of the
foregoing now existing or hereafter arising, without the signature of the
Borrower where permitted by law. The Borrower hereby ratifies and authorizes the
filing by the Collateral Agent of any such financing statement made prior to the
date hereof. A carbon, photographic or other reproduction of this Agreement or
any financing statement covering the Pledged Receivables, or any part thereof,
shall be sufficient as a financing statement. The Borrower shall, upon the
request of the Collateral Agent at any time after the occurrence of an Event of
Default and at the Borrower’s expense, notify the Obligors obligated to pay any
Pledged Receivables, or any of them, of the security interest of the Collateral
Agent in the Pledged Assets. If the Borrower fails to perform any of its
agreements or obligations under this Section 6.18, the Collateral Agent may (but
shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by the Borrower upon the Collateral
Agent’s demand therefor. For purposes of enabling the Collateral Agent to
exercise its rights described in the preceding sentence and elsewhere in this
Article VI, the Borrower hereby authorizes the Collateral Agent and its
successors and assigns to take any and all steps in the Borrower’s name and on
behalf of the Borrower necessary or desirable, in the determination of the
Collateral Agent, to collect all amounts due under any and all Pledged
Receivables, including, without limitation, endorsing the Borrower’s name on
checks and other instruments representing Collections with respect to any
Pledged Receivable and enforcing such Pledged Receivables and the related
Contracts and, if any, the related guarantees.

SECTION 6.19 Servicer Advances. The Servicer may, in its sole discretion, make
an advance in respect of any payment due on a Pledged Receivable (other than a
Defaulted Receivable) to the extent such payment has not been received by the
Servicer as of its due date and the Servicer reasonably expects such payment
will be ultimately recoverable (a “Servicer Advance”). The Servicer shall
deposit into the Collection Account in immediately available funds the aggregate
of all Servicer Advances to be made during a Fee Period on or prior to the
Business Day immediately preceding the related Remittance Date. The Servicer
shall be entitled to reimbursement for such Servicer Advances from monies in the
Collection Account as provided in Section 2.04(a) hereof.

SECTION 6.20 Repurchase of Receivables Upon Breach of Covenant or Representation
and Warranty by Servicer. The Borrower or the Servicer, as the case may be,
shall inform the other parties to this Agreement and the Initial Qualifying Swap
Counterparty promptly, in writing, upon the discovery of any breach of the
Servicer’s representations, warranties and/or covenants pursuant to
Section 4.02, Section 6.05 or Article V; provided, however, that the failure to
provide any such notice shall not diminish, in any manner whatsoever, any
obligation of the Servicer hereunder to repurchase any Pledged Receivable.
Unless such breach shall have been cured by the last day of the first full
calendar month following the discovery by or notice to the Servicer of such
breach (and provided that a Facility

 

73



--------------------------------------------------------------------------------

Deficiency exists on such last day), the Servicer (if LEAF Financial or an
Affiliate thereof) shall have an obligation, and the Borrower shall and the
Collateral Agent may, enforce such obligation of the Servicer (if LEAF Financial
or an Affiliate thereof), to repurchase any Pledged Receivable materially and
adversely affected by such breach. The Borrower shall notify the Collateral
Agent promptly, in writing, of any failure by the Servicer to so repurchase any
such Pledged Receivable. In consideration of the repurchase of such Pledged
Receivable, the Servicer shall remit funds in an amount equal to the Release
Price for such Pledged Receivable to the Collection Account on the date of such
repurchase. The obligations of the Servicer under this Section 6.20 are in
addition to, and in no way limit, any obligations of the Servicer in its
individual capacity under the Purchase and Sale Agreement. It is understood and
agreed that the obligation of the Servicer to purchase any Receivables is not
intended to, and shall not, constitute a guaranty of the collectibility or
payment of any Receivable which is not collected, not paid or uncollectible on
account of the insolvency, bankruptcy, or financial inability to pay of the
related Obligor.

SECTION 6.21 Compliance with Applicable Law. The Servicer and the Borrower shall
at all times comply in all material respects with all requirements of applicable
federal, state and local laws, and regulations thereunder (including, without
limitation, usury laws, the Federal Truth-in-Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting Act, the
Fair Debt Collection Practices Act, the Federal Trade Commission Act, the
Magnuson-Moss Warranty Act, the Federal Reserve Board’s Regulations “B” and “Z”,
the Soldiers’ and Sailors’ Civil Relief Act of 1940 and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and all other
consumer credit laws and equal credit opportunity and disclosure laws) in the
conduct of its business.

SECTION 6.22 Receipt of Certificates of Title. Any Receivable with respect to
which the Obligor Collateral includes a Vehicle and for which the Servicer shall
not have (i) received a Certificate of Title satisfying the Titling Requirements
and (ii) delivered such Certificate of Title to the Custodian within 90 days of
the first day of inclusion of such Pledged Receivable in the calculation of the
Facility Limit, shall no longer be deemed to be an Eligible Receivable and,
therefore, shall no longer be included in the calculation of the Facility Limit.
In the case of any Receivable excluded from the calculation of the Facility
Limit pursuant to the previous sentence, the Receivable so excluded from the
calculation of the Facility Limit may at a later time be included in the
calculation of the Facility Limit, provided, that (i) the Custodian shall have
received the Certificate of Title described above with respect to such
Receivable from the applicable Registrar of Titles and delivered such
Certificate of Title to the Custodian and (ii) such Receivable is otherwise an
Eligible Receivable at such time.

SECTION 6.23 Lenders’ Bank Limitation of Liability. (a) The Lenders’ Bank
undertakes to perform only such duties and obligations as are specifically set
forth in this Agreement, it being expressly understood by the parties hereto
that there are no implied duties or obligations under this Agreement. Neither
the Lenders’ Bank nor any of its officers, directors, employees or agents shall
be liable, directly or indirectly, for any damages or expenses arising out of
the services performed under this Agreement other than damages which result from
the gross negligence or willful misconduct of it or them. In no event will the
Lenders’ Bank or any of its officers, directors, employees or agents be liable
for any consequential, indirect or special damages.

 

74



--------------------------------------------------------------------------------

(b) The Lenders’ Bank shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it, in good faith, or for any mistakes of
fact or law, or for anything which it may do or refrain from doing in connection
herewith.

(c) The Lenders’ Bank may rely on and shall be protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it by any other Person and which in good faith it believes to be
genuine and which has been signed by the proper party or parties. The Lenders’
Bank may rely on and shall be protected in acting upon the written instructions
of any designated officer of the Borrower, the Servicer or any Lender.

(d) The Lenders’ Bank may consult with counsel reasonably satisfactory to it and
the opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the opinion of such counsel.

(e) The Lenders’ Bank shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of its rights or powers, if the Lenders’ Bank
believes that repayment of such funds (repaid in accordance with the terms of
this Agreement) or adequate indemnity against such risk or liability is not
reasonably assured to it.

(f) The Lenders’ Bank shall not be deemed to be a fiduciary of any party hereto.

(g) The parties hereto agree that in no event will the Lenders’ Bank be liable
for special, indirect or consequential damages.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) the occurrence of any Bankruptcy Event with respect to the Borrower, Owner,
Resource America, the Originator or the Servicer; or

(b) any representation or warranty made or deemed to be made by the Borrower or
the Servicer (or any of its officers) under or in connection with this Agreement
(or any remittance report or other information or report delivered pursuant
hereto) or any other Transaction Document shall prove to be false or incorrect
in any respect and shall remain false or incorrect for a period fifteen
(15) Business Days after the Servicer or the Borrower become aware, or are
notified by a Lender, the Custodian or any other Person, that such
representation or warranty is false or incorrect; provided, however, that if any
breach described above is cured by the repurchase of Receivables pursuant to
Article VI of the Purchase and Sale Agreement or by a repayment hereunder, or
repurchase pursuant to Sections 4.03 or 6.20 hereof, such breach shall cease to
constitute an Event of Default; or

 

75



--------------------------------------------------------------------------------

(c) (i) the Borrower or the Servicer shall fail to perform or observe any term,
covenant or agreement hereunder or under any other Transaction Document (other
than described in clause (ii) below) in any material respect and such failure
remains unremedied for fifteen (15) Business Days; or (ii) either the Servicer
or the Borrower shall fail to make any payment or deposit to be made by it when
due hereunder or under any other Transaction Document and such failure remains
unremedied for two (2) Business Days; or

(d) the Borrower, Owner, Resource America or the Servicer shall fail to pay (and
such failure remains unremedied for two (2) Business Days) any principal of or
premium or interest on any Debt in an amount in excess of $10,000,000, when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise); or any other default under any
agreement or instrument relating to any Debt of the Borrower or the Servicer or
any other event, shall occur if the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled required prepayment) prior to the stated
maturity thereof; or

(e) the Originator, the Borrower or any of their respective subsidiaries shall
have suffered any material adverse change to its business, financial condition
or any other condition which, in any Lender’s sole discretion, constitutes a
material impairment of the Originator or the Borrower’s ability to perform its
Obligations; or

(f) (i) the Collateral Agent shall at any time fail to have a valid, perfected,
first priority security interest in any of the Pledged Assets (other than
Equipment which has a value of less than (x) $25,000 if such Equipment is leased
under Dollar Purchase Option Contracts or (y) $50,000 if such Equipment is
leased under FMV Contracts) or (ii) any purchase by the Borrower of a Receivable
and the Collections, Related Security and Other Conveyed Property with respect
thereto under the Purchase and Sale Agreement shall, for any reason, cease to
create in favor of the Borrower a perfected ownership interest in such
Receivable and the Collections, Related Security and the Other Conveyed Property
with respect thereto; provided, however, that if an event described in the
foregoing clause (i) or (ii) is cured by the repurchase of Receivables pursuant
to Article VI of the Purchase and Sale Agreement or by a repayment hereunder or
repurchase pursuant to Sections 4.03 or 6.20 hereof, within five Business Days,
such event shall cease to constitute an Event of Default; or

(g) the Borrower or the Servicer shall have suffered any material adverse change
to its financial condition or operations which would affect the collectibility
of the Pledged Receivables or the Borrower’s or the Servicer’s ability to
conduct its business or fulfill its obligations hereunder or under any other
Transaction Document; or

(h) the Servicer’s or the Borrower’s activities are terminated for any reason,
including any termination thereof by a regulatory, tax or accounting body; or

(i) the occurrence of a Change of Control; or

(j) the Purchase and Sale Agreement or any other Transaction Document or any
material provision of any of them shall cease to be in full force and effect and
enforceable in accordance with its terms, or the Servicer, the Borrower, or any
Affiliate of the Servicer or the Borrower shall so assert in writing; or

 

76



--------------------------------------------------------------------------------

(k) the occurrence of a Servicer Default; or

(l) either (1) the Facility Amount exceeds the Facility Limit or (2) the
aggregate outstanding principal amount of the Class A Notes exceeds the Class A
Facility Limit; and, in each case, such event shall remain unremedied for two
Business Days; or

(m) the auditor’s opinion accompanying the audited annual financial statements
of the Servicer or the Borrower is qualified in any manner; or

(n) (i) any Qualifying Interest Rate Swap shall cease to be in full force and
effect, (ii) the Borrower or the Servicer fail to comply with any hedging
requirement hereunder or (iii) the counterparty under any Qualifying Interest
Rate Swap or former or purported Qualifying Interest Rate Swap fails to qualify
as a Qualifying Swap Counterparty and does not post cash collateral in a manner
satisfactory to the Lenders is not replaced by a Qualifying Swap Counterparty
within 45 days of such counterparty’s failure to so qualify, (iv) the occurrence
of any default by the Borrower or Servicer in the observance or performance of
any of the terms or provisions of any Qualifying Interest Rate Swap or (v) any
interest rate swap agreement represented by the Borrower or the Servicer to be a
Qualifying Interest Rate Swap shall fail to be, or cease to be, a Qualifying
Interest Rate Swap; or

(o) Resource America or LEAF Financial shall, at any time, permit its respective
Tangible Net Worth to be less than its respective Minimum Tangible Net Worth; or

(p) either (i) the provisions of the Transaction Documents relating to the
Backup Servicer or its duties under any of the Transaction Documents cease to be
in full force and effect and enforceable in accordance with their terms, or the
Backup Servicer shall so assert in writing, (ii) Lyon Financial Services, Inc.
or any successor Backup Servicer resigns, is removed by the Lenders, or
otherwise ceases to act as the Backup Servicer, and such Backup Servicer is not
replaced by a new Backup Servicer satisfactory to the Lenders within 45 days of
such resignation, removal or other event; or

(q) the occurrence of three or more Termination Events; or

(r) the Facility Maturity Date shall have occurred and the aggregate outstanding
principal amount of the Loans and all accrued Fees and interest and other
Obligations have not been paid in full; or

(s) any occurrence of an event described in clause (ii) of the definition of
Other Default; or

(t) (i) as of November 30, 2008, the available unrestricted cash on hand (the
“Available Cash”) of LEAF Financial is less than $3,000,000, (ii) as of
December 31, 2008, the Available Cash of LEAF Financial is less than $3,000,000,
(iii) as of January 31, 2009, the Available Cash of LEAF Financial is less than
$4,000,000, (iv) as of February 28, 2009, the Available Cash of LEAF Financial
is less than $5,000,000, (v) on any date of determination

 

77



--------------------------------------------------------------------------------

during the period beginning on December 1, 2008 and ending on December 31, 2008,
(x) the rolling 30-day average of Available Cash of LEAF Financial is less than
$2,000,000 or (y) the Available Cash of LEAF Financial is less than $1,600,000,
(vi) on any date of determination during the period beginning on January 1, 2009
and ending on January 31, 2009, (x) the rolling 30-day average of Available Cash
of LEAF Financial is less than $3,000,000 or (y) the Available Cash of LEAF
Financial is less than $2,400,000, (vii) on any date of determination during the
period beginning on February 1, 2009 and ending on February 28, 2009, (x) the
rolling 30-day average of Available Cash of LEAF Financial is less than
$4,000,000 or (y) the Available Cash of LEAF Financial is less than $3,200,000
or (viii) thereafter, on any date of determination, (x) the rolling 30-day
average of Available Cash of LEAF Financial is less than $5,000,000 or (y) the
Available Cash of LEAF Financial is less than $4,000,000; or

(u) as of the last day of any fiscal quarter, the Interest Coverage Ratio of
LEAF Financial and its consolidated subsidiaries (measured for the then current
fiscal quarter) is less than 1.30 to 1.00; or

(v) as of the last day of each fiscal quarter, the Leverage Ratio of Resource
America shall be greater than 2.00 to 1.00; or

(w) as of the last day of each fiscal quarter, the Leverage Ratio of LEAF
Financial shall be greater than 5.00 to 1.00; or

(x) LEAF Financial shall fail to perform or observe any term or covenant set
forth in Section 5.01(aa); or

(y) (A) for the fiscal quarter of LEAF Financial and its consolidated
subsidiaries ending on September 30, 2008, the amount equal to (i) the total
revenues of LEAF Financial and its consolidated subsidiaries for such period,
minus (ii) the total expenses of LEAF Financial and its consolidated
subsidiaries for such period, plus (iii) an amount equal to such Person’s
provision for losses on investments for such period, is less than ($2,700,000),
(B) for the fiscal quarter of LEAF Financial and its consolidated subsidiaries
ending on December 31, 2008, the amount equal to (i) the total revenues of LEAF
Financial and its consolidated subsidiaries for such period, minus (ii) the
total expenses of LEAF Financial and its consolidated subsidiaries for such
period, plus (iii) an amount equal to such Person’s provision for losses on
investments for such period, is less than $1,400,000 or (C) thereafter, for any
two consecutive fiscal quarters of LEAF Financial and its consolidated
subsidiaries, the amount equal to the consolidated net income of LEAF Financial
(excluding accrued and unpaid interest on subordinated Debt of LEAF Financial to
its parent) and its consolidated subsidiaries for such period is a negative
number;

(z) the occurrence of any “Event of Default” or “Program Termination Event”
under and as defined in the Warehouse Facility; or

(aa) the Borrower or the Servicer shall fail to perform or observe any term,
covenant or agreement in any material respect under the Ninth Amendment;

 

78



--------------------------------------------------------------------------------

then the Controlling Holders may, by notice to the Borrower and each Qualifying
Swap Counterparty, declare the Program Termination Date to have occurred;
provided, that, in the case of any event described in Section 7.01(a) above, the
Program Termination Date shall be deemed to have occurred automatically upon the
occurrence of such event. Upon any such declaration or automatic occurrence,
(i) the Borrower shall cease purchasing Receivables from Originator under the
Purchase and Sale Agreement and (ii) at the option of each Primary Lender in its
sole discretion, such Primary Lender may (x) declare the related Loans made to
the Borrower by such Primary Lender and its Related Lenders hereunder and all
interest and all Fees accrued on such Loans and any other Obligations to be
immediately due and payable (and the Borrower shall pay such Loans and all such
amounts and Obligations immediately) or (y) deliver a Collateral Split Notice to
the Collateral Agent and the other Parties hereto pursuant to Section 7.03. Any
Collections received in any such account (or received directly by any Lender or
the Collateral Agent) shall be applied to the Obligations in accordance with the
priority of payments set forth in Section 2.04(a). In addition, upon any such
declaration or upon any such automatic occurrence, the Lenders and the
Collateral Agent shall have, in addition to all other rights and remedies under
this Agreement or otherwise, all other rights and remedies provided under the
UCC of the applicable jurisdiction and other applicable laws, which rights shall
be cumulative.

SECTION 7.02 Additional Remedies of the Lenders. (a) Following the occurrence of
the Program Termination Date, the Collateral Agent shall not foreclose upon or
sell the Pledged Assets, except in accordance with this Section 7.02.

(b) Upon the occurrence of the Program Termination Date and at the written
direction of the Controlling Holders, the Collateral Agent shall foreclose upon
and promptly sell the Pledged Assets in a commercially reasonable manner, in a
recognized market (if one exists), at such price or prices as the Collateral
Agent may reasonably deem satisfactory in consultation with the Lenders, and
shall apply the proceeds thereof to the Obligations in accordance with the
priority of payments set forth in Section 2.04. The parties recognize that it
may not be possible to sell all of the Pledged Assets on a particular Business
Day, or in a transaction with the same purchaser, or in the same manner because
the market for such Pledged Assets may not be liquid. Accordingly, the
Collateral Agent may elect, in its sole discretion, the time and manner of
liquidating any Pledged Assets, and nothing contained herein shall obligate the
Collateral Agent to liquidate any Pledged Assets immediately on the Program
Termination Date or to liquidate all Pledged Assets in the same manner or on the
same Business Day. For the avoidance of doubt, once the Collateral Agent has
begun the foreclosure process, each Program Termination Event which caused the
Program Termination Date to occur may not be cured without the prior written
consent of the Lenders and the Collateral Agent.

(c) Any amounts received from any sale or liquidation of the Pledged Assets
pursuant to this Section 7.02 in excess of the Obligations will be returned to
the Borrower, its successors or assigns, or to whosoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
otherwise direct.

(d) Each of the Class A Lenders, the Class B Lenders, the Collateral Agent and
the Initial Qualifying Swap Counterparty shall have, in addition to all the
rights and remedies provided herein and provided by applicable federal, state,
foreign, and local laws (including, without limitation, the rights and remedies
of a secured party under the Uniform Commercial Code of any applicable state, to
the extent that the Uniform Commercial Code is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to such
Person at law, in equity or under any other agreement between such Person and
the Borrower.

 

79



--------------------------------------------------------------------------------

(e) Except as otherwise expressly provided in this Agreement, no remedy provided
for by this Agreement shall be exclusive of any other remedy, each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Program Termination Event or Event of
Default.

SECTION 7.03 Collateral Splitting.

(a) Following the occurrence of a Program Termination Event, but prior to the
exercise of remedies by the Collateral Agent pursuant to Section 7.02, each
Primary Lender shall have the right (but no obligation) to deliver a written
notice (a “Collateral Split Notice”) to the Collateral Agent, each of the other
parties hereto and the Qualifying Swap Counterparty requesting that the
Collateral Agent divide the Pledged Receivables (and the related Pledged Assets)
into Segregated Collateral Pools in accordance with subsection (b) below.

(b) If a Collateral Split Notice has been delivered by any Primary Lender
pursuant to subsection (a) above, then upon the expiration of the Collateral
Split Buyout Rights (and assuming such rights have not been exercised), the
Collateral Agent shall promptly and randomly select two portions of the Pledged
Receivables (and the related Pledged Assets) to be “Segregated Collateral Pools”
with respect to each of the Primary Lenders and their respective Related
Lenders. Each Segregated Collateral Pool shall have an aggregate Discounted
Balance equal to (x) the sum of the Percentages for the applicable Primary
Lender and its Related Lenders, multiplied by (y) the aggregate Discounted
Balance of all Pledged Receivables at such time (such selection not to result in
the separation of Pledged Receivables with the same Obligor into multiple
Segregated Collateral Pools). Notwithstanding the foregoing, if at such time RBS
is a Primary Lender and each Primary Lender and its Related Lenders,
collectively, have aggregate Percentages equal to 50%, then (A) the MS Primary
Lender shall promptly cause the Pledged Receivables (and the related Pledged
Assets) to be split into two Segregated Collateral Pools based on the procedure
described in the two preceding sentences (except such splitting need not be
random) and (B) no later than three (3) Business Days following the date on
which such split occurs, RBS shall select which Segregated Collateral Pool shall
constitute the Segregated Collateral Pool with respect to RBS, as Primary
Lender, and its Related Lenders. The remaining Segregated Collateral Pool shall
constitute the Segregated Collateral Pool with respect to Morgan StanleyAFI, as
Primary Lender, and its Related Lenders. The division of the Pledged Receivables
(and the related Pledged Assets) in accordance with this subsection (b) into
Segregated Collateral Pools and the designation of each such Segregated
Collateral Pool to the related Lenders shall be hereinafter referred to as the
“Collateral Split”.

(c) Notwithstanding anything to the contrary contained in this Agreement or any
other Transaction Document, from and after the Collateral Split Effective Date:

(i) The Loans made by the MS Primary Lender and its Related Lenders, on the one
hand, and the RBS Primary Lender and its Related Lenders, on the other hand
(each, a “Lender Group”), shall be deemed to be governed by two separate “Loan

 

80



--------------------------------------------------------------------------------

Agreements”. Each Loan Agreement shall be evidenced by this Agreement as in
effect on the Collateral Split Effective Date, together with any subsequent
amendments thereto made in accordance with Section 9.01 hereof. The terms and
conditions of each Loan Agreement and the Persons deemed to be parties thereto
shall be the same as the terms of this Agreement as in effect on the Collateral
Split Effective Date (as subsequently and separately amended in accordance with
Section 9.01 hereof); provided, however, that (A) each reference herein to a
“Lender” or the “Lenders” shall be deemed to refer solely to the Lenders in the
applicable Lender Group (and their subsequent successors and assigns), and the
Lenders in one Lender Group shall not be deemed to be parties to the Loan
Agreement for the other Lender Group, and shall not have any rights, privileges,
duties or obligations under such other Loan Agreement except to the extent
expressly provided in Sections 2.04 and 9.01 thereof, (B) each reference herein
to the “Collateral Agent” shall be deemed to refer to the Primary Lender of the
applicable Lender Group on the Collateral Split Effective Date (and its
subsequent successors and assigns), (C) each reference to the “Loans” or “Notes”
(or any similar or related term) shall be deemed to refer solely to the Loans or
Notes of the applicable Lender Group, (D) each reference to the “Pledged
Receivables” or the other “Pledged Assets” (or any similar or related term)
shall be deemed to refer to the Pledged Receivables and/or Pledged Assets
included in the applicable Lender Group’s Segregated Collateral Pool,
(E) Section 2.04(a) of the Loan Agreement for the RBS Lender Group (as defined
below) (the “RBS Loan Agreement”) shall be replaced in its entirety with the
language set forth on Schedule 2.04(a) hereto and any reference in the MS Loan
Agreement or the related Transaction Documents to Section 2.04 of the RBS Loan
Agreement shall be understood to refer to Schedule 2.04(a), (F) the Backup
Servicer shall continue to be a party to the Loan Agreement related to the MS
Primary Lender and its Related Lenders (the “Morgan Stanley Lender Group”) on
the terms and conditions set forth therein, but shall not be deemed to be a
party to the Loan Agreement related to the RBS Primary Lender and its Related
Lenders (the “RBS Lender Group”) and shall have no rights, privileges, duties or
obligations thereunder, and (G) the security interest granted to the Collateral
Agent by the Borrower pursuant to Section 2.11 of this Agreement or any other
provision of the Transaction Documents shall continue in effect (and shall be
assigned to the RBS Collateral Agent to the extent specified in subsection
(v) below), and no new grant shall be deemed to be made pursuant to Section 2.11
of either Loan Agreement For the avoidance of doubt, (I) the parties hereto
intend that this subsection (i), upon taking effect, shall be treated as an
amendment and restatement of the terms of this Agreement (as such terms apply
separately to the Loans of each Lender Group and its related Segregated
Collateral Pool) and not as a cancellation, termination or novation of this
Agreement;

(ii) Without limiting the generality of subsection (i) above, LEAF Financial or
the Person then acting as Servicer shall continue to be the Servicer (in
separate capacities) with respect to each Loan Agreement and each Segregated
Collateral Pool until removed by the applicable Controlling Holders in
accordance with Section 6.01 of the applicable Loan Agreement;

(iii) Without limiting the generality of subsection (i) above, U.S. Bank
National Association or the Person then acting as Custodian shall continue to be
the Custodian (in separate capacities) with respect to each Loan Agreement and
each

 

81



--------------------------------------------------------------------------------

Segregated Collateral Pool until removed in accordance with the applicable Loan
Agreement and the Related Custodial Agreement. The rights, privileges, duties
and obligations of the Custodian with respect to each Loan Agreement and the
related Segregated Collateral Pool shall be governed by a custodial agreement
(the “Related Custodial Agreement” with respect thereto) having all the same
terms and conditions as the Custodial Agreement in effect on the Collateral
Split Effective Date, except that (A) each Related Custodial Agreement shall
only apply to the related Segregated Collateral Pool, (B) all references therein
to the “RLSA” (and all terms defined by reference to the “RLSA”) shall be deemed
to refer solely to the related Loan Agreement and the respective terms defined
therein (as modified by subsection (i) above). Except as otherwise expressly
provided in Section 2.04 of the Loan Agreement related to the other Segregated
Collateral Pool, the Custodian’s Fees and other amounts due to the Custodian in
respect of a particular Segregated Collateral Pool shall be paid solely from
Collections on such Segregated Collateral Pool in accordance with Section 2.04
of the related Loan Agreement. Each reference to the “Custodial Agreement” or
the “Custodian” in a Loan Agreement or any other related agreement shall be
deemed to refer solely to the Related Custodial Agreement with respect to such
Loan Agreement and the Person appointed as Custodian thereunder;

(iv) Without limiting the generality of subsection (i) above, but subject to the
remainder of this subsection (iv), U.S. Bank National Association or the Person
then acting as Lenders’ Bank shall continue to be the Lenders’ Bank (in separate
capacities) with respect to each Loan Agreement and each Segregated Collateral
Pool until removed in accordance with the applicable Loan Agreement. Promptly
following the Collateral Split Effective Date, and unless otherwise agreed to in
writing by the MS Primary Lender, the RBS Lender Group shall promptly establish
a separate collection account to be used to receive Collections in respect of
its Segregated Collateral Pool (the “RBS Collection Account”) which may be in
the name of the Lender’s Bank under the RBS Loan Agreement, the RBS Primary
Lender or an affiliate of the RBS Primary Lender, and each of the parties to the
RBS Loan Agreement shall cooperate with the RBS Primary Lender in establishing
the RBS Collection Account on substantially the same terms and conditions as the
current Collection Account has been established under the Transaction Documents;
provided that the RBS Lender Group shall have no obligation to use U.S. Bank
National Association or any of its Affiliates as account bank with respect to
such account. From the Collateral Split Effective Date until the date on which
the RBS Collection Account has been established and is operational, each
reference in the Loan Agreements to the “Collection Account” shall continue to
refer to the Collection Account in existence on the Collateral Split Effective
Date, and Collections in respect of both Segregated Collateral Pools shall
continue to be deposited into such account in accordance with the applicable
Loan Agreement. The Servicer for each Lender Group shall take all actions
necessary to ensure that each Segregated Collateral Pool is accounted for
separately, and that Collections in respect of each pool are applied in
accordance with the applicable Loan Agreement. From and after the date on which
the RBS Collection Account has been established and is operational, (A) the
Servicer for the RBS Lender Group shall provide notice to the Obligors in
respect of the Pledged Receivables in the related Segregated Collateral Pool and
take commercially reasonably steps to ensure that such Obligors make all
payments in respect of such Receivables to

 

82



--------------------------------------------------------------------------------

the RBS Collection Account or an associated Lockbox Account, (B) the RBS Lender
Group shall no longer have any rights, privileges, duties or obligations under
the Collection Account Agreement, and all references therein to the “Lenders” or
the “Collateral Agent” shall refer solely the Collateral Agent appointed under
the Loan Agreement for the MS Lender Group and the Lenders included in such
group (the “MS Loan Agreement”), (C) all references in the Collection Account
Agreement to the “RLSA” (and all terms defined by reference to the “RLSA”) shall
be deemed to refer solely to the MS Loan Agreement and the respective terms
defined therein (as modified by subsection (i) above), and (D) each reference to
the “Collection Account” or the “Collection Account Agreement” in the RBS Loan
Agreement or any other related agreement shall be deemed to refer solely to the
RBS Collection Account and the account control agreement established with
respect thereto. Except as otherwise expressly provided in Section 2.04 of the
Loan Agreement related to the other Segregated Collateral Pool, the Lenders’
Bank Fees and other amounts due to the Lenders’ Bank in respect of a particular
Segregated Collateral Pool shall be paid solely from Collections on such
Segregated Collateral Pool in accordance with Section 2.04 of the related Loan
Agreement. If any Servicer, Lender or other party to either Loan Agreement
receives any Collections in respect of the unrelated Segregated Collateral Pool,
it shall hold such amounts in trust for the Persons to whom such amounts are due
and shall promptly remit such amounts to the related Servicer for such
Segregated Collateral Pool;

(v) The rights, privileges, duties and obligations, if any, of the Lenders in
each Lender Group and the related Collateral Agents under or in respect of the
Purchase and Sale Agreement, the Lockbox Intercreditor Agreement, the Lockbox
Account Agreement, the Originator Insurance Agreement, the FDIC Documents, and
each Nominee Lienholder Agreement shall apply solely with respect to their
related Loans, Loan Agreements and Segregated Collateral Pools. Morgan Stanley
AFI (or such other Person as shall be acting as Collateral Agent on the
Collateral Split Effective Date) hereby assigns and delegates to the new
Collateral Agent for the RBS Lender Group (the “RBS Collateral Agent”), and the
new Collateral Agent hereby accepts and assumes, effective as of the Collateral
Split Effective Date, all of Morgan Stanley AFI’s rights, privileges, duties and
obligations in respect of the new Collateral Agent’s Segregated Collateral Pool
(including, without limitation, its security interest in the Pledged Receivables
and other Pledged Assets included in such Segregated Collateral Pool granted
pursuant to Section 2.11 of this Agreement). Notwithstanding the foregoing, each
of the Lenders and the Collateral Agent shall retain any rights to
indemnification under the Transaction Documents arising in connection with
circumstances in existence prior to the Collateral Split Effective Date;
provided, that from any after the Collateral Split Effective Date, any claims
for indemnification in respect of such circumstances shall be payable solely
from Collections in respect of its related Segregated Collateral Pool, except to
the extent expressly provided in Section 2.04 of the unrelated Loan Agreement;
and

(vi) The “Secured Parties” in respect of each Loan Agreement shall be comprised
of each related Lender, the related Collateral Agent, the related Custodian, the
related Lender’s Bank, the “Secured Parties” under (and as defined in) the other
Loan Agreement and, in the case of the MS Loan Agreement, the Backup Servicer
and their respective successors and assigns in such capacities, and the
Collateral Agent for such

 

83



--------------------------------------------------------------------------------

Loan Agreement shall be deemed to hold its security interest in the related
Segregated Collateral Pool solely for the benefit of such Persons. Each of the
Secured Parties shall be entitled to receive payments in respect of the
Obligations owed to it under its related Loan Agreement and the other related
transaction documents solely to the extent funds are available thereunder in
accordance with the priority of payments set forth in Section 2.04 of its
related Loan Agreement or Section 2.04 of the unrelated Loan Agreement. For the
avoidance of doubt, a Collateral Split shall be considered a modification of the
relative rights of the Secured Parties only and not the termination of any
existing grant of a security interest by the Borrower. In connection with a
Collateral Split, each of the Borrower and the Collateral Agent under this
Agreement (prior to the Collateral Split Effective Date) shall cooperate with
the RBS Collateral Agent in taking any actions as may be necessary to ensure the
continued perfection and priority of such Collateral Agent’s security interest
in the Segregated Collateral Pool for the RBS Lender Group, including, without
limitation, filing (or authorizing the filing of) any necessary UCC financing
statements or financing statement amendments (including assignments)

(d) Any Lender Group replacing the Servicer with respect to its Loan Agreement
shall promptly deliver to the Lenders in the other Lender Group prompt notice of
such replacement, together with a copy of the executed Successor Servicing
Agreement and all amendments thereto.

(e) Borrower agrees to pay all reasonable (and reasonably documented) costs and
expenses of the parties hereto (including, without limitation reasonable
attorney’s fees) incurred in connection with the Collateral Split on the
Remittance Date immediately prior to the Collateral Split Effective Date in
accordance with the priority of payments set forth in Section 2.04(a)(vi).

SECTION 7.04 Collateral Split Buyout Rights. If any Primary Lender delivers a
Collateral Split Notice pursuant to Section 7.03(a), then the other Primary
Lender and each of its Related Lenders shall have the right (its “Collateral
Split Buyout Right”) to purchase 100% (but, subject to the following sentence,
not less than 100%) of the Loans made by such notifying Lender and its Related
Lenders (the “Buyout Loans”), which Collateral Split Buyout Right shall
terminate if not exercised within ten (10) days following the date on which the
Collateral Split Notice is delivered. If more than one Lender desires to
exercise its Collateral Split Buyout Right with respect to the Buyout Loans, it
shall be entitled to purchase up to its ratable share (based on Percentages) of
such Loans. Upon the exercise of its Collateral Split Buyout Right, each
exercising Lender shall purchase its ratable share of the Buyout Loans by paying
a purchase price to the selling Lenders equal to such exercising Lender’s
ratable share of (i) the outstanding principal balance of the Buyout Loans on
the date of assignment, plus (ii) the amount of unpaid interest accrued thereon
through such date. Such assignment shall be made in accordance with Section 9.04
hereof pursuant to documentation that is reasonably acceptable to the buyer and
seller, except that such assignment documentation shall not require any
representation or warranty by, or recourse to, the seller, other than the
representation that the Loans (or sold portion thereof) are being conveyed to
the buyer free and clear of any lien or other encumbrance created by or through
the buyer. If any selling Lender is the Collateral Agent, concurrently with any
assignment of the Buyout Loans pursuant to the foregoing provisions of this
Section 7.04, the Collateral Agent shall assign and delegate to the purchasing
Lender with the greatest interest

 

84



--------------------------------------------------------------------------------

in Class A Notes, or if no purchasing Lender is a Class A Lender, to the
purchasing Lender with the greatest interest in the Class B Notes, or in either
case, such Person’s designee, all of its rights and obligations as Collateral
Agent under this Agreement pursuant to documentation reasonably acceptable to
the Collateral Agent, such assignee and the other purchasing Lenders, if any,
and the Borrower or the Servicer, as applicable, if such documentation shall
diminish any rights or increase any obligations of such Person thereunder;
provided, however, that if any rights or obligations of the Borrower or the
Servicer would be materially and adversely affected by such assignment and
delegation, then the consent of the Borrower and the Servicer, as applicable,
shall be required with respect to such assignment and delegation documentation.
In connection with any assignment pursuant to this Section 7.04, the selling
Lenders shall be entitled to retain all of their rights in respect of any unpaid
fees, as well as any claims for indemnity or similar rights arising from
circumstances in existence prior to date of assignment. The preceding sentence
shall survive the assignment by any applicable selling Lender of its Loans or
other rights under this Agreement.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01 Indemnities by the Borrower. Without limiting any other rights
which any Class A Lender, any Class B Lender, the Collateral Agent, the Backup
Servicer (whether in its capacity as Backup Servicer or successor Servicer), the
Lenders’ Bank, the Custodian, the Initial Qualifying Swap Counterparty or any of
their respective Affiliates may have hereunder or under applicable law, the
Borrower hereby agrees to indemnify each Lender, the Collateral Agent, the
Custodian, the Backup Servicer, the Lenders’ Bank, the Initial Qualifying Swap
Counterparty and each of their respective Affiliates (each, an “Indemnified
Party” for purposes of this Article VIII) from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or incurred by any of
them arising out of or as a result of this Agreement or in respect of any
Pledged Assets, excluding, however, (A) Indemnified Amounts to the extent
resulting solely from gross negligence, bad faith or willful misconduct on the
part of an Indemnified Party, (B) taxes (including interest and penalties
imposed thereon) imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party or (C) Indemnified Amounts to the extent that they are
or result from lost profits (other than principal, interest and Fees with
respect to the Loans). Without limiting the foregoing, the Borrower shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from any of the following (to the extent not resulting solely from
gross negligence, bad faith or willful misconduct on the part of an Indemnified
Party):

(i) any Pledged Receivable treated as or represented by the Borrower to be an
Eligible Receivable which is not at the applicable time an Eligible Receivable;

(ii) reliance on any representation or warranty made or deemed made by the
Borrower or any of its officers under or in connection with this Agreement,
which shall have been false or incorrect in any material respect when made or
deemed made or delivered;

 

85



--------------------------------------------------------------------------------

(iii) the failure by the Borrower to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any applicable law, rule or regulation with respect to any
Pledged Assets, or the nonconformity of any Pledged Assets with any such
applicable law, rule or regulation;

(iv) the failure to vest and maintain vested in the Collateral Agent or to
transfer to the Collateral Agent a first priority perfected security interest in
the Receivables which are, or are purported to be, Pledged Receivables, together
with all related Other Conveyed Property, Collections, Related Security and
other Pledged Assets related thereto (including, without limitation, the
Borrower’s interest in and to any and all Obligor Collateral with respect to
such Receivables), free and clear of any Adverse Claim whether existing at the
time of the related Borrowing or at any time thereafter;

(v) the failure to maintain, as of the close of business on each Business Day
prior to the Collection Date, a Facility Amount which is less than or equal to
the lesser of (x) the Borrowing Limit on such Business Day and (y) the Facility
Limit on such Business Day;

(vi) the failure to maintain, as of the close of business on each Business Day
prior to the Collection Date, a Facility Amount, which is less than or equal to
the Facility Limit;

(vii) Reserved;

(viii) the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables which are,
or are purported to be, Pledged Receivables or the other Pledged Assets related
thereto, whether at the time of the Borrowing or at any subsequent time;

(ix) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Receivable which is, or is
purported to be, a Pledged Receivable (including, without limitation, a defense
based on such Receivable (or the Contract evidencing such Receivable) not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms);

(x) any failure of the Borrower to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document;

(xi) the failure of the Borrower to pay when due any taxes payable in connection
with the Pledged Receivables or the Pledged Assets related thereto;

 

86



--------------------------------------------------------------------------------

(xii) any repayment by a Lender of any amount previously distributed in payment
of Loans or payment of interest or Fees or any other amount due hereunder, in
each case which amount such Lender believes in good faith is required to be
repaid;

(xiii) the commingling by the Borrower of Collections of Pledged Receivables at
any time with other funds;

(xiv) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Loans or the Pledged Assets;

(xv) any failure by the Borrower to give reasonably equivalent value to
Originator in consideration for the transfer by Originator to the Borrower of
any Receivable or any attempt by any Person to void or otherwise avoid any such
transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

(xvi) Reserved;

(xvii) any failure of the Borrower or any of its agents or representatives to
remit to the Collection Account, Collections of Pledged Receivables remitted to
the Borrower or any such agent or representative;

(xviii) any failure on the part of the Borrower duly to observe or perform in
any material respect any covenant or agreement under any Qualifying Interest
Rate Swap; and/or

(xix) any Contract related to any Pledged Receivable being rejected by an
Obligor under Section 365 of the Bankruptcy Code in the event that a Bankruptcy
Event has occurred with respect to such Obligor.

Any amounts subject to the indemnification provisions of this Section 8.01 shall
be paid by the Borrower to the applicable Lender on behalf of the applicable
Indemnified Party within two (2) Business Days following such Lender’s written
demand therefor on behalf of the applicable Indemnified Party (and such Lender
shall pay such amounts to the applicable Indemnified Party promptly after the
receipt by such Lender of such amounts). Each Lender, on behalf of any related
Indemnified Party making a request for indemnification under this Section 8.01,
shall submit to the Borrower a certificate setting forth in reasonable detail
the basis for and the computations of the Indemnified Amounts with respect to
which such indemnification is requested, which certificate shall be conclusive
absent demonstrable error.

If the Borrower has made any payments in respect of Indemnified Amounts to a
Lender, on behalf of an Indemnified Party pursuant to this Section 8.01 and such
Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to the Borrower,
without interest.

SECTION 8.02 Indemnities by Servicer. (a) Without limiting any other rights
which any Indemnified Party may have hereunder or under applicable law, the
Servicer (if LEAF Financial or one of its Affiliates) hereby agrees to indemnify
each Indemnified Party from and

 

87



--------------------------------------------------------------------------------

against any and all damages, losses, claims, liabilities and related costs and
expenses (including reasonable attorneys’ fees and disbursements) (all of the
foregoing being collectively referred to as “Servicer Indemnified Amounts”)
suffered or sustained by any Indemnified Party as a consequence of any of the
following, excluding, however, Servicer Indemnified Amounts resulting solely
from (A) any gross negligence, bad faith or willful misconduct of any
Indemnified Party claiming indemnification hereunder, (B) taxes (including
interest and penalties imposed thereon) imposed by the jurisdiction in which
such Indemnified Party’s principal executive office is located, on or measured
by the overall net income of such Indemnified Party; (C) Indemnified Amounts to
the extent that they are or result from lost profits (other than principal,
interest and Fees with respect to the Loans); and (D) Indemnified Amounts to the
extent the same includes losses that arise solely due to Receivables being
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor or would constitute recourse to Servicer
for such losses:

(i) the inclusion, in any computations made by it in connection with any
Facility Limit Certificate or Monthly Remittance Report or other report prepared
by it hereunder, of any Pledged Receivables which were not Eligible Receivables
as of the date of any such computation;

(ii) reliance on any representation or warranty made by the Servicer (if LEAF
Financial or one of its Affiliates) or any of its officers under or in
connection with this Agreement, which shall have been false or incorrect in any
material respect when made or delivered;

(iii) the failure by the Servicer (if LEAF Financial or any of its Affiliates)
to comply with (A) any term, provision or covenant contained in this Agreement,
or any agreement executed in connection with this Agreement, or (B) any
applicable law, rule or regulation applicable to it with respect to any Pledged
Assets;

(iv) any action or inaction by the Servicer (if LEAF Financial or one of its
Affiliates) that causes the Collateral Agent not to have a first priority
perfected security interest in the Receivables that are, or are purported to be,
Pledged Receivables, together with all related Other Conveyed Property,
Collections, Related Security and other Pledged Assets related thereto
(including without limitation, the Borrower’s interest in and to any and all
Obligor Collateral with respect to such Receivables), free and clear of any
Adverse Claim whether existing at the time of the related Borrowing or any time
thereafter;

(v) the commingling by the Servicer (if LEAF Financial or one of its Affiliates)
of the Collections of Pledged Receivables at any time with any other funds;

(vi) any failure of the Servicer (if LEAF Financial or one of its Affiliates) or
any of its agents or representatives (including, without limitation, agents,
representatives and employees of the Servicer acting pursuant to authority
granted under Section 6.01 hereof) to remit to Collection Account, Collections
of Pledged Receivables remitted to the Servicer or any such agent or
representative;

 

88



--------------------------------------------------------------------------------

(vii) the failure by the Servicer (if LEAF Financial or any of its Affiliates)
to perform any of its duties or obligations in accordance with the provisions of
this Agreement or errors or omissions related to such duties; and/or

(viii) notwithstanding whether any Pledged Receivable shall have been
repurchased by the Servicer pursuant to Section 6.20, any of the events or facts
giving rise to a breach of any of the Servicer’s representations, warranties,
agreements and/or covenants set forth in Article V or Article VI.

(b) Any Servicer Indemnified Amounts shall be paid by the Servicer (if LEAF
Financial or one of its Affiliates) to each related Lender, for the benefit of
the applicable Indemnified Party, within two (2) Business Days following receipt
by the Servicer of such Lender’s written demand therefor (and such Lender shall
pay such amounts to the applicable Indemnified Party promptly after the receipt
by such Lender of such amounts).

(c) If the Servicer has made any indemnity payments to a Lender, on behalf of an
Indemnified Party pursuant to this Section 8.02 and such Indemnified Party
thereafter collects any of such amounts from others, such Indemnified Party will
promptly repay such amounts collected to the Servicer, without interest.

Each applicable Indemnified Party shall deliver to the indemnifying party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Amendments and Waivers. No amendment or modification of any
provision of this Agreement shall be effective without the written agreement of
the Borrower, the Servicer, the Controlling Holders and, to the extent any of
their rights or obligations hereunder are adversely affected thereby, the Backup
Servicer or other successor Servicer, the Custodian, the Lenders’ Bank, each
Qualifying Swap Counterparty and, at any time after the Collateral Split
Effective Date, each related “Secured Party” (which shall not be unreasonably
withheld) under (and as defined in) (a) the MS Loan Agreement (in the case of
amendments to the RBS Loan Agreement) or (b) the RBS Loan Agreement (in the case
of amendments to the MS Loan Agreement) (the “Amendment Consent Parties”); and
no waiver of any provision of this Agreement or consent to any departure
therefrom by the Borrower or the Servicer shall be effective without the written
concurrence of the Controlling Holders and the Amendment Consent Parties;
provided, however, that at all times the written agreement of all of the
affected Lenders shall be required with respect to any amendment or modification
of, or waiver or consent with respect to, any provision of this Agreement which
would (i) extend the due date for the payment of principal or interest on the
Class A Loan or the Class B Loan, (ii) reduce the principal or interest payable
in respect of any Class A Note or any Class B Note, (iii) subject to
Section 7.03, result in the release of the security interest of the Collateral
Agent in any Pledged Asset or (iv) modify the definition of “Controlling
Holders”, Section 2.04(a), Article VII or this

 

89



--------------------------------------------------------------------------------

Section 9.01; and provided, further, that at any time after the Collateral Split
Effective Date, the consent of the Amendment Consent Parties with respect to
each Loan Agreement shall only be required in respect of any amendment or
modification of, or waiver or consent with respect to, any provision of such
Loan Agreement which would modify Section 2.04(a) (including any defined terms
used therein) or this Section 9.01 (including any defined terms used herein).
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

SECTION 9.02 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including telex
communication, communication by facsimile copy or electronic mail) and mailed,
telexed, transmitted or delivered, as to each party hereto, at its address set
forth on Schedule VI hereto or specified in such party’s Assignment and
Acceptance or at such other address (including, without limitation, an
electronic mail address) as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall be
effective, upon receipt, or in the case of notice by facsimile copy or
electronic mail, when verbal communication of receipt is obtained, except that
notices and communications pursuant to Article II shall not be effective until
received.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 9.04 Binding Effect; Assignability; Multiple Lenders. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Servicer,
the Lenders, the Collateral Agent, the Backup Servicer or any other successor
Servicer, as applicable, the Custodian, the Lenders’ Bank and their respective
successors and permitted assigns. This Agreement and each Lender’s rights and
obligations hereunder (and under its related Note) and interest herein shall be
assignable in whole or in part (including by way of the sale of participation
interests therein) by such Lender and its successors and assigns; provided,
however, that if Morgan Stanley AFI assigns all or any portion of its Notes to
any third party at any time prior to the Collateral Split, then RBS shall have
the right (but no obligation) to sell to the assigning party a portion of its
Notes of the same class sold to such third party such that, after giving effect
to the assignment by Morgan Stanley AFI to such third party and the assignment
by RBS pursuant to this proviso, the aggregate amount of Notes of the sold class
that are held by Morgan Stanley AFI, on the one hand, and RBS, on the other
hand, will be equal; and, provided, further, that if RBS assigns all or any
portion of its Notes to any third party at any time prior to the Collateral
Split, then Morgan Stanley AFI shall have the right (but no obligation) to sell
to RBS a portion of its Notes of such class such that, after giving effect to
the assignment by RBS to such third party and the assignment by Morgan Stanley
AFI to RBS pursuant to this proviso, the aggregate amount of Notes of the sold
class that are held by Morgan Stanley AFI, on the one hand, and RBS, on the
other hand, will be equal (it being understood and agreed that, for the
avoidance of doubt, neither of the two preceding provisos shall apply to any
pledge or other hypothecation by any such Lender of its rights and obligations
hereunder or interests herein solely to the extent that such pledge or
hypothecation does not constitute a sale). The purchase

 

90



--------------------------------------------------------------------------------

price for any assignment made pursuant to either proviso of the foregoing
sentence shall be based on the same discount to par, or premium over par, that
applies to the relevant third party assignment, taking into account any fees or
other arrangements that would affect the economics of such assignment. None of
the Borrower, the Servicer or the Backup Servicer or any other successor
Servicer may assign any of its rights and obligations hereunder or any interest
herein without the prior written consent of the Lenders; provided that the
Borrower shall be permitted, on not less than 10 Business Days’ prior written
notice to the other parties hereto and with the prior written consent of the
Lenders, to be provided in the sole discretion of the Lenders, to assign all of
its rights and obligations hereunder to, and simultaneously with the transfer of
all Pledged Assets to, a Permitted Transferee which shall have assumed in a
writing satisfactory to the Lenders all such rights and obligations and acquired
all such Pledged Assets. The parties to each assignment or participation made
pursuant to this Section 9.04 shall execute and deliver to the applicable
Lender, for its acceptance and recording in its books and records, an assignment
and acceptance agreement (an “Assignment and Acceptance”) or a participation
agreement or other transfer instrument reasonably satisfactory in form and
substance to (i) the parties to such Assignment and Acceptance and (ii) prior to
an Event of Default, the Borrower. Each such assignment or participation shall
be effective as of the date specified in the applicable Assignment and
Acceptance or other agreement or instrument only after the execution, delivery,
acceptance and recording thereof as described in the preceding sentence. Each
Lender shall notify the Borrower of any assignment or participation thereof made
pursuant to this Section 9.04. Each Lender may, in connection with any
assignment or participation or any proposed assignment or participation pursuant
to this Section 9.04, disclose to the assignee or participant or proposed
assignee or participant any information relating to the Borrower and the Pledged
Assets furnished to such Lender by or on behalf of the Borrower or the Servicer;
provided, however, that such Lender shall not disclose any such information
until it has obtained an agreement from such assignee or participant or proposed
assignee or participant that it shall treat as confidential (under terms
mutually satisfactory to such Lender, the Borrower, the Servicer and such
assignee or participant or proposed assignee or participant) any information
obtained which is not already publicly known or available, and may disclose
information relevant to the tax treatment and tax structure of the transactions
contemplated by this Agreement.

(b) Reserved.

(c) Subject to Section 9.04(a), each of the parties hereto hereby agrees to
execute any amendment to this Agreement that is required in order to facilitate
the addition of any new Lender hereunder as contemplated by this Section 9.04
and which does not have any adverse effect on the Borrower, the Originator, the
Servicer or any Affiliate thereof.

SECTION 9.05 Term of This Agreement. This Agreement including, without
limitation, the Borrower’s obligation to observe its covenants set forth in
Articles V and VI and the Servicer’s obligation to observe its covenants set
forth in Articles V and VI, shall remain in full force and effect until the
Collection Date; provided, however, that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by the
Borrower or the Servicer pursuant to Articles III and IV and the indemnification
and payment provisions of Article VIII and Article IX and the provisions of
Section 9.08 and Section 9.09 shall be continuing and shall survive any
termination of this Agreement.

 

91



--------------------------------------------------------------------------------

SECTION 9.06 GOVERNING LAW; JURY WAIVER; CONSENT TO JURISDICTION. (a) THIS
AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT
THE VALIDITY OR PERFECTION OF THE INTERESTS OF THE LENDERS IN THE PLEDGED
RECEIVABLES, OR REMEDIES HEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

(b) EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.

SECTION 9.07 Costs, Expenses and Taxes. (a) In addition to the rights of
indemnification granted to the Backup Servicer or any other successor Servicer
(whether in its capacity as Backup Servicer or successor Servicer), the
Custodian, the Lenders’ Bank, the Collateral Agent, each Lender and its
respective Affiliates under Section 8.01 hereof, the Borrower agrees to pay on
demand all reasonable (and reasonably documented) costs and expenses of the
Backup Servicer or such other successor Servicer, the Custodian, the Lenders’
Bank, the Collateral Agent and each Lender incurred in connection with the
preparation, execution or delivery of, or any waiver or consent issued or
amendment prepared in connection with, this Agreement, the other Transaction
Documents and the other documents to be delivered hereunder or in connection
herewith or therewith or incurred in connection with any amendment, waiver or
modification of this Agreement, any other Transaction Document, and any other
documents to be delivered hereunder or thereunder or in connection herewith or
therewith that is necessary or requested (and, with respect to such Lender,
actually entered into) by any of the Borrower, the Servicer, the Collateral
Agent, such Lender or made necessary or desirable as a result of the actions of
any regulatory, tax or accounting body affecting such Lender and its

 

92



--------------------------------------------------------------------------------

Affiliates, or which is related to an Event of Default, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Backup Servicer or any other successor Servicer, as applicable, the Custodian,
the Lenders’ Bank, the Collateral Agent and each Lender with respect thereto and
with respect to advising the Backup Servicer or any other successor Servicer,
the Custodian, the Lenders’ Bank, the Collateral Agent and each Lender as to
their respective rights and remedies under this Agreement and the other
documents to be delivered hereunder or in connection herewith, and all costs and
expenses, if any (including reasonable counsel fees and expenses), incurred by
the Backup Servicer or any other successor Servicer, the Custodian, the Lenders’
Bank, the Collateral Agent or any Lender in connection with the enforcement of
this Agreement and the other documents to be delivered hereunder or in
connection herewith.

(b) The Borrower shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the other documents
to be delivered hereunder or any agreement or other document providing liquidity
support, credit enhancement or other similar support to any Lender which is
specific to this Agreement or the funding or maintenance of Loans hereunder.

(c) The Borrower shall pay on demand all other costs, expenses and taxes
(excluding franchise and income taxes) incurred by any Lender or the Initial
Qualifying Swap Counterparty or any shareholder thereof related to this
Agreement, any other Transaction Document or any Qualifying Interest Rate Swap
or similar interest rate cap agreement (“Other Costs”), including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for such
Lender or the Initial Qualifying Swap Counterparty with respect to (i) advising
such Person as to its rights and remedies under this Agreement and the other
documents to be delivered hereunder or in connection herewith and (ii) the
enforcement of this Agreement and the other documents to be delivered hereunder
or in connection herewith; provided, however, that the Borrower shall have no
obligation to pay the fees and out-of-pocket expenses of counsel to the Initial
Qualifying Swap Counterparty related to the initial negotiation, execution and
delivery of any Qualifying Interest Rate Swap.

(d) Without limiting any other provision hereof, the Borrower shall pay on
demand all costs, expenses and fees of the Backup Servicer prior to the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
Servicer hereunder related to its duties under this Agreement.

(e) Any Person making a claim under this Section 9.07 shall submit to the
Borrower a notice setting forth in reasonable detail the basis for and the
computations of the applicable costs, expenses, taxes or similar items.

SECTION 9.08 No Proceedings. The Servicer, the Backup Servicer, any other
successor Servicer, the Custodian, the Collateral Agent, each Class A Lender,
each Class B Lender and the Lenders’ Bank each hereby agree that it will not
institute against, or join any other Person in instituting against, the Borrower
any proceedings of the type referred to in the definition of Bankruptcy Event
prior to two years and one day after the Collection Date.

 

93



--------------------------------------------------------------------------------

SECTION 9.09 Recourse Against Certain Parties. No recourse under or with respect
to any obligation, covenant or agreement (including, without limitation, the
payment of any fees or any other obligations) of any Lender as contained in this
Agreement or any other agreement, instrument or document entered into by the
Borrower or such Lender pursuant hereto or in connection herewith shall be had
against any administrator of the Borrower or such Lender or any incorporator,
affiliate, stockholder, officer, employee or director of the Borrower or such
Lender or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of each
party hereto contained in this Agreement and all of the other agreements,
instruments and documents entered into by the Borrower or any Lender pursuant
hereto or in connection herewith are, in each case, solely the corporate
obligations of such party (and nothing in this Section 9.09 shall be construed
to diminish in any way such corporate obligations of such party), and that no
personal liability whatsoever shall attach to or be incurred by any
administrator of the Borrower or any Lender or any incorporator, stockholder,
affiliate, officer, employee or director of the Borrower or such Lender or of
any such administrator, as such, or any of them, under or by reason of any of
the obligations, covenants or agreements of the Borrower or such Lender
contained in this Agreement or in any other such instruments, documents or
agreements, or which are implied therefrom, and that any and all personal
liability of every such administrator of the Borrower or any Lender and each
incorporator, stockholder, affiliate, officer, employee or director of the
Borrower or such Lender or of any such administrator, or any of them, for
breaches by the Borrower or such Lender of any such obligations, covenants or
agreements, which liability may arise either at common law or in equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement. The provisions of
this Section 9.09 shall survive the termination of this Agreement.

SECTION 9.10 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement. In the event that any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than the Fee Letter.

SECTION 9.11 Tax Characterization. Notwithstanding any provision of this
Agreement, the parties hereto intend that the Loans advanced hereunder shall
constitute indebtedness of the Borrower for federal income tax purposes.

SECTION 9.12 Calculation of Performance Triggers. Notwithstanding anything to
the contrary herein, Included Repurchased Receivables shall be treated as Pool
Receivables for purposes of each calculation of the Cumulative Net Loss Rate,
and Delinquency Rate required to be made hereunder (but for no other purpose).

 

94



--------------------------------------------------------------------------------

ARTICLE X

THE COLLATERAL AGENT

SECTION 10.01 Authorization and Action. Each Lender hereby designates and
appoints Morgan Stanley as initial Collateral Agent hereunder (subject to
Section 7.03), and authorizes the Collateral Agent to take such actions as agent
on its behalf and to exercise such powers as are delegated to the Collateral
Agent by the terms of this Agreement together with such powers as are reasonably
incidental thereto. In performing its functions and duties hereunder, the
Collateral Agent shall act solely as agent for the Lenders and does not assume
nor shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the Borrower, the Servicer, any other Person or any of their
respective successors or assigns. The Collateral Agent shall not be required to
take any action that exposes the Collateral Agent to personal liability or that
is contrary to this Agreement or applicable law. The appointment and authority
of the Collateral Agent hereunder shall terminate at the indefeasible payment in
full of the Obligations.

SECTION 10.02 No Implied Duties. The Collateral Agent shall be obligated to
perform only the duties as are specifically set forth in this Agreement, and no
implied covenants, obligations or any fiduciary relationship with any Lender or
any other Person shall be read into this Agreement against the Collateral Agent.

SECTION 10.03 Limits on Liability. Neither the Collateral Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any acts,
omissions, errors of judgment or mistakes of fact or law made, taken or omitted
to be made or taken by it in accordance with this Agreement and the other
Transaction Documents (including acts, omissions, errors or mistakes with
respect to the Collateral), except for those arising out of or in connection
with the Collateral Agent’s gross negligence or willful misconduct or
(ii) responsible in any manner to any Secured Party for any recitals,
statements, representations or warranties made by the Borrower or the Servicer
contained in this Agreement or any other Transaction Document or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement or any other Transaction
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Transaction Document or any other
document furnished in connection herewith, or for any failure of the Borrower,
its Affiliates or any Servicer to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article III.
The Collateral Agent may consult with counsel, accountants and other experts,
and any opinion or advice of any such counsel, any such accountant and any such
other expert shall be full and complete authorization and protection in respect
of any action taken or suffered by the Collateral Agent hereunder in accordance
therewith. The Collateral Agent shall have the right at any time to seek
instructions concerning the administration of the Pledged Assets from any court
of competent jurisdiction. The Collateral Agent may conclusively rely, and shall
be fully protected in acting, upon any resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document which it has no reasonable

 

95



--------------------------------------------------------------------------------

reason to believe to be other than genuine and to have been signed or presented
by the proper party or parties or, in the case of cables, telecopies and
telexes, to have been sent by the proper party or parties. Absent its gross
negligence or willful misconduct, the Collateral Agent may conclusively rely, as
to the truth of the statements and the correctness of the opinions expressed
therein, upon any certificates or opinions furnished to the Collateral Agent and
conforming to the requirements of this Agreement and the other Transaction
Documents, if any.

SECTION 10.04 Acknowledgement. Each Lender hereby acknowledges and agrees that
its rights and obligations as a “Lender” under the Collection Account Agreement
are being held by Morgan Stanley in its capacity as Collateral Agent for the
benefit of the Secured Parties.

SECTION 10.05 Additional Exculpatory Provisions. The Collateral Agent shall not
be under any obligation to any Secured Party to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Borrower or the Servicer, except
as specified herein. The Collateral Agent shall not be deemed to have knowledge
of any Program Termination Event unless the Collateral Agent has received notice
from the Borrower, the Servicer or a Secured Party.

SECTION 10.06 Non-Reliance on Collateral Agent. Each Lender expressly
acknowledges that neither the Collateral Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Collateral Agent
hereafter taken, including, without limitation, any review of the affairs of the
Borrower, its Affiliates or any Servicer, shall be deemed to constitute any
representation or warranty by the Collateral Agent. Each Lender represents and
warrants to the Collateral Agent that it has and will, independently and without
reliance upon the Collateral Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of the Borrower and its
Affiliates and made its own decision to enter into this Agreement.

SECTION 10.07 Reimbursement and Indemnification. The Lenders severally agree to
reimburse and indemnify the Collateral Agent and each of its officers,
directors, employees, representatives and agents ratably (based on their
respective portions of the Loans), to the extent not paid or reimbursed by the
Borrower or the Servicer for any amounts for which the Collateral Agent, acting
in its capacity as Collateral Agent, is entitled to with respect to
(i) reimbursement by the Borrower hereunder and (ii) any other expenses incurred
by the Collateral Agent, in connection with the administration and enforcement
of this Agreement or any other Transaction Document; provided, however, that
(i) RBS and its assigns will not be responsible for any expenses which the
Collateral Agent elects to incur in its discretion exceeding $50,000 in the
aggregate without the prior approval of RBS and its assigns, as applicable.

SECTION 10.08 Collateral Agent in its Individual Capacity. The Collateral Agent
and each of its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as though the Collateral Agent were not the Collateral Agent hereunder.

 

96



--------------------------------------------------------------------------------

SECTION 10.09 Successor Collateral Agent. The Collateral Agent may, upon thirty
(30) Business Days’ prior written notice to the Borrower, the Servicer, the
Lenders, the Backup Servicer or any other successor Servicer, as applicable, the
Custodian and the Lenders’ Bank resign as Collateral Agent; provided, that each
Lender agrees to become the successor Collateral Agent in such capacity
hereunder in accordance with the next sentence with the approval of the
Controlling Holders. If the Collateral Agent resigns under this Agreement, then
the Controlling Holders during such period shall appoint from among the Lenders
a successor collateral agent, whereupon such successor agent shall succeed to
the rights, powers and duties of such Collateral Agent, and the term “Collateral
Agent”, shall mean such successor agent, effective upon its acceptance of such
appointment and its delivery of a duly executed counterpart of this Agreement
and an acknowledgment to the Collateral Agent, and such former Collateral
Agent’s rights, powers and duties as Collateral Agent, shall be terminated,
without any other or further act or deed on the part of such former agent or any
of the parties to this Agreement; provided, however, that if Morgan Stanley
resigns as Collateral Agent, RBS shall have the option to assume the duties of
the Collateral Agent upon the effectiveness of such resignation. After such
retiring agent’s resignation hereunder as Collateral Agent, the provisions of
this Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Collateral Agent, under this Agreement. Notice of
the appointment of a successor Collateral Agent, shall be provided by the
resigning Collateral Agent and the new Collateral Agent to the Borrower, the
Servicer, the Lenders, the Backup Servicer or other successor Servicer, the
Custodian and the Lenders’ Bank. Such resigning Collateral Agent shall cooperate
with the Custodian and the successor Collateral Agent in order to transfer is
rights and obligations as Collateral Agent hereunder to such successor
Collateral Agent (including, in order to transfer, assign and perfect the
security interest of such Collateral Agent for the benefit of the Secured
Parties in the Collateral, and hereby authorizes the filing of all financing
statement and/or the recordation of all certificates, instruments or other
records necessary under the laws of any applicable state).

SECTION 10.10 Release of Collateral. Subject to Sections 2.13 and 4.03, the
Collateral Agent shall not release its interest in any of the Pledged Assets
without the prior written consent of all of the Lenders.

[Signature page to follow.]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:     LEAF CAPITAL FUNDING III, LLC       By:             Name:    
    Title:

THE SERVICER:

    LEAF FINANCIAL CORPORATION       By:             Name:         Title:

COLLATERAL AGENT

    MORGAN STANLEY BANK, N.A.       By:             Name:         Title:

CLASS A LENDER AND CLASS B LENDER

    MORGAN STANLEY ASSET FUNDING INC.       By:             Name:         Title:

 

S-1



--------------------------------------------------------------------------------

CLASS A LENDER

    THE ROYAL BANK OF SCOTLAND PLC     By: Greenwich Capital Markets, Inc., as
agent       By:             Name:         Title:

CLASS B LENDER

    THE ROYAL BANK OF SCOTLAND PLC     By: Greenwich Capital Markets, Inc., as
agent       By:             Name:         Title:

THE CUSTODIAN AND

THE LENDERS’ BANK:

    U.S. BANK NATIONAL ASSOCIATION       By:             Name:         Title:

THE BACKUP SERVICER

   

LYON FINANCIAL SERVICES, INC. (D/B/A

U.S. BANK PORTFOLIO SERVICES)

      By:             Name:         Title:

 

S-2



--------------------------------------------------------------------------------

SCHEDULE I

CONDITION PRECEDENT DOCUMENTS

As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Lenders prior to the date of the Borrowing:

(a) A copy of this Agreement duly executed by each of the parties hereto;

(b) A certificate of the Secretary or Assistant Secretary of each of the
Borrower, the Originator and the Servicer, dated the date of this Agreement,
certifying (i) the names and true signatures of the incumbent officers
authorized to sign on behalf of the such Person each Transaction Document to
which it is a party (on which certificate the Lenders may conclusively rely
until such time as the Lenders shall receive from such Person a revised
certificate meeting the requirements of this paragraph (b)), (ii) that the copy
of the certificate of incorporation or formation of each such Person attached
thereto is a complete and correct copy and that such certificate of
incorporation or formation has not been amended, modified or supplemented and is
in full force and effect, (iii) that the copy of the organizational documents of
such Person attached thereto is a complete and correct copy, and that such
organizational documents have not been amended, modified or supplemented and is
in full force and effect, and (iv) the resolutions of the board of directors or
members of such Person approving and authorizing the execution, delivery and
performance by such Person of each Transaction Document to which it is a party;

(c) Good standing certificate, dated as of a recent date for each of the
Borrower, the Originator and the Servicer, issued by its jurisdiction of
organization;

(d) Executed, original copies of proper financing statements (the “Facility
Financing Statements”) describing the Pledged Receivables, Other Conveyed
Property, Related Security and other Pledged Assets, and (a) filed against
Originator in favor of the Borrower as assignor secured party and naming the
Collateral Agent as total assignee and (b) filed against the Borrower and in
favor of the Collateral Agent, as secured party, and other, similar instruments
or documents, as may be necessary or, in the opinion of the Collateral Agent,
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the Collateral Agent’s interests in all Pledged Receivables, Other
Conveyed Property, Related Security and other Pledged Assets;

(e) Executed, original copies of proper financing statements, if any, necessary
to release all security interests and other rights of any Person in the Pledged
Receivables, Other Conveyed Property, Related Security and other Pledged Assets
previously granted by Originator or the Borrower;

(f) Certified copies of requests for information or copies (or a similar UCC
search report certified by a party acceptable to the Lenders), dated a date
reasonably near to the date of the initial Borrowing, listing all effective
financing statements (including the Facility Financing Statements), which name
any of the Borrower or the Originator (under such party’s present name and any
previous name) as debtor and which are filed in the jurisdictions in which the
Facility Financing Statements were filed, together with copies of such financing
statements (none of which, other than the Facility Financing Statements, shall
cover any Pledged Assets);

 

Sch. I-1



--------------------------------------------------------------------------------

(g) One or more favorable Opinions of Counsel, of counsel to the Originator and
the Borrower, with respect to such matters as any Lender may reasonably request
(including an opinion, with respect to the creation, perfection and first
priority of the security interest of the Borrower and the Collateral Agent in
the property described in such Opinion of Counsel);

(h) One or more favorable Opinions of Counsel, of counsel to the Originator and
the Borrower, with respect to the true conveyance of the Receivables under the
Purchase and Sale Agreement, and issues of substantive consolidation;

(i) One or more favorable Opinions of Counsel, of counsel to the Originator, the
Borrower, the Custodian and the Backup Servicer with respect to, among other
things, the due authorization, execution and delivery of, and enforceability of,
this Agreement and the other Transaction Documents;

(j) A favorable Opinion of Counsel of counsel to the Borrower, with respect to
the first priority perfected security interest of the Collateral Agent in the
Collection Account and the funds therein;

(k) Any necessary third party consents to the closing of the transactions
contemplated hereby;

(l) A copy of each of the other Transaction Documents duly executed by the
parties thereto;

(m) A copy of the directors and officers liability insurance policy referred to
in Section 6.16 hereof together with a certification from the applicable
insurance company that such policy is in full force and effect on the date
hereof; and

(n) Copies of all other documents referred to in the Closing Checklist attached
as Exhibit I hereto, satisfactory in all respect to the Lenders.

 

Sch. I-2



--------------------------------------------------------------------------------

SCHEDULE II

PRIOR NAMES, TRADENAMES, FICTITIOUS NAMES

AND “DOING BUSINESS AS” NAMES

 

1. Borrower: None

 

2. Servicer: LEAF Financial Corporation

LEAF Financial Corporation was previously named Fidelity Leasing Corporation.
Effective February 28, 1996, Fidelity Leasing Corporation changed its name to
F.L. Partnership Management, Inc. Effective May 1, 2000, F.L. Partnership
Management, Inc. and FL Financial Services, Inc. merged, with F.L. Partnership
Management, Inc. as the surviving entity. Effective December 13, 2001, F.L.
Partnership Management, Inc. changed its name to LEAF Financial Corporation.
Effective June 29, 2004, LEAF Asset Management, Inc. and LEAF Financial Corp.
merged, with LEAF Financial Corp. as the surviving entity. LEAF Financial
Corporation has no trade names, fictitious names or “doing business as” names.

 

Sch. II-1



--------------------------------------------------------------------------------

SCHEDULE III

REPRESENTATIONS AND WARRANTIES WITH

RESPECT TO ELIGIBLE RECEIVABLES

The following representations and warranties are made by the Borrower with
respect to the Contracts related to Pledged Receivables which are designated as
being Eligible Receivables on a Facility Limit Certificate or a Monthly
Remittance Report, or are otherwise represented to the Lenders as being Eligible
Receivables, or are included as Eligible Receivables in any calculation set
forth herein.

1. Each such Contract represents the genuine, legal, valid, binding and full
recourse payment obligation of the Obligor thereunder, enforceable by the
Borrower in accordance with its terms and the Obligor, with respect to such
Contract (and any guarantor of the Obligor’s obligations thereunder), had full
legal capacity to execute and deliver such Contract and any other documents
related thereto.

2. [Intentionally Omitted.]

3. To the extent that such Contract consists of a payment schedule or promissory
note (if any), together with the “Master Agreement”, “Finance Agreement” or
similar agreement related thereto and incorporated by reference therein, each
other payment schedule or promissory note (if any) related to the same “Master
Agreement”, “Finance Agreement” or similar agreement is also a Contract related
to a Pledged Receivable. To the extent that such Contract consists of a “Master
Lease Schedule” or similar agreement together with a “Master Lease Agreement” or
similar agreement which is related to, and incorporated by reference therein,
each other “Master Lease Schedule” or similar agreement related to the same
“Master Lease Agreement” or similar agreement is also a Contract related to a
Pledged Receivable.

4. Reserved.

5. Each such Contract (i) was (a) originated by Originator in the ordinary
course of Originator’s business and Originator had all necessary licenses and
permits to originate Contracts in the State where the related Obligor and the
related Obligor Collateral were located or (b) purchased by Originator, in a
transaction that would constitute a “true sale” for bankruptcy purposes, from a
Person (a “Seller”) (other than Northern Leasing Systems, Inc. or any Affiliate
thereof) who originated such Contract in the ordinary course of Seller’s
business and who had all necessary licenses and permits to originate Contracts
in the State where the related Obligor and the related Obligor Collateral were
located, (ii) was sold by Originator to the Borrower under the Purchase and Sale
Agreement and the Borrower has all necessary licenses and permits to own
Receivables and enter into Contracts in the state where the related Obligor and
the related Obligor Collateral are located, (iii) contains customary and
enforceable provisions, such as to render the rights and remedies of the
Borrower (and any assignee thereof) adequate for realization against the
collateral security related thereto and (iv) provides for level Scheduled
Payments during the term of such Contract or such Contract is a Non-Level
Payment Contract.

 

Sch. III-1



--------------------------------------------------------------------------------

6. Each such Contract was originated by Originator or the Seller without any
fraud or material misrepresentation on the part of the related Obligor or
Originator or the Seller. Each such Contract was sold by Originator to the
Borrower without any fraud or material misrepresentation on the part of
Originator.

7. No such Contract is the subject of any litigation (other than as set forth in
any of the FDIC Documents or any Schedule thereto), nor is it subject to any
right of rescission, setoff, counterclaim or defense on the part of the Obligor
thereunder.

8. Each such Contract has had no provision thereof waived, amended, altered or
modified in any respect since its acquisition or origination by LEAF except in
conformity with the Credit and Collection Policy.

9. The Obligor, with respect to each such Contract, has a billing address in the
United States and, except as otherwise permitted in writing by the Lenders from
time to time, the Equipment which is the subject of each such Contract and all
other Obligor Collateral with respect thereto is located in the United States.

10. Each such Contract (i) is calculated at a fixed yield, (ii) is fully
amortizing in periodic installments over its remaining term (which may include a
Balloon Payment or Put Payment), (iii) has a remaining term of 180 months or
less and does not permit renewal or extension, (iv) provides for acceleration of
the Scheduled Payments thereunder if the related Obligor is in default under or
has otherwise violated or breached any material provision of such Contract,
(v) neither the Originator, the Servicer, the Borrower or any other Person has
applied any part of any cash collateral paid under such Contract to any of the
Scheduled Payments due under such Contract, and (vi) has not been assigned by
the related Obligor nor has there been any sub-lease of the Obligor Collateral.

11. [Intentionally Omitted.]

12. Each such Contract (i) is payable by a single Obligor, that is a corporate
Person, or, if the collateral is Equipment used in a business, an individual and
(ii) provides for the financing or lease of Obligor Collateral to be used in the
business of the related Obligor.

13. Each such Contract was originated in the United States and is denominated
and payable solely in United States Dollars.

14. Each such Contract (i) if a Lease Contract, contains “hell or high water”
provisions; (ii) requires the related Obligor to assume all risk of loss or
malfunction of the related Obligor Collateral; (iii) requires the related
Obligor to pay all maintenance, repair, insurance and taxes, together with all
other ancillary costs and expenses, with respect to the related Obligor
Collateral; and (iv) requires the related Obligor to pay, in full, when due, all
Scheduled Payments notwithstanding any casualty, loss or other damage to the
related Obligor Collateral.

15. Each such Contract is by its terms an absolute and unconditional obligation
of the related Obligor and is non-cancelable (in the case of a Lease Contract)
and non-cancelable and non-prepayable without the payment in full of principal
and accrued interest and finance charges prior to the expiration of the term of
such Contract (and, in the case of a Lease Contract, is non-prepayable

 

Sch. III-2



--------------------------------------------------------------------------------

without the payment in full of all of the periodic payments payable under the
terms of the related Lease Contract (including, without limitation, all
scheduled payments with respect to such Lease Contract, but excluding any
penalties, costs and fees with respect thereto)); such Contract does not provide
for the substitution, exchange or addition of any other items of Obligor
Collateral related to such Contract if the effect thereof would be to reduce or
extend the Scheduled Payments related thereto; and the rights with respect to
such Contract are assignable by Originator (and its successors and assigns,
including the Borrower) without the consent of or notice to any Person.

16. Each such Contract is in the form of one of the form contracts attached
hereto as Exhibit D-1, Exhibit D-2 or Exhibit D-3 or in a form otherwise
approved by the Servicer in compliance with the Credit and Collection Policy.

17. [Intentionally Omitted.]

18. All material requirements of applicable federal, state and local laws, and
regulations thereunder in respect of each such Contract, the origination
thereof, and the Obligor Collateral related thereto, have been complied with in
all respects.

19. The applicable Obligor (other than a lessee under a Lease Contract that is a
“true lease”) has good and marketable title to the Equipment which is the
subject of each such Contract and such Equipment is free and clear of all
Adverse Claims.

20. Each such Contract constitutes either an “Instrument” or “Chattel Paper” or
a “Payment Intangible” within the meaning of the UCC.

21. Each such Contract contains language by which the related Obligor grants a
security interest to Originator in the Obligor Collateral which is the subject
of each such Contract.

22. (A) The Originator shall have taken or caused to be taken all steps
necessary under all applicable law (including the filing of an Obligor Financing
Statement with respect to each such Contract) in order to cause a valid,
subsisting and enforceable perfected, first priority security interest to exist
in Originator’s favor in the Obligor Collateral securing each such Contract
(other than with respect to Equipment which has a value of less than $25,000 if
such Equipment is leased under Dollar Purchase Option Contracts or $50,000 if
such Equipment is leased under FMV Contracts), (B) Originator shall have
assigned the perfected, first priority security interest in the Obligor
Collateral referred to in clause (A) above to the Borrower pursuant to the
Purchase and Sale Agreement and (C) the Borrower shall have assigned the
perfected, first priority security interest in the Obligor Collateral referred
to in clause (A) above to the Collateral Agent pursuant to Section 2.11 hereof.

23. The Borrower has taken all steps necessary under all applicable law in order
to perfect the security interest of the Collateral Agent in (i) the Borrower’s
interest in the Obligor Collateral related to each such Contract (other than
Equipment which has a value of less than $25,000 if such Equipment is leased
under Dollar Purchase Option Contracts or $50,000 if such Equipment is leased
under FMV Contracts) and (ii) each such Contract and the Receivable, Related
Security and Other Conveyed Property related thereto (and the proceeds thereof),
and

 

Sch. III-3



--------------------------------------------------------------------------------

there exists in favor of the Collateral Agent as secured party, a valid,
subsisting and enforceable first priority perfected security interest in (i) the
Borrower’s interest in such Obligor Collateral and (ii) such Contract and the
Receivable, Related Security and Other Conveyed Property related thereto (and
the proceeds thereof) and such security interest is and shall be prior to all
other liens upon and security interests in (i) the Borrower’s interest in such
Obligor Collateral and (ii) such Contract and the Receivable, Related Security
and Other Conveyed Property related thereto (and the proceeds thereof) that now
exist or may hereafter arise or be created (other than Permitted Liens).

24. If the Obligor Collateral related to such Contract includes a Vehicle, such
Contract shall be a Loan Contract or a Dollar Purchase Option Contract, and the
Borrower or the Servicer shall have delivered to the applicable Registrar of
Titles an application for a Certificate of Title for such Vehicle satisfying the
Titling Requirements.

25. No such Contract is a Defaulted Receivable or, at the time of its Pledge
hereunder, a Delinquent Receivable.

26. Each such Contract is payable by an Obligor which is not subject to any
bankruptcy, insolvency, reorganization or similar proceeding.

27. The information pertaining to each such Contract set forth in the Schedule
of Contracts (as defined in the Purchase and Sale Agreement), the related
Assignment and each Facility Limit Certificate and Monthly Remittance Report is
true and correct in all respects.

28. With respect to each such Contract, by the Borrowing Date on which such
Contract is Pledged hereunder and on each relevant date thereafter, Originator
will have caused its master computer records relating to such Contract to be
clearly and unambiguously marked to show that such Contract has been Pledged
under this Agreement.

29. With respect to each such Contract there exists a Receivable File and such
Receivable File contains each item listed in the definition of Receivable File
with respect to such Contract and such Receivable File has been delivered to the
Custodian or will have been delivered to the Custodian in accordance with
Section 5.02 of the RLSA.

30. No such Contract has been repaid, prepaid, satisfied, subordinated or
rescinded, and the Obligor Collateral securing such Contract has not been
released from the lien of the Lenders in whole or in part (except for releases
of Equipment from a Contract prior to the date of the Pledge thereof and which
releases have been noted in the Collateral Receipt related to such document).

31. No such Contract was originated in, or is subject to the laws of, any
jurisdiction the laws of which would make unlawful, void or voidable the sale,
transfer, pledge and/or assignment of such Contract under this Agreement or the
Purchase and Sale Agreement, and Originator has not entered into any agreement
with any Obligor that prohibits, restricts or conditions the sale, transfer,
pledge and/or assignment of such Contract.

32. [Intentionally Omitted].

 

Sch. III-4



--------------------------------------------------------------------------------

33. No such Contract has been sold, transferred, assigned or pledged by
Originator to any Person other than the Borrower. Borrower has not taken any
action to convey any right to any Person that would result in such Person having
a right to payments due under any such Contract or payments received under the
related Insurance Policy or otherwise to impair the rights of the Borrower or
the Lenders in such Contract, the related Insurance Policy or any proceeds
thereof. There is an Insurance Policy in full force and effect with respect to
the Equipment related to such Contract if such Equipment had an Amortized
Equipment Cost over $100,000.

34. No such Contract is assumable by another Person in a manner which would
release the Obligor thereof from such Obligor’s obligations to Originator or the
Borrower.

35. There has been no default, breach, violation or event permitting
acceleration under the terms of any such Contract, and no condition exists or
event has occurred and is continuing that with notice, the lapse of time or both
would constitute a default, breach, violation or event permitting acceleration
under the terms of any such Contract, and there has been no waiver of any of the
foregoing.

36. No selection procedures adverse to the Borrower or any Lender have been
utilized in selecting any such Contract from all other similar Contracts
originated or purchased by Originator.

37. The Obligor Collateral related to any such Contract is not subject to any
tax or mechanic’s lien or any other Adverse Claim.

38. [Intentionally Omitted.]

39. The Borrower has delivered to the Custodian, in accordance with Section 5.02
of the RLSA, the sole original counterpart of each such Contract (or a true and
correct copy thereof) and such document constitutes the entire agreement between
the parties thereto in respect of the related Obligor Collateral.

40. Each such Contract is in full force and effect in accordance with its terms
and neither the Borrower nor the Obligor has or will have suspended or reduced
any payments or obligations due or to become due thereunder by reason of a
default by any other party to such Contract; there are no proceedings pending or
threatened asserting insolvency of such Obligor; there are no proceedings
pending or threatened wherein such Obligor, any other obligated party or any
Government Entity has alleged that such Contract is illegal or unenforceable.

41. The acquisition practices used by the Originator and the origination and
collection practices used by the Servicer with respect to each such Contract
have been in all respects customary in the equipment financing and servicing
business.

42. The Obligor Collateral related to each such Contract was properly delivered
to the Obligor in good repair and is in proper working order. Each Obligor has
accepted the related Equipment. The related Obligor is the end user of the
Equipment that is the subject of any such Contract and no Obligor has sublet the
Equipment to any other party.

 

Sch. III-5



--------------------------------------------------------------------------------

43. The Obligor with respect to any such Contract is not a merchant with respect
to the Equipment related to such Contract.

44. Except with respect to a breach of an Obligor’s right of quiet enjoyment of
the related Equipment, neither the operation of any of the terms of any such
Contract nor the exercise by the Borrower, the Servicer or the Obligor of any
right under any such Contract will render such Contract unenforceable in whole
or in part nor subject to any right of rescission, setoff, claim, counterclaim
or defense, and no such right of rescission, set-off, claim, counterclaim or
defense, including a defense arising out of a breach of the Obligor’s right of
quiet enjoyment of the Equipment, has been asserted with respect thereto.

45. The Borrower and the Servicer have duly fulfilled all obligations on their
part to be fulfilled under or in connection with the origination, acquisition
and assignment of such Contract, including, without limitation, giving any
notices and obtaining any consents necessary to effect the acquisition of such
Contract by the Borrower, and have done nothing to impair the rights of the
Borrower or any Lender in the Contract or payments with respect thereto.

46. Originator and the Servicer have duly fulfilled all obligations on their
part to be fulfilled under or in connection with the origination, acquisition
and assignment of such Contract, and have done nothing to impair the rights of
the Borrower in such Contract or payments with respect thereto. Originator, the
Servicer and Borrower have duly fulfilled all continuing obligations on their
part to be fulfilled under or in connection with such Contract.

47. [Intentionally Omitted].

48. The sale from the Originator to the Borrower of each such Contract and the
Other Conveyed Property and Related Security related thereto does not violate
the terms or provisions of any agreement to which the Borrower is a party or by
which it is bound.

49. The transfer, assignment and conveyance of the Contract and the Other
Conveyed Property and Related Security related thereto from the Originator to
the Borrower pursuant to the Purchase and Sale Agreement is not subject to nor
will result in any tax, fee or governmental charge payable by the Borrower or
any other Person to any federal, state or local government.

50. No such Contract (other than a “true lease”) may be (i) an executory
contract or (ii) in any event, deemed to be an executory contract or unexpired
lease subject to rejection by an Obligor under Section 365 of the Bankruptcy
Code in the event that a Bankruptcy Event has occurred with respect to such
Obligor.

51. Each such Contract contains enforceability provisions (i) permitting the
acceleration of the payments thereunder if the Obligor is in default under such
Contract and (ii) sufficient to enable the Borrower to repossess or foreclose
upon the Obligor Collateral related thereto.

52. Each such Contract generally contains provisions requiring the payment of
both interest and principal (or, in the case of a Lease Contract, lease
payments) in each calendar month or quarter during the term of such Contract.

 

Sch. III-6



--------------------------------------------------------------------------------

53. The promissory note, if any, related to each such Contract (i) was payable
to the Originator immediately prior to its transfer to the Borrower under the
Purchase and Sale Agreement, and (ii) was payable to the Borrower immediately
prior to its Pledge hereunder and has not been endorsed by Originator to any
Person other than the Borrower.

54. [Intentionally Omitted].

55. [Intentionally Omitted].

56. [Intentionally Omitted].

57. The vendor of the Equipment relating to such Receivable has received payment
in full from the Obligor prior to the Pledge of such Receivable hereunder and
has no remaining obligations with respect to such Equipment except for any
applicable warranty.

58. No such Contract provides for delivery and/or financing of any Equipment
after the Closing Date and there are no unperformed purchase or financing
commitments thereunder as of the Closing Date, and no such Contract contains any
unperformed purchase or financing commitments as of the Closing Date.

59. No Scheduled Payment under any Contract is delinquent for more than 30 days.

 

Sch. III-7



--------------------------------------------------------------------------------

SCHEDULE IV

CREDIT AND COLLECTION POLICY

Attached.

 

Sch. IV-1



--------------------------------------------------------------------------------

SCHEDULE V

EQUIPMENT CATEGORIES

 

AUTOMOTIVE

AWNINGS

BEAUTY SALON

BOOK OF BUSINESS

CLEANING EQUIPMENT

COMPUTERS

CONSTRUCTION

CONTAINERS

COPIERS

CREMATORIUMS

ELECTRONIC EQUIPMENT

ENGINEERING EQUIPMENT

FARMING EQUIPMENT

FEES

FITNESS & RECREATIONAL EQUIP

FIXTURES

FURNITURE & FURNISHINGS

GAS PUMPS

GOLF CARS

HEATING & AIR EQUIPMENT

INDUSTRIAL CYLINDERS

LANDSCAPE & GARDENING EQUIP

LAUNDRY & DRYCLEANING EQUIP

LEASEHOLD IMPROVEMENTS

LOCK BOXES

MACHINE TOOL EQUIPMENT

MAILING EQUIPMENT

MANUFACTURING EQUIPMENT

MEDICAL EQUIPMENT

MOBILE COMMUNICATIONS

MOBILE/PORTABLE EQUIPMENT

NEW CONSTRUCTION

OFFICE EQUIPMENT

PLUMBING

PORTABLE TOILETS

POS SYSTEMS

PRINTING EQUIPMENT

REFUSE CONTAINERS

RENTAL EQUIPMENT

RENTAL PROPANE TANKS

RENTAL WATER BOTTLES/COOLERS

RESTAURANT EQUIPMENT

RETAIL EQUIPMENT

 

Sch. V-1



--------------------------------------------------------------------------------

SECURITY SYSTEMS

SIGNS

SOFTWARE

TANNING EQUIPMENT

TELEPHONE SYSTEMS

TITLE EQUIPMENT

VENDING

VIDEO EQUIPMENT

WATER SYSTEMS

WORKING CAPITAL LOAN

 

* The above categories are subject to change based upon LEAF operations.

 

Sch. V-2



--------------------------------------------------------------------------------

SCHEDULE VI

ADDRESSES FOR NOTICE

LEAF Capital Funding III, LLC

c/o LEAF Funding Inc.

One Commerce Square

2005 Market Street, 15th Floor

Philadelphia, PA 19103

Attention: Matthew Goldenberg

Facsimile No.: (215) 640-6370

Confirmation No.: (215) 231-7070

LEAF Financial Corporation

One Commerce Square

2005 Market Street, 15th Floor

Philadelphia, PA 19103

Attention: Miles Herman

Facsimile No.: (215) 640-6363

Confirmation No.: (215) 717-3358

Morgan Stanley Capital Services Inc.

Transaction Management Group

1585 Broadway

New York, NY 10036-8293

Attention: Chief Legal Officer

Facsimile No.: 001-212-507-4022

Morgan Stanley Credit

750 Seventh Avenue

New York, NY 10019

Facsimile No.: (212) 507-5890

E-mail: spvmonthlyreport@morganstanley.com

Morgan Stanley Bank, N.A.

1221 Ave of the Americas, 27th Floor

New York, NY 10020

Attention: Stephen Holmes

Facsimile No.: (212) 507-4859

Confirmation No.: (212) 762-6220

Morgan Stanley Asset Funding Inc.

1221 Ave of the Americas, 27th Floor

New York, NY 10020

Attention: Stephen Holmes

Facsimile No.: (212) 507-4859

Confirmation No.: (212) 762-6220

 

Sch. VI-1



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc

600 Washington Blvd

Stamford, CT 06901

Attention: Kathleen O’Connor, Asset-Backed Operations

Facsimile No.: (203) 618-2148

Confirmation Nos.: (203) 618-2384

Email: kathleen.oconnor@rbs.com

U.S. Bank National Association

EP-MN-WS3D

60 Livingston Ave.

St. Paul, MN 55107

Attention: Diane Reynolds

Facsimile No.: (651) 495-8090

Confirmation No.: (651) 495-3923

Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services)

U.S. Bank Portfolio Services

1310 Madrid Street

Marshall, MN 56258

Attention: Joe Andries

Facsimile No.: (866) 806-0775

Confirmation No.: (507) 532-7129

 

Sch. VI-2



--------------------------------------------------------------------------------

SCHEDULE VII

REMITTANCE REPORT INFORMATION

[TO BE AGREED UPON BY COLLATERAL AGENT AND SERVICER]

 

Sch. VII-1



--------------------------------------------------------------------------------

SCHEDULE IX

CUMULATIVE NET LOSS RATE PERCENTAGES

 

Calendar
Month
Ending

   Related
Scheduled
Remittance
Date    Cumulative
Net Loss Rate
Percentage   09/30/08    10/23/08    2.30 %  10/31/08    11/23/08    2.50 % 
11/30/08    12/23/08    2.70 %  12/31/08    01/23/09    3.00 %  01/31/09   
02/23/09    3.28 %  02/28/09    03/23/09    3.46 %  03/31/09    04/23/09    3.56
%  04/30/09    05/23/09    3.60 %  05/31/09    06/23/09    4.10 %  06/30/09   
07/23/09    4.20 %  07/31/09    08/23/09    4.40 %  08/31/09    09/23/09    4.60
%  09/30/09    10/23/09    4.80 %  10/31/09    11/23/09    4.90 %  11/30/09   
12/23/09    4.96 %  12/31/09    01/23/10    5.06 %  01/31/10    02/23/10    5.11
%  02/28/10    03/23/10    5.15 %  03/31/10    04/23/10    5.25 %  04/30/10   
05/23/10    5.30 %  05/31/10    06/23/10    5.35 %  06/30/10    07/23/10    5.40
%  07/31/10    08/23/10    5.48 %  08/31/10    09/23/10    5.54 %  09/30/10   
10/23/10    5.61 %  10/31/10    11/23/10    5.69 %  11/30/10    12/23/10    5.74
%  12/31/10    01/23/11    5.79 %  01/31/11    02/23/11    5.84 % 

 

Sch. IX-1



--------------------------------------------------------------------------------

02/28/11    03/23/11    5.85 %  03/31/11    04/23/11    5.86 %  04/30/11   
05/23/11    5.87 %  05/31/11    06/25/11    5.88 %  06/30/11    07/23/11    5.89
%  07/31/11    08/23/11    5.90 %  08/31/11    09/23/11    5.90 %  09/30/11   
10/23/11    5.90 %  10/31/11    11/23/11    5.90 %  11/30/11    12/23/11    5.90
%  12/31/11    01/23/12    5.90 %  01/31/12    02/23/12    5.90 %  02/29/12   
03/23/12    5.90 %  03/31/12    04/23/12    5.90 %  04/30/12    05/23/12    5.90
%  05/31/12    06/23/12    5.90 %  06/30/12    07/23/12    5.90 %  07/31/12   
08/23/12    5.90 %  08/31/12    09/23/12    5.90 %  09/30/12    10/23/12    5.90
%  10/31/12    11/23/12    5.90 % 

 

Sch. IX-2



--------------------------------------------------------------------------------

SCHEDULE 2.04(a)

RBS LOAN AGREEMENT PRIORITY OF PAYMENTS

(a) Remittance Date Transfers From Collection Account. The Servicer shall, and
if the Servicer fails to do so the Collateral Agent shall, by 10:00 a.m. (St.
Paul, Minnesota time) on each Remittance Date, direct the Lenders’ Bank to
transfer collected funds held by the Lenders’ Bank in the Collection Account
which were remitted to the Collection Account during the Collection Period with
respect to such Remittance Date (“Available Funds”), in the following amounts
and priority:

(i) to the Borrower, in an amount equal to such funds which were paid by
Obligors with respect to their obligation under the related Contracts to pay any
taxes (it being agreed by the Borrower that such amount shall be promptly paid
to the taxing authorities entitled thereto), together with (provided the current
Scheduled Payment has been paid in full) late fees, interest on overdue amounts
and other amounts not in respect of Scheduled Payments;

(ii) to the related Qualifying Swap Counterparty under each Qualifying Interest
Rate Swap, if any, in an amount equal to (and for the payment of) all amounts
which are due and payable by the Borrower to such Qualifying Swap Counterparty
on such Remittance Date, pursuant to the terms of the applicable Qualifying
Interest Rate Swap or this Agreement;

(iii) to the Custodian, the Custodian’s Fee;

(iv) to the Servicer in an amount equal to the Servicing Fee which is accrued
and unpaid as of the last day of the immediately preceding Fee Period;

(v) to the Custodian, any indemnification amounts then due and payable to the
Custodian;

(vi) (A) first, to each Class A Lender, in an amount equal to (and for the pro
rata payment of) interest (including post-petition interest) on its Class A
Loans which is accrued and unpaid as of the last day of the immediately
preceding Fee Period; and then (B) second, to each Class B Lender, in an amount
equal to (and for the pro rata payment of) interest (including post-petition
interest) on its Class B Loans which is accrued and unpaid as of the last day of
the immediately preceding Fee Period;

(vii) (A) to the holders of the Class A Notes, all remaining amounts to pay
principal of the Class A Notes until the principal amount of all Class A Notes
shall have been paid in full, and (B) thereafter, to the holders of the Class B
Notes until the principal amount of all Class B Notes shall have been paid in
full;

(viii) (A) first, to the Class A Lenders, pro rata, in an amount equal to the
aggregate amount of all other Obligations then due from the Borrower to the
Class A

 

Sch. 2.04(a)-1



--------------------------------------------------------------------------------

Lenders or any Affected Party hereunder related to the Class A Lenders for the
account of such parties as applicable; and then (B) second, to the Class B
Lenders, pro rata, in an amount equal to the aggregate amount of all other
Obligations then due from the Borrower to the Class B Lenders or any Affected
Party hereunder related to the Class B Lenders for the account of such parties
as applicable;

(ix) to the Servicer in an amount equal to any Servicer Advances (and amounts to
be reimbursed as Servicer Advances pursuant to Section 6.19) not previously
reimbursed to the Servicer;

(x) Reserved; and

(xi) to the Collateral Agent under the MS Loan Agreement for application in
accordance with the priority of payments set forth in Section 2.04(a) of the MS
Loan Agreement;

it being understood and agreed that for the avoidance of doubt, all terms used
in this Section 2.04(a) shall have the meanings set forth in the RBS Loan
Agreement.

 

Sch. IX-2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF FACILITY LIMIT CERTIFICATE

FACILITY LIMIT CERTIFICATE

                , 200    

 

To: Morgan Stanley Asset Funding Inc.

     1221 Ave of the Americas, 27th Floor

     New York, NY 10020

     Attn: Stephen Holmes

The Royal Bank of Scotland plc

600 Washington Blvd

Stamford, CT 06901

Attention: Kathleen O’Connor, Asset-Backed Operations

Ladies and Gentlemen:

Reference is made to the Receivables Loan and Security Agreement dated as of
November 1, 2007 (the “Loan Agreement”), among LEAF Capital Funding III, LLC,
(the “Borrower”), Leaf Financial Corporation, as the Servicer, Morgan Stanley
Asset Funding Inc., as Class A Lender, The Royal Bank of Scotland plc, as
Class A Lender, Morgan Stanley Asset Funding Inc., as Class B Lender, The Royal
Bank of Scotland plc, as Class B Lender, U.S. Bank National Association, as the
Custodian and the Lenders’ Bank, and Lyon Financial Services, Inc. (d/b/a U.S.
Bank Portfolio Services), as the Backup Servicer. Capitalized terms used herein
but not defined herein shall have the meanings assigned to such terms in the
Loan Agreement.

In accordance with Section 6.10(c) of the Loan Agreement, the Borrower hereby
certifies that, after giving effect to the Borrowing requested to occur on
                , 200__:

 

  (1) (a) the Facility Amount under the Loan Agreement does not exceed the
Facility Limit, and (b) the outstanding principal amount of the Class A Notes
does not exceed the Class A Facility Limit;

 

  (2) no Program Termination Event or Event of Default exists; and

 

  (3) if the Borrowing is to be secured by Receivables, no Termination Event
exists;

 

Exh. A-1



--------------------------------------------------------------------------------

The Borrower hereby further certifies that attached hereto as Schedule A are
true and correct calculations evidencing the accuracy of the statements set
forth in paragraphs (1) and, as applicable, (2) above.

 

Very truly yours,

 

LEAF CAPITAL FUNDING III, LLC

By:       Name:   Miles Herman   Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REQUIRED DATA FIELDS

 

(a) Obligor lease number;

 

(b) Obligor name;

 

(c) Reserved;

 

(d) Obligor Credit risk rating (if available);

 

(e) Collateral location (city and state);

 

(f) Reserved;

 

(g) Equipment category/type;

 

(h) Non Level Payment Contract flag;

 

(i) Balloon flag and put payment flag;

 

(j) Stand Alone Working Capital Loan Flag;

 

(k) New/used flag (if available);

 

(l) Lease type (true/installment);

 

(m) Serial Number (if available);

 

(n) SIC Code (if available);

 

(o) Vendor;

 

(p) Commencement Date

 

(q) Maturity Date;

 

(r) Date Next Due;

 

(s) Original Term;

 

(t) Remaining Term;

 

(u) Payment Frequency;

 

(v) Original Receivable Balance;

 

(w) Current Receivable Balance;

 

Exh. B-1



--------------------------------------------------------------------------------

(x) Original Equipment Cost;

 

(y) Amortized Equipment Cost;

 

(z) Scheduled Payment; and

(aa) Discounted Balance.

 

Exh. B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF MONTHLY REMITTANCE REPORT

(See attached.)

 

Exh. C-1



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF LEASE CONTRACT

(See attached.)

 

Exh. D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF LOAN CONTRACT

(See attached.)

 

Exh. D-2-1



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF LOAN CONTRACT

(See attached.)

 

Exh. D-3-1



--------------------------------------------------------------------------------

EXHIBIT E

VEHICLE LIENHOLDER NOMINEE AGREEMENT

THIS VEHICLE LIENHOLDER NOMINEE AGREEMENT (this “Agreement”) is made as of
                , 2007, among                  (the “Lienholder”), as
Lienholder, LEAF CAPITAL FUNDING III, LLC (THE “BORROWER”), MORGAN STANLEY ASSET
FUNDING INC., AS CLASS A LENDER, THE ROYAL BANK OF SCOTLAND PLC, AS CLASS A
LENDER, MORGAN STANLEY ASSET FUNDING INC., AS CLASS B LENDER, AND THE ROYAL BANK
OF SCOTLAND PLC, AS CLASS B LENDER (COLLECTIVELY, THE “LENDERS”).

WHEREAS, from time to time LEAF Funding, LLC (“Funding”) may acquire an
ownership or security interest in certain Contracts;

WHEREAS, Lienholder appears as the lienholder of record on the Titles for the
Vehicles sold or leased under such Contracts;

WHEREAS, from time to time Funding may sell to the Borrower certain of such
Contracts and all of its right, title and interest in the related Vehicles, and

WHEREAS, the Borrower shall pledge, inter alia, such Contracts and the
Borrower’s security interest in each such Vehicle, to the Lenders in order to
secure loans being advanced to the Borrower by, and the other obligations of the
Borrower to, the Lenders (the “Loan Transactions”); and

WHEREAS, due to the administrative difficulty and costs of amending the Titles
of the Vehicles to note thereon (i) the security interest of the Borrower in
such Vehicles and (ii) the security interest of the Lenders in the security
interest of the Borrower in such Vehicles, the Titles to the Vehicles will not
be amended to note such security interests of the Borrower and the Lenders but
instead, from and after the date hereof, the Lienholder will act as the
Borrower’s and the Lenders’ respective nominee lienholder with respect to the
Vehicles pursuant to the terms hereof;

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

1. Term. This Agreement will commence on the date hereof and will remain in full
force and effect until the Collection Date.

2. Appointment of Nominee Lienholder. The Borrower and the Lenders hereby
appoint the Lienholder as their nominee lienholder, in a representative
capacity, with respect to the Vehicles, and the Lienholder hereby agrees to
serve in such capacity as described herein.

 

Exh. E-1



--------------------------------------------------------------------------------

The Lienholder hereby agrees that all of its right, title, interest (which is
solely as stated lienholder on the Titles) in and to the Vehicles shall be
solely for the respective benefit of the Borrower and the Lenders. As stated
lienholder on the Titles to all of such Vehicles, the Lienholder agrees to take
any and all reasonable actions as the Borrower (with the consent of the Lenders)
or the Lenders may request in writing with respect to the Titles including,
without limitation, all actions for which the Lienholder’s consent, waiver,
release, vote or signature (or other action of similar nature) is necessary or
advisable in the judgment of the Borrower or the Lenders in order to maintain,
preserve and protect the Borrower’s security interest in such Vehicles and the
Lenders’ security interest in the Borrower’s security interest in such Vehicles
and if the Lienholder fails to take any or all such actions, the Lenders or any
designee of the Lenders may take such actions at the sole expense of the
Borrower, and the Lienholder hereby grants to the Lenders and any such designee
an irrevocable power of attorney and license to take any and all such actions in
the Lienholder’s name and on behalf of the Lienholder.

3. Interests in the Vehicles. Notwithstanding the fact that the Lienholder will
be and remain noted as first lienholder (which is solely as stated lienholder)
on the Titles to the Vehicles from time to time pledged to the Borrower and
repledged to the Lenders, each party hereto hereby agrees that, on and after the
date hereof:

(i) except as set forth in subsection (ii) below and subject to the terms of any
agreement between the Borrower and the Lenders, the Borrower is entitled to all
incidents, benefits and risks of a holder of a first priority perfected security
interest or ownership in and lien on the Vehicles;

(ii) subject to the terms of any agreement between the Borrower and the Lenders,
the Lenders is entitled to all incidents, benefits and risks of a holder of a
first priority perfected security interest in and lien on the Borrower’s first
priority perfected security interest in and lien on the Vehicles and the right
to exercise or cause the exercise of all remedies with respect to the Vehicles,
including the right to repossess, sell and otherwise transfer and dispose of the
Vehicles at the times and subject to the terms of the Contract with the Obligor
relating to such Vehicle;

(iii) the Lienholder has no direct (or indirect) ownership or other rights or
interest (including any security interest) in any of the Vehicles;

(iv) the Lienholder will not take any action with respect to the Vehicles unless
such action is consented to by the Lenders; and

(v) the Lienholder shall not represent to any lender, financing source or other
Person, that it has, or in any other manner hold itself out as having, any
direct or indirect ownership interest or any other rights or interests
(including any security interest) in any of the Vehicles, except for any rights
it may have as nominee lienholder hereunder with respect to the Vehicles.

On the Collection Date, the Lienholder shall, at the expense of the Borrower,
return the Titles to the Borrower along with a power of attorney, if necessary
to substitute Borrower or Lenders as stated lienholder on all Titles, and the
Lienholder shall have no further responsibility for removing the Lienholder as
stated lienholder on the Titles.

 

Exh. E-2



--------------------------------------------------------------------------------

4. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter of this Agreement and
supersedes any prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof.

5. Remittance of Proceeds. In the event that Lienholder receives any insurance
proceeds or other payments or proceeds in respect of the Vehicles, it shall hold
the same in trust and notify the Borrower and the Lenders of the receipt
thereof, and shall remit promptly such payments or proceeds to the account
specified by the Lenders as set forth herein, or as otherwise identified by the
Lenders from time to time by written notice, but in no event later than the
fifth day following receipt of such payments or proceeds.

6. Documentation. From and after the date hereof, to the extent that Lienholder
from time to time receives any certificate of title or notifications of
lienholder status relating to any Vehicle, Lienholder shall promptly forward the
same to U.S. Bank (or, following the delivery of written notice from Lenders to
such effect, the Lenders).

7. Nonpetition. Lienholder hereby agrees that it will not institute against, or
join any other person or entity in instituting against Borrower any proceeding
under any bankruptcy, reorganization, liquidation or insolvency law or statute
now or hereafter in effect in any jurisdiction until two years and one day shall
have elapsed since the payment in full of all indebtedness and other obligations
owed by Borrower to the Lenders, Lenders’ Bank and Collateral Agent with respect
to the Loan Transactions.

8. Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither the Lienholder nor the Borrower may assign either this
Agreement or any of its respective rights, interests, or obligations hereunder
without the prior written approval of the Lenders.

9. Counterparts. This Agreement may be executed in separate counterparts, each
of which will be deemed an original but all of which together will constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

10. Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

11. Notices. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder will be deemed duly given if (and then two business days
after) it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient as set forth below:

If to the Lienholder:

 

Exh. E-3



--------------------------------------------------------------------------------

If to the Borrower:

LEAF Capital Funding III, LLC

One Commerce Square

2005 Market Street, 15th Floor

Philadelphia, PA 19103

Attention: Miles Herman

Facsimile No.: (215) 640-6363

Confirmation No.: (215) 717-3358

If to the Lenders:

Morgan Stanley Asset Funding Inc.

1221 Ave of the Americas, 27th Floor

New York, NY 10020

Attention: Stephen Holmes

Facsimile No.: (212) 507-4859

Confirmation No.: (212) 762-6220

The Royal Bank of Scotland plc

600 Washington Blvd

Stamford, CT 06901

Attention: Kathleen O’Connor, Asset-Backed Operations

Facsimile No.: (203) 618-2148

Confirmation Nos.: (203) 618-2384

Email: kathleen.oconnor@rbs.com

Any party hereto may give written notice, request, demand, claim, or other
communication hereunder using any other means (including personal delivery,
expedited courier, messenger service, telecopy, telex, ordinary mail, or
electronic mail), but no such notice, request, demand, claim, or other
communication will be deemed to have been duly given unless and until it is
actually received by the intended recipient. Any party hereto may change the
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.

12. Governing Law. This agreement shall, in accordance with section 5-1401 and
5-1402 of the General Obligations Law of the State of New York, be governed by
the laws of the State of New York, without regard to any conflicts of law
principles thereof that would call for the application of the laws of any other
jurisdiction.

13. Consent to Jurisdiction; Waiver of Jury Trial; Etc. Any legal action or
proceeding with respect to this agreement may be brought in the courts of the
State of New York or of the United States of America for the Southern District
of New York, and, by execution and delivery of this agreement, each party hereto
hereby accepts for itself and in respect of its property, generally and
unconditionally, the nonexclusive jurisdiction of the aforesaid courts. Each
party hereby irrevocably waives, in connection with any such action or
proceeding, (i) trial

 

Exh. E-4



--------------------------------------------------------------------------------

by jury, (ii) to the extent it may effectively do so under applicable law, any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any such action or proceeding in such respective jurisdictions and
(iii) the right to interpose any set-off, counterclaim or cross-claim (unless
such set-off, counterclaim or cross-claim could not, by reason of any applicable
federal or state procedural laws, be interposed, pleaded or alleged in any other
action).

14. Amendments and Waivers. No amendment of any provision of this Agreement will
be valid unless the same will be in writing and signed by each of the parties
hereto. No waiver by the Lenders of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, will be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any such prior or subsequent occurrence.

15. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

16. Definitions. Capitalized terms used herein but not previously defined herein
have the following meanings:

(vi) “Collection Date” means the date on which (a) the aggregate outstanding
principal amount of the loans under the Loan Transactions have been repaid in
full and all interest and fees and all other obligations of the Borrower
thereunder have been paid in full, and (b) the Lenders shall have no further
obligation to make additional loans.

(vii) “Contract” means a finance lease contract or a secured loan contract with
respect to one or more Vehicles and includes the rights to all payments from the
Obligor thereunder.

(viii) “Obligor” means each person obligated to make payments under a Contract
and which is the owner or co-owner of the related Vehicle(s).

(ix) “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture, government (or any agency or
political subdivision thereof) or other entity.

(x) “Registrar of Titles” means with respect to any state, the governmental
agency or body responsible for the registration of, and the issuance of
certificates of title relating to, motor vehicles and liens thereon.

(xi) “Servicer” means LEAF Financial Corporation.

(xii) “State” means one of the fifty states of the United States of America or
the District of Columbia.

 

Exh. E-5



--------------------------------------------------------------------------------

(xiii) “Title” means with respect to a Vehicle, (i) if such Vehicle is
registered in Florida, (x) to the extent the related Receivable has been
originated by Funding, an original certificate of title or (y) to the extent the
related Receivable has been originated by a Person other than Funding, (A) an
original certificate of title or (B) if the original certificate of title has
been sent to the registered owner of such Vehicle, an original computer
confirmation of lien, (ii) if such Vehicle is registered in Kansas, a true copy
of the application for certificate of title and registration, (iii) if such
Vehicle is registered in Kentucky, an original notice of lien, (iv) if such
Vehicle is registered in Maryland, an original notice of security interest
filing, (v) if such Vehicle is registered in Minnesota, an original lien card,
(vi) if such Vehicle is registered in Missouri, an original notice of recorded
lien, (vii) if such Vehicle is registered in Montana, a true copy of the
application for certificate of title, (viii) if such Vehicle is registered in
New York, an original notice of lien, (ix) if such Vehicle is registered in
Oklahoma, an original, file-stamped lien entry form, (x) if such Vehicle is
registered in Wisconsin, an original lien confirmation card or (xi) if such
Vehicle is registered in any other State, an original certificate of title, in
each case issued by the Registrar of Titles of the applicable State listing the
lienholder of record with respect to such Vehicle (it being understood and
agreed that solely for purposes of clauses (i) through (x) above (other than
clauses (i)(x) and (i)(y)(A)), the “original” of any document required thereby
shall consist of whatever documentation has been issued by the Registrar of
Titles of the related State to the lienholder).

(xiv) “Vehicle” means a new or a used automobile, minivan, sports utility
vehicle, light duty truck or heavy duty truck in which Borrower or Funding has
acquired an ownership or security interest.

[Signature page to follow.]

 

Exh. E-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

[LIENHOLDER] By:       Name:       Title:    

LEAF CAPITAL FUNDING III, LLC,
as Borrower

By:       Name:       Title:    

MORGAN STANLEYASSET FUNDING INC.,
AS CLASS A LENDER

By:       Name:       Title:    

THE ROYAL BANK OF SCOTLAND PLC,
as Class A Lender

By:   Greenwich Capital Markets, Inc., as agent By:       Name:       Title:    

 

Exh. E-7



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,
as Class B Lender

By:   Greenwich Capital Markets, Inc., as agent By:       Name:       Title:    

MORGAN STANLEY ASSET FUNDING INC.,
as Class B Lender

By:       Name:       Title:    

 

Exh. E-8



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF BORROWING

NOTICE OF BORROWING

November __, 2007

 

To: Morgan Stanley Asset Funding Inc.

  1221 Ave of the Americas, 27th Floor

  New York, NY 10020

  Attn: Stephen Holmes

Notice of Borrowing No.: [1]

Gentlemen:

Reference is made to the Receivables Loan and Security Agreement dated as of
November 1, 2007 (the “Loan Agreement”), among LEAF Capital Funding III, LLC,
(the “Borrower”), Leaf Financial Corporation, as the Servicer, Morgan Stanley
Asset Funding Inc., as Class A Lender and as Class B Lender, U.S. Bank National
Association, as the Custodian and the Lenders’ Bank, and Lyon Financial
Services, Inc. (d/b/a U.S. Bank Portfolio Services) as the Backup Servicer.
Capitalized terms used herein but not defined herein shall have the meanings
assigned to such terms in the Loan Agreement.

In accordance with Sections 2.02(b) and 6.10(c) of the Loan Agreement, the
Borrower hereby certifies that, after giving effect to the Borrowing requested
to occur on November 7, 2007:

Requested aggregate amount of Borrowing:

Class A Loan: $            

Class B Loan: $            

Requested date of Borrowing: November 7, 2007

In connection with this Borrowing we Pledge to you the Eligible Receivables set
forth on the Schedule of Receivables attached hereto.

 

Exh. F-1



--------------------------------------------------------------------------------

Payments in connection with this Borrowing should be deposited to the following
account:                                         .

(Signature page to follow)

 

Exh. F-2



--------------------------------------------------------------------------------

Very truly yours,

 

LEAF CAPITAL FUNDING III, LLC

By:      

Name:  Miles Herman

Title:    Vice President

 

Exh. F-3



--------------------------------------------------------------------------------

EXHIBIT G

Reserved.

 

Exh. G-1



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF CLASS A NOTE

CLASS A NOTE

 

US $[____________]

  

New York, New York

  

May __, 2008

FOR VALUE RECEIVED, LEAF Capital Funding III, LLC, a Delaware limited liability
company (the “Borrower”), promises to pay to the order of [MORGAN STANLEY ASSET
FUNDING INC.][ THE ROYAL BANK OF SCOTLAND PLC] (the “Lender”) the principal
amount of $[                            ] made by Lender to Borrower pursuant to
the Receivables Loan and Security Agreement, dated as of November 1, 2007, as
amended or modified (the “RLSA”), among the undersigned, LEAF Financial
Corporation, as Servicer, the Lender, in its capacity as a Class A Lender, the
other Class A Lenders from time to time party thereto, the Class B Lenders from
time to time party thereto, Morgan Stanley Bank, N.A., as Collateral Agent, U.S.
Bank National Association, as the Custodian and the Lenders’ Bank, and Lyon
Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services). Such principal
payments shall be made in the amounts and on the dates provided for in the RLSA;
provided, however, that the entire unpaid principal amount of this Class A Note
shall be due and payable on the Facility Maturity Date. Borrower also promises
to pay interest on the unpaid principal amount of the Class A Loan on the dates
and at the rate or rates provided for in the RLSA. All such payments of
principal and interest shall be made in the currencies and at the offices
required under the RLSA.

This Class A Note is one of the promissory notes referred to in Section 2.01(b)
of the RLSA and is subject to all terms of the RLSA. Terms defined in the RLSA
are used herein with the same meanings.

The Borrower hereby expressly waives presentment, demand, notice of protest and
all other further demands and further notices in connection with the delivery,
acceptance, performance, default or enforcement of this Class A Note and RLSA,
and an action for amounts due hereunder or thereunder shall immediately accrue.

The Class A Loan by Lender, the respective dates on which the principal is due
and all repayments of the principal thereof shall be recorded by Lender pursuant
to its normal business practice; provided that the failure of Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
under the first paragraph of this Class A Note or under the RLSA.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Reference is made to the RLSA for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

 

LEAF CAPITAL FUNDING III, LLC By:       Name:   Title:

 

Exh. H-1-3



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF CLASS B NOTE

CLASS B NOTE

 

US $[___________]

  

New York, New York

  

May __, 2008

FOR VALUE RECEIVED, LEAF Capital Funding III, LLC, a Delaware limited liability
company (the “Borrower”), promises to pay to the order of [MORGAN STANLEY ASSET
FUNDING INC.][THE ROYAL BANK OF SCOTLAND PLC] (the “Lender”) the principal
amount of $[                                ] in accordance with the Receivables
Loan and Security Agreement, dated as of November 1, 2007, as amended or
modified (the “RLSA”), among the undersigned, LEAF Financial Corporation, as
Servicer, the Class A Lenders from time to time party thereto, the Lender, in
its capacity as a Class B Lender, the other Class B Lenders from time to time
party thereto, Morgan Stanley Bank, N.A., as Collateral Agent, U.S. Bank
National Association, as the Custodian and the Lenders’ Bank, and Lyon Financial
Services, Inc. (d/b/a U.S. Bank Portfolio Services). Such principal payments
shall be made in the amounts and on the dates provided for in the RLSA;
provided, however, that the entire unpaid principal amount of this Class B Note
shall be due and payable on the Facility Maturity Date. Borrower also promises
to pay interest on the unpaid principal amount of this Class B Note on the dates
and at the rate or rates provided for in the RLSA. All such payments of
principal and interest shall be made in the currencies and at the offices
required under the RLSA.

This Class B Note is one of the promissory notes referred to in Section 2.01(b)
of the RLSA and is subject to all terms of the RLSA. Terms defined in the RLSA
are used herein with the same meanings.

The Borrower hereby expressly waives presentment, demand, notice of protest and
all other further demands and further notices in connection with the delivery,
acceptance, performance, default or enforcement of this Class B Note and RLSA,
and an action for amounts due hereunder or thereunder shall immediately accrue.

The original principal amount of this Class B Note, the respective dates on
which the principal is due and all repayments of the principal thereof shall be
recorded by Lender pursuant to its normal business practice; provided that the
failure of Lender to make any such recordation or endorsement shall not affect
the obligations of the Borrower under the first paragraph of this Class B Note
or under the RLSA.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Reference is made to the RLSA for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

 

LEAF CAPITAL FUNDING III, LLC By:       Name:   Title:

 

Exh. H-2-2



--------------------------------------------------------------------------------

EXHIBIT I

CLOSING CHECKLIST

 

Exh. I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OR POWER OF ATTORNEY

 

Exh. J-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I        DEFINITIONS

   1

Section 1.01

   Certain Defined Terms    1

Section 1.02

   Other Terms    31

Section 1.03

   Interpretation following Collateral Split    31

Section 1.04

   Computation of Time Periods    31

ARTICLE II        THE RECEIVABLES FACILITY

   31

Section 2.01

   Borrowings    31

Section 2.02

   The Borrowing    31

Section 2.03

   Determination of Interest Periods and Interest Rates    32

Section 2.04

   Remittance Procedures    33

Section 2.05

   Reserved    35

Section 2.06

   Reserved    35

Section 2.07

   Payments and Computations, Etc.    35

Section 2.08

   Fees    36

Section 2.09

   Increased Costs; Capital Adequacy    36

Section 2.10

   Collateral Assignment of Agreements    37

Section 2.11

   Grant of a Security Interest    38

Section 2.12

   Evidence of Debt    39

Section 2.13

   Release of Pledged Receivables    39

Section 2.14

   Treatment of Amounts Paid by the Borrower    40

Section 2.15

   Prepayment; Certain Indemnification Rights; Termination    40

ARTICLE III        CONDITIONS OF LOANS

   41

Section 3.01

   Conditions Precedent to Borrowing    41

Section 3.02

   Conditions Precedent to All Borrowings    41

Section 3.03

   Advances Do Not Constitute a Waiver    44

ARTICLE IV        REPRESENTATIONS AND WARRANTIES

   44

Section 4.01

   Representations and Warranties of the Borrower    44

Section 4.02

   Representations and Warranties of the Servicer    47

Section 4.03

   Resale of Receivables Upon Breach of Covenant or Representation and Warranty
by Borrower    50

Section 4.04

   Representations and Warranties of the Lenders    50

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE V        GENERAL COVENANTS OF THE BORROWER, THE SERVICER AND CERTAIN
OTHER PARTIES

   50

Section 5.01

   General Covenants    50

Section 5.02

   Check-in Requirements    55

Section 5.03

   Delivery of Servicing Agreement Electronic Images to the Backup Servicer   
56

Section 5.04

   Covenant of Lenders, Collateral Agent and Lenders’ Bank    56

ARTICLE VI        ADMINISTRATION AND SERVICING; CERTAIN COVENANTS

   57

Section 6.01

   Appointment and Designation of the Servicer    57

Section 6.02

   Collection of Receivable Payments; Modification and Amendment of Receivables;
Lockbox Account Agreements    59

Section 6.03

   Realization Upon Receivables    59

Section 6.04

   Insurance Regarding Equipment    60

Section 6.05

   Maintenance of Security Interests in Obligor Collateral    60

Section 6.06

   Pledged Receivable Receipts    61

Section 6.07

   No Rights of Withdrawal    61

Section 6.08

   Permitted Investments    61

Section 6.09

   Servicing Compensation    62

Section 6.10

   Reports to the Lenders and the Backup Servicer; Account Statements; Servicing
Information    62

Section 6.11

   Statements as to Compliance; Financial Statements    63

Section 6.12

   Access to Certain Documentation; Obligors; Background Check    66

Section 6.13

   Backup Servicer    67

Section 6.14

   Additional Remedies of Lenders Upon Event of Default    71

Section 6.15

   Waiver of Defaults    71

Section 6.16

   Maintenance of Certain Insurance    71

Section 6.17

   Segregation of Collections    72

Section 6.18

   UCC Matters; Protection and Perfection of Pledged Assets    72

Section 6.19

   Servicer Advances    73

Section 6.20

   Repurchase of Receivables Upon Breach of Covenant or Representation and
Warranty by Servicer    73

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 6.21

   Compliance with Applicable Law    74

Section 6.22

   Receipt of Certificates of Title    74

Section 6.23

   Lenders’ Bank Limitation of Liability    74

ARTICLE VII        EVENTS OF DEFAULT

   75

Section 7.01

   Events of Default    75

Section 7.02

   Additional Remedies of the Lenders    79

Section 7.03

   Collateral Splitting    80

Section 7.04

   Collateral Split Buyout Rights    84

ARTICLE VIII        INDEMNIFICATION

   85

Section 8.01

   Indemnities by the Borrower    85

Section 8.02

   Indemnities by Servicer    87

ARTICLE IX        MISCELLANEOUS

   89

Section 9.01

   Amendments and Waivers    89

Section 9.02

   Notices, Etc.    90

Section 9.03

   No Waiver; Remedies    90

Section 9.04

   Binding Effect; Assignability; Multiple Lenders    90

Section 9.05

   Term of This Agreement    91

Section 9.06

   GOVERNING LAW; JURY WAIVER; CONSENT TO JURISDICTION    92

Section 9.07

   Costs, Expenses and Taxes    92

Section 9.08

   No Proceedings    93

Section 9.09

   Recourse Against Certain Parties    94

Section 9.10

   Execution in Counterparts; Severability; Integration    94

Section 9.11

   Tax Characterization    94

Section 9.12

   Calculation of Performance Triggers    94

ARTICLE X        THE COLLATERAL AGENT

   95

Section 10.01

   Authorization and Action    95

Section 10.02

   No Implied Duties    95

Section 10.03

   Limits on Liability    95

Section 10.04

   Acknowledgement    96

Section 10.05

   Additional Exculpatory Provisions    96

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 10.06

   Non-Reliance on Collateral Agent    96

Section 10.07

   Reimbursement and Indemnification    96

Section 10.08

   Collateral Agent in its Individual Capacity    96

Section 10.09

   Successor Collateral Agent    97

Section 10.10

   Release of Collateral    97

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

   

SCHEDULE I

  Condition Precedent Documents  

SCHEDULE II

  Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names  

SCHEDULE III

  Representations and Warranties with Respect to Eligible Receivables, Eligible
Contracts and Eligible Underlying Originators  

SCHEDULE IV

  Credit and Collection Policy  

SCHEDULE V

  Equipment Categories  

SCHEDULE VI

  Addresses for Notice  

SCHEDULE VII

  Remittance Report Information  

SCHEDULE IX

  Cumulative Net Loss Rate Percentages  

SCHEDULE 2.04(a)

  RBS Loan Agreement Priority of Payments  

EXHIBITS

   

EXHIBIT A

  Form of Facility Limit Certificate  

EXHIBIT B

  Form of Required Data Fields  

EXHIBIT C

  Form of Monthly Remittance Report  

EXHIBIT D-1

  Form of Lease Contract  

EXHIBIT D-2

  Form of Loan Contract  

EXHIBIT D-3

  Form of Loan Contract  

EXHIBIT E

  Form of Vehicle Lienholder Nominee Agreement  

EXHIBIT F

  Form of Notice of Borrowing  

EXHIBIT G

  Reserved  

EXHIBIT H-1

  Form of Class A Note  

EXHIBIT H-2

  Form of Class B Note  

EXHIBIT I

  Closing Checklist  

EXHIBIT J

  Form of Power of Attorney  

 

-v-